Exhibit 10.2

 

 

 

TERM LOAN AGREEMENT

Dated as of June 23, 2020

among

ARMSTRONG FLOORING, INC.,

as the Borrower,

THE SUBSIDIARIES OF THE BORROWER PARTY HERETO,

as the Guarantors,

PATHLIGHT CAPITAL LP,

as Administrative Agent and Collateral Agent,

and

THE LENDERS PARTY HERETO

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

     1  

1.01        Defined Terms

     1  

1.02        Other Interpretive Provisions

     39  

1.03        Accounting Terms

     40  

1.04        Rounding

     41  

1.05        Times of Day

     41  

1.06        [Reserved]

     41  

1.07        UCC Terms

     41  

1.08        Rates

     41  

ARTICLE II TERM LOANS

     42  

2.01        Term Loans

     42  

2.02        Protective Advances

     42  

2.03        [Reserved]

     43  

2.04        [Reserved]

     43  

2.05        Prepayments

     43  

2.06        [Reserved]

     45  

2.07        Amortization Payments

     45  

2.08        Interest and Default Rate

     46  

2.09        Fees

     46  

2.10        Computation of Interest and Fees; Retroactive Adjustments of
Applicable Rate

     47  

2.11        Evidence of Debt

     47  

2.12        Payments Generally; Administrative Agent’s Clawback

     47  

2.13        Sharing of Payments by Lenders

     49  

2.14        Cash Collateral

     49  

2.15        Defaulting Lenders

     50  

2.16        Effect of Termination

     51  

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY

     52  

3.01        Taxes

     52  

3.02        Illegality

     57  

3.03        Inability to Determine Rates

     57  

3.04        LIBOR Successor Rate

     58  

3.05        Increased Costs; Reserves on LIBO Rate Loans

     60  

3.06        [Reserved]

     61  

3.07        Mitigation Obligations; Replacement of Lenders

     61  

3.08        Survival

     62  

 

i



--------------------------------------------------------------------------------

ARTICLE IV CONDITIONS PRECEDENT TO Term Loans

     62  

4.01        Conditions of the Term Loans

     62  

ARTICLE V REPRESENTATIONS AND WARRANTIES

     67  

5.01        Existence, Qualification and Power

     67  

5.02        Authorization; No Contravention

     67  

5.03        Governmental Authorization; Other Consents

     67  

5.04        Binding Effect

     68  

5.05        Financial Statements; No Material Adverse Effect

     68  

5.06        Litigation

     69  

5.07        No Default

     69  

5.08        Ownership of Property

     69  

5.09        Environmental Compliance

     69  

5.10        Insurance

     70  

5.11        Taxes

     70  

5.12        ERISA Compliance

     71  

5.13        Margin Regulations; Investment Company Act

     72  

5.14        Disclosure

     72  

5.15        Compliance with Laws

     72  

5.16        Solvency

     72  

5.17        Casualty, Etc.

     73  

5.18        Sanctions Concerns and Anti-Corruption Laws; EEA Financial
Institutions

     73  

5.19        Responsible Officers

     73  

5.20        Subsidiaries; Equity Interests; Loan Parties

     73  

5.21        Collateral Representations

     74  

5.22        Labor Matters

     77  

5.23        Certificate of Beneficial Ownership

     77  

5.24        Surety Obligations

     78  

5.25        Trade Regulations

     78  

5.26        Payables Practice

     78  

5.27        Regulation H

     78  

5.28        EEA Financial Institutions

     78  

ARTICLE VI AFFIRMATIVE COVENANTS

     78  

6.01        Financial Statements

     79  

6.02        Certificates; Other Information

     80  

6.03        Notices

     83  

6.04        Payment of Obligations

     84  

6.05        Preservation of Existence, Etc.

     84  

6.06        Maintenance of Properties

     85  

6.07        Maintenance of Insurance

     85  

6.08        Compliance with Laws

     86  

6.09        Books and Records

     86  

 

ii



--------------------------------------------------------------------------------

6.10        Inspection Rights

     86  

6.11        Use of Proceeds

     87  

6.12        Material Contracts

     88  

6.13        Covenant to Guarantee Obligations

     88  

6.14        Covenant to Give Security

     88  

6.15        Further Assurances

     90  

6.16        Anti-Corruption and Anti-Terrorism Laws

     90  

6.17        Post Closing Deliverables

     90  

6.18        Accounts

     90  

6.19        Inventory

     91  

6.20        Equipment

     92  

6.21        Location of Collateral

     92  

6.22        Insurance of Collateral; Condemnation Proceeds; Protection of
Collateral

     93  

6.23        Defense of Title

     94  

6.24        Intellectual Property

     94  

ARTICLE VII NEGATIVE COVENANTS

     95  

7.01        Liens

     95  

7.02        Investments

     98  

7.03        Indebtedness

     100  

7.04        Fundamental Changes

     102  

7.05        Dispositions

     103  

7.06        Restricted Payments

     104  

7.07        Change in Nature of Business

     105  

7.08        Transactions with Affiliates

     105  

7.09        Burdensome Agreements

     106  

7.10        Use of Proceeds

     107  

7.11        Financial Covenants

     107  

7.12        Amendments of Organization Documents; Fiscal Year; Legal Name, State
of Formation; Form of Entity and Accounting Changes

     107  

7.13        Sale and Leaseback Transactions

     107  

7.14        Sanctions

     108  

7.15        Anti-Corruption Laws

     108  

7.16        Amendments to ABL Debt

     108  

7.17        Prepayments, Etc. of Indebtedness

     108  

7.18        Subsidiaries

     108  

7.19        Tax Consolidation

     108  

7.20        Swaps

     108  

7.21        Plans

     109  

ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES

     109  

8.01        Events of Default

     109  

8.02        Remedies upon Event of Default

     112  

8.03        Application of Funds

     112  

8.04        License

     113  

 

iii



--------------------------------------------------------------------------------

ARTICLE IX ADMINISTRATIVE AGENT AND COLLATERAL AGENT

     113  

9.01        Appointment and Authority

     113  

9.02        Rights as a Lender

     114  

9.03        Exculpatory Provisions

     114  

9.04        Reliance by Administrative Agent

     115  

9.05        Delegation of Duties

     116  

9.06        Resignation of Administrative Agent

     116  

9.07        Non-Reliance on Administrative Agent, Collateral Agent and Other
Lenders

     117  

9.08        No Other Duties, Etc.

     117  

9.09        Administrative Agent or Collateral Agent May File Proofs of Claim;
Credit Bidding

     118  

9.10        Collateral and Guaranty Matters

     119  

9.11        [Reserved]

     120  

9.12        Lender ERISA Representation

     120  

ARTICLE X CONTINUING GUARANTY

     122  

10.01      Guaranty

     122  

10.02      Rights of Lenders

     123  

10.03      Certain Waivers

     123  

10.04      Obligations Independent

     123  

10.05      Subrogation

     124  

10.06      Termination; Reinstatement

     124  

10.07      Stay of Acceleration

     124  

10.08      Condition of Borrower

     124  

10.09      Appointment of Borrower

     124  

10.10      Right of Contribution

     125  

ARTICLE XI MISCELLANEOUS

     125  

11.01      Amendments, Etc.

     125  

11.02      Notices; Effectiveness; Electronic Communications

     127  

11.03      No Waiver; Cumulative Remedies; Enforcement

     129  

11.04      Expenses; Indemnity; Damage Waiver

     129  

11.05      Payments Set Aside

     132  

11.06      Successors and Assigns

     132  

11.07      Treatment of Certain Information; Confidentiality

     136  

11.08      Right of Setoff

     137  

11.09      Interest Rate Limitation

     138  

11.10      Counterparts; Integration; Effectiveness

     138  

11.11      Survival of Representations and Warranties

     139  

11.12      Severability

     139  

11.13      Replacement of Lenders

     139  

 

iv



--------------------------------------------------------------------------------

11.14      Governing Law; Jurisdiction; Etc.

     140  

11.15      Waiver of Jury Trial

     141  

11.16      Subordination

     142  

11.17      No Advisory or Fiduciary Responsibility

     142  

11.18      Electronic Execution

     143  

11.19      USA PATRIOT Act Notice

     143  

11.20      Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     143  

11.21      Time of the Essence

     144  

11.22      ENTIRE AGREEMENT

     144  

11.23      Acknowledgement Regarding Any Supported QFCs

     144  

11.24      Intercreditor Agreement

     145  

 

v



--------------------------------------------------------------------------------

BORROWER PREPARED SCHEDULES

 

Schedule 1.01(c)

  

Responsible Officers

Schedule 5.10

  

Insurance

Schedule 5.20(a)

  

Subsidiaries, Joint Ventures, Partnerships and Other Equity Investments

Schedule 5.20(b)

  

Loan Parties

Schedule 5.21(b)

  

Intellectual Property

Schedule 5.21(c)

  

Documents, Instrument, and Tangible Chattel Paper

Schedule 5.21(d)(i)

  

Deposit Accounts & Securities Accounts

Schedule 5.21(d)(ii)

  

Electronic Chattel Paper & Letter-of-Credit Rights

Schedule 5.21(e)

  

Commercial Tort Claims

Schedule 5.21(f)

  

Pledged Collateral

Schedule 5.21(g)

  

Properties

Schedule 5.21(h)

  

Material Contracts

Schedule 7.01

  

Existing Liens

Schedule 7.02

  

Existing Investments

Schedule 7.03

  

Existing Indebtedness

Schedule 7.09

  

Burdensome Agreements

Schedule 7.11

  

Financial Covenants

ADMINISTRATIVE AGENT PREPARED SCHEDULES

 

Schedule 1.01(a)

  

Certain Addresses for Notices

Schedule 1.01(b)

  

Initial Commitments and Applicable Percentages

Schedule 1.01(d)

  

Eligible Real Property

Schedule 6.17

  

Post Closing Deliverables

EXHIBITS

 

Exhibit A

  

Form of Administrative Questionnaire

Exhibit B

  

Form of Assignment and Assumption

Exhibit C

  

Form of Compliance Certificate

Exhibit D

  

Form of Consolidated Borrowing Base Report

Exhibit E

  

[Reserved]

Exhibit F

  

Form of Permitted Acquisition Certificate

Exhibit G

  

Form of Solvency Certificate

Exhibit H

  

Form of Note

Exhibit I

  

Form of Officer’s Certificate

Exhibit J-1

   Form of U.S. Tax Compliance Certificate For Foreign Lenders That Are Not
Partnerships For U.S. Federal Income Tax Purposes

Exhibit J-2

   Form of U.S. Tax Compliance Certificate For Foreign Participants That Are Not
Partnerships For U.S. Federal Income Tax Purposes

Exhibit J-3

   Form of U.S. Tax Compliance Certificate For Foreign Participants That Are Not
Partnerships For U.S. Federal Income Tax Purposes

Exhibit J-4

   Form of U.S. Tax Compliance Certificate For Foreign Lenders That Are
Partnerships For U.S. Federal Income Tax Purposes

 

vi



--------------------------------------------------------------------------------

Exhibit K

   Form of Landlord Waiver

Exhibit L

   Form of Joinder Agreement

Exhibit M

   Form of Authorization to Share Insurance Information

Exhibit N

   Form of Notice of Loan Prepayment

 

vii



--------------------------------------------------------------------------------

TERM LOAN AGREEMENT

THIS TERM LOAN AGREEMENT is entered into as of June 23, 2020, among ARMSTRONG
FLOORING, INC., a Delaware corporation (the “Borrower”), the Guarantors (defined
herein), the Lenders (defined herein) party hereto from time to time, and
PATHLIGHT CAPITAL LP, as Administrative Agent and Collateral Agent (as such
terms are defined herein).

PRELIMINARY STATEMENTS:

WHEREAS, the Loan Parties (as hereinafter defined) have requested that the
Lenders provide a senior secured term loan facility to the Borrower in a
principal amount of up to $70,000,000; and

WHEREAS, the Lenders have agreed to provide such term loan facility on the terms
and subject to the conditions set forth in this Agreement.

NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

 

1.01

Defined Terms.

As used in this Agreement, the following terms shall have the meanings set forth
below:

“ABL Agent” means Bank of America, in its capacity as both administrative agent
and collateral agent under the ABL Credit Agreement, and its successors and
permitted assigns in such capacity.

“ABL Borrowing Base” means “Borrowing Base” as such term is defined in the ABL
Credit Agreement.

“ABL Borrowing Base Report” means “Borrowing Base Report” as such term is
defined in the ABL Credit Agreement.

“ABL Credit Agreement” means (a) that certain Credit Agreement dated
December 31, 2018, among the Loan Parties, the ABL Agent, and the ABL Lenders,
(b) any other credit agreement, debt facility, loan agreement, note agreement,
promissory note, or other agreement or instrument evidencing or governing the
terms of the Indebtedness in respect of any asset-based revolving credit
facility that has been incurred to increase, extend, replace or refinance
(subject to the limitations set forth herein and in the Intercreditor Agreement)
in whole or in part the Indebtedness and other obligations outstanding under
(i) the ABL Credit Agreement or (ii) any subsequent credit agreement, debt
facility, loan agreement, note agreement, promissory note, or other agreement
for any asset-based revolving facility, unless such agreement or instrument
expressly provides that it is not intended to be and is not an ABL Credit
Agreement hereunder, in any case, in accordance with the Intercreditor
Agreement.

 

1



--------------------------------------------------------------------------------

“ABL Debt” means the “Secured Obligations” (as defined in the ABL Credit
Agreement) and other Indebtedness evidenced by or arising under the ABL
Documents.

“ABL Documents” means, collectively, the ABL Credit Agreement, and any other
“Loan Documents” (as defined in the ABL Credit Agreement) as all of the
foregoing now exist or may hereafter be amended, modified, supplemented,
extended, renewed, restated, refinanced, replaced or restructured, in accordance
with the terms of the Intercreditor Agreement (in whole or in part and including
any agreements with, to or in favor of any other lender or group of lenders that
at any time refinances, replaces or succeeds to all or any portion of the ABL
Debt).

“ABL Lenders” has the meaning assigned to the term “ABL Lenders” in the
Intercreditor Agreement.

“ABL Line Cap” shall have the meaning assigned to the term “Line Cap” in the ABL
Credit Agreement.

“ABL Loans” means collectively, all “Revolving Loans”, “Swingline Loans” and all
“L/C Obligations” in each case, under and as defined in, the ABL Credit
Agreement.

“ABL Priority Collateral” means “ABL Priority Collateral” under and as defined
in the Intercreditor Agreement.

“Account” has the meaning set forth in the UCC, in each case including all
rights to payment for goods sold or leased, or for services rendered, whether or
not they have been earned by performance.

“Account Debtor” has the meaning set forth in the UCC.

“Acquisition” means the acquisition, whether through a single transaction or a
series of related transactions, of (a) a majority of the Voting Stock or other
controlling ownership interest in another Person (including the purchase of an
option, warrant or convertible or similar type security to acquire such a
controlling interest at the time it becomes exercisable by the holder thereof),
whether by purchase of such equity or other ownership interest or upon the
exercise of an option or warrant for, or conversion of securities into, such
equity or other ownership interest, or (b) assets of another Person which
constitute all or substantially all of the assets of such Person or of a
division, line of business or other business unit of such Person.

“Administrative Agent” means Pathlight Capital LP in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 1.01(a), or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

 

2



--------------------------------------------------------------------------------

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit A or any other form approved by the
Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agent” means the collective reference to the Administrative Agent and the
Collateral Agent, or either of them, as the context may require.

“Agreement” means this Term Loan Agreement.

“Applicable Margin” means twelve percent (12%) per annum.

“Applicable Percentage” means in respect of the Facility, with respect to any
Lender at any time, the percentage (carried out to the ninth decimal place) of
the Facility represented by (i) on or prior to the Closing Date, such Lender’s
Commitment at such time and (ii) thereafter, the outstanding principal amount of
such Lender’s Term Loans at such time. The Applicable Percentage of each Lender
in respect of the Facility is set forth opposite the name of such Lender on
Schedule 1.01(b) or in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable.

“Appraised Value” means, (a) with respect to Eligible Machinery and Equipment,
the net orderly liquidation value of such Eligible Machinery and Equipment as
set forth in the most recent appraisal thereof as determined from time to time
by an independent appraiser engaged by the Administrative Agent and (b) with
respect to any Eligible Real Property, the fair market value of such Eligible
Real Property, as set forth in the most recent Real Property Appraisal of such
Eligible Real Property (based on the appraisal methodology applied in the
appraisals in effect on the Closing Date).

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit B or any other form (including an electronic
documentation form generated by use of an electronic platform) approved by the
Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease or
other agreement or instrument were accounted for as a Capitalized Lease.

 

3



--------------------------------------------------------------------------------

“Audited Financial Statements” means the audited Consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2019
(or such other fiscal year as specified) and the related Consolidated statements
of income or operations, Shareholders’ Equity and cash flows for such fiscal
year of the Borrower and its Subsidiaries, including the notes thereto.

“Authorization to Share Insurance Information” means the authorization
substantially in the form of Exhibit M (or such other form as required by each
of the Loan Party’s insurance companies).

“Availability” shall have the meaning assigned to such term in the ABL Credit
Agreement.

“Availability Block” shall have the meaning assigned to such term in the ABL
Credit Agreement.

“Availability Reserve” and all constituent definitions contained in such term as
set forth in the ABL Credit Agreement shall have the meaning set forth in the
ABL Credit Agreement.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank of America” means Bank of America, N.A. and its successors.

“Bankruptcy Code” means Title 11 of the United States Code.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”.

“Borrower” means Armstrong Flooring, Inc., a Delaware corporation.

“Borrower Materials” has the meaning specified in Section 6.02.

 

4



--------------------------------------------------------------------------------

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state of New York and, if such day relates to any LIBO Rate Loan,
means any such day that is also a London Banking Day.

“Businesses” means, at any time, a collective reference to the businesses
operated by Borrower and its Subsidiaries at such time.

“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations).

“Capital Stock” means (i) in the case of a corporation, capital stock, (ii) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (iii) in the case of a partnership, partnership interests (whether
general or limited), (iv) in the case of a limited liability company, membership
interests and (v) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.

“Capital Stock Equivalents” means warrants, options or other rights for the
purchase, acquisition or exchange of any items of Capital Stock (including
through convertible securities).

“Capitalized Leases” means, subject to Section 1.03(b), all leases that have
been or should be, in accordance with GAAP, recorded as capitalized leases.

“Cash Collateralize” means the delivery of cash to the Administrative Agent, as
security for the payment of contingent Obligations that have been asserted in
writing but are not yet due and payable, in an amount equal to the
Administrative Agent’s good faith estimate of the amount due or to become due in
respect thereof, including fees, expenses and indemnification hereunder. “Cash
Collateral” has a correlative meaning.

“Cash Equivalents” means (a) marketable obligations issued or unconditionally
guaranteed by, and backed by the full faith and credit of, the U.S. government,
maturing within twelve (12) months of the date of acquisition; (b) certificates
of deposit, time deposits and bankers’ acceptances maturing within twelve
(12) months of the date of acquisition, and overnight bank deposits, in each
case which are issued by a commercial bank organized under the laws of the
United States or any state or district thereof, rated A-1 (or better) by S&P or
P-1 (or better) by Moody’s at the time of acquisition, and (unless issued by a
Lender) not subject to offset rights; (c) repurchase obligations with a term of
not more than thirty (30) days for underlying investments of the types described
in clauses (a) and (b) entered into with any bank described in clause (b); (d)
commercial paper issued by a commercial bank organized under the laws of the
United States or any state or district thereof and rated A-1 (or better) by S&P
or P-1 (or better) by Moody’s, and maturing within nine (9) months of the date
of acquisition; and (e) shares of any money market fund that has substantially
all of its assets invested continuously in the types of investments referred to
above, has net assets of at least $500,000,000 and has the highest rating
obtainable from either Moody’s or S&P.

 

5



--------------------------------------------------------------------------------

“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.

“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” means an event or series of events by which:

(a)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of fifty percent (50%) or more of the Equity Interests of the
Borrower entitled to vote for members of the board of directors or equivalent
governing body of the Borrower on a fully-diluted basis (and taking into account
all such securities that such “person” or “group” has the right to acquire
pursuant to any option right); or

(b)    during any period of twelve (12) consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Borrower cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body; or

(c)    any “change in control” or similar event, as defined in the ABL Credit
Agreement or any other ABL Document shall have occurred.

“China Facility” means that certain RMB 60 million line of credit extended by
the Bank of China, Wujiang Branch to the Borrower, expiring on February 24,
2021.

 

6



--------------------------------------------------------------------------------

“Closing Date” means the date hereof.

“Code” means the Internal Revenue Code of 1986.

“Collateral” means all of the “Collateral” referred to in the Collateral
Documents and all of the other property that is or is intended under the terms
of the Collateral Documents to be subject to Liens in favor of the Collateral
Agent for the benefit of the Secured Parties.

“Collateral Agent” means Pathlight Capital LP in its capacity as collateral
agent for the Secured Parties, and its successors and assigns in such capacity.

“Collateral Documents” means, collectively, the Security Agreement, the Pledge
Agreement, each Joinder Agreement, each IP Security Agreement, each of the
collateral assignments, security agreements, pledge agreements or other similar
agreements delivered to the Administrative Agent pursuant to Section 6.14, and
each of the other agreements, instruments or documents that creates or purports
to create a Lien in favor of the Collateral Agent for the benefit of the Secured
Parties.

“Commitment” means, as to each Lender, its obligation to make an advance of a
Term Loan up to the maximum principal amount shown on Schedule 1.01(b) or an
Assignment and Assumption to which it is a party.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C, by which the Borrower certifies compliance with Section 7.11, and the
other matters contained therein.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated” means, when used with reference to financial statements or
financial statement items of the Borrower and its Subsidiaries or any other
Person, such statements or items on a consolidated basis in accordance with the
consolidation principles of GAAP.

“Consolidated Borrowing Base Report” means a report of the Borrower, in
substantially the form of Exhibit D, setting forth each of the ABL Borrowing
Base and the Term Loan Borrowing Base.

“Consolidated Capital Expenditures” means, for any period, for the Borrower and
its Subsidiaries on a Consolidated basis, all Capital Expenditures.

“Consolidated Cash Flow” means, for any period, (a) Consolidated EBITDA for such
period, minus (b) Consolidated Capital Expenditures (except those financed with
Indebtedness for borrowed money other than ABL Loans) for such period, minus
(c) the aggregate amount of federal, state and local income taxes paid in cash
during such period, minus (d) cash

 

7



--------------------------------------------------------------------------------

payments pertaining to the Borrower’s U.S. post-retirement defined benefit plan
that were not included in calculating Consolidated Net Income for such period,
minus (e) Consolidated Interest Charges to the extent paid in cash during such
period, minus (f) the aggregate principal amount of all redemptions or similar
acquisitions for value of outstanding Indebtedness for borrowed money or
regularly scheduled principal payments with respect to any Indebtedness for
borrowed money, in each case during such period (excluding, for the avoidance of
doubt, voluntary payments or principal prepayments of the ABL Loans except if in
conjunction with a reduction in Revolving Commitments).

“Consolidated EBITDA” means, for any period, the sum of the following determined
on a Consolidated basis, without duplication, for the Borrower and its
Subsidiaries in accordance with GAAP,

(a)    Consolidated Net Income for the most recently completed Measurement
Period, plus

(b)    the following to the extent deducted in calculating such Consolidated Net
Income (without duplication): (i) Consolidated Interest Charges, (ii) the
provision for federal, state, local and foreign income taxes payable,
(iii) depreciation and amortization expense, and (iv) non-cash expenses and
losses relating to pensions (excluding any such non-cash charges or losses to
the extent (A) there were cash charges with respect to such charges and losses
in past accounting periods or (B) there is a reasonable expectation that there
will be cash charges with respect to such charges and losses in future
accounting periods), less

(c)    from and after the earlier of (i) Consolidated Fixed Charge Coverage
Ratio Stabilization Date, or (ii) December 31, 2022, cash payments pertaining to
the Borrower’s U.S. post-retirement defined benefit plan that were not included
in calculating Consolidated Net Income, less

(d)    without duplication and to the extent reflected as a gain or otherwise
included in the calculation of Consolidated Net Income for such period, non-cash
gains relating to pensions (excluding any such non-cash gains to the extent
(A) there were cash gains with respect to such gains in past accounting periods
or (B) there is a reasonable expectation that there will be cash gains with
respect to such gains in future accounting periods), provided that if any
non-cash expenses or income related to pensions in the current accounting period
are ever paid for or received in cash in a future accounting period, the
Consolidated EBITDA for the future accounting period will reflect the associated
increase or decrease from receipt or payment.

“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) the sum of (i) Consolidated EBITDA, less
(ii) the aggregate amount of all Consolidated Capital Expenditures (except those
financed with Indebtedness for borrowed money other than ABL Loans), less
(iii) the aggregate amount of federal, state, local and foreign income taxes
paid in cash, to (b) the sum of (i) Consolidated Interest Charges to the extent
paid in cash, plus (ii) the aggregate principal amount of all redemptions or
similar acquisitions for value of outstanding debt for borrowed money or
regularly scheduled principal payments (excluding, for

 

8



--------------------------------------------------------------------------------

the avoidance of doubt, voluntary payments or principal prepayments of the ABL
Loans except if in conjunction with a reduction in the Revolving Commitment),
plus (iii) Restricted Payments, in each case, of or by the Borrower and its
Subsidiaries for the most recently completed Measurement Period.

“Consolidated Fixed Charge Coverage Ratio Stabilization Date” means the first
date occurring after March 31, 2023 that the Administrative Agent shall have
received a certificate of a Responsible Officer of the Borrower demonstrating
that the Consolidated Fixed Charge Coverage Ratio of the Borrower and its
Subsidiaries as of the end of the most recently ended Measurement Period was at
least 1.00 to 1.00 for two (2) consecutive quarters.

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrower and its Subsidiaries on a Consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including Obligations under the ABL Facility) and all
obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments; (b) all purchase money Indebtedness; (c) the principal
portion of all obligations under conditional sale or other title retention
agreements relating to Property purchased by such Person (other than customary
reservations or retentions of title under agreements with suppliers entered into
in the Ordinary Course of Business); (d) the maximum amount available to be
drawn under issued and outstanding Letters of Credit, bankers’ acceptances, bank
guaranties, surety bonds and similar instruments; (e) all obligations in respect
of the deferred purchase price of property or services (other than trade
accounts payable in the Ordinary Course of Business); (f) all Attributable
Indebtedness; (g) all preferred stock or other Equity Interests providing for
mandatory redemptions, sinking fund or like payments prior to the Maturity Date;
(h) all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on, or payable out of the proceeds of production from, Property owned
or acquired by such Person, whether or not the obligations secured thereby have
been assumed; (i) the Swap Termination Value, if any, under any Swap Contract;
(j) without duplication, all Guarantees with respect to outstanding Indebtedness
of the types specified in clauses (a) through (i) above of Persons other than
the Borrower or any Subsidiary; and (k) all Indebtedness of the types referred
to in clauses (a) through (i) above of any partnership or joint venture (other
than a joint venture that is itself a corporation or limited liability company)
in which the Borrower or a Subsidiary is a general partner or joint venturer,
unless such Indebtedness is expressly made non-recourse to the Borrower or such
Subsidiary.

“Consolidated Interest Charges” means, for any Measurement Period, the sum of
(a) all interest, premium payments, debt discount, fees, charges and related
expenses in connection with borrowed money (including capitalized interest) or
in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, (b) all interest paid or
payable with respect to discontinued operations and (c) the portion of rent
expense under Capitalized Leases that is treated as interest in accordance with
GAAP, in each case, of or by the Borrower and its Subsidiaries on a Consolidated
basis for the most recently completed Measurement Period.

 

9



--------------------------------------------------------------------------------

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date, to (b) Consolidated
EBITDA for the most recently completed Measurement Period.

“Consolidated Net Income” means, at any date of determination, the net income
(or loss) of the Borrower and its Subsidiaries on a Consolidated basis before
discontinued operations for the most recently completed Measurement Period;
provided that Consolidated Net Income shall exclude (a) extraordinary gains and
extraordinary losses for such Measurement Period, (b) the net income of any
Subsidiary during such Measurement Period to the extent that the declaration or
payment of dividends or similar distributions by such Subsidiary of such income
is not permitted by operation of the terms of its Organization Documents or any
agreement, instrument or Law applicable to such Subsidiary during such
Measurement Period, and (c) any income (or loss) for such Measurement Period of
any Person if such Person is not a Subsidiary, except that the Borrower’s equity
in the net income of any such Person for such Measurement Period shall be
included in Consolidated Net Income up to the aggregate amount of cash actually
distributed by such Person during such Measurement Period to the Borrower or a
Subsidiary as a dividend or other distribution (and in the case of a dividend or
other distribution to a Subsidiary, such Subsidiary is not precluded from
further distributing such amount to the Borrower as described in clause (b) of
this proviso). For the avoidance of doubt, gains from the sale of any real
property will not be included in Consolidated Net Income.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Corporate Rating” means, as of any date of determination, the rating as
determined by either S&P or Moody’s (collectively, the “Corporate Ratings”) of
the corporate credit rating or corporate family rating of any Person.

“Cost of Acquisition” means, with respect to any Acquisition, as at the date of
entering into any agreement therefor, the sum of the following (without
duplication): (a) the value of the Equity Interests of the Borrower or any
Subsidiary to be transferred in connection with such Acquisition, (b) the amount
of any cash and fair market value of other property (excluding property
described in clause (a) and the unpaid principal amount of any debt instrument)
given as consideration in connection with such Acquisition, (c) the amount
(determined by using the face amount or the amount payable at maturity,
whichever is greater) of any Indebtedness incurred, assumed or acquired by the
Borrower or any Subsidiary in connection with such Acquisition, (d) all
additional purchase price amounts in the form of earn-outs and other contingent
obligations that should be recorded on the financial statements of the Borrower
and its Subsidiaries in accordance with GAAP in connection with such
Acquisition, (e) all amounts paid in respect of covenants not to compete and
consulting agreements that should be recorded on the financial statements of the
Borrower and its Subsidiaries in accordance with GAAP, and other affiliated
contracts in

 

10



--------------------------------------------------------------------------------

connection with such Acquisition, and (f) the aggregate fair market value of all
other consideration given by the Borrower or any Subsidiary in connection with
such Acquisition. For purposes of determining the Cost of Acquisition for any
transaction, the Equity Interests of the Borrower shall be valued in accordance
with GAAP.

“Debt Issuance” means the issuance by any Loan Party or any Subsidiary of any
Indebtedness other than Indebtedness permitted under Section 7.03.

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Defaulting Lender” means, subject to Section 2.15(b), any Lender that has, or
has a direct or indirect parent company that has, (a) become the subject of a
proceeding under any Debtor Relief Law, (b) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or
(c) become the subject of a Bail-In Action; provided that a Lender shall not be
a Defaulting Lender solely by virtue of the ownership or acquisition of any
Equity Interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (c) above, and
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.15(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Borrower and each other Lender
promptly following such determination.

“Default Rate” means (a) with respect to any Obligation for which a rate is
specified, a rate per annum equal to two percent (2%) in excess of the rate
otherwise applicable thereto and (b) with respect to any Obligation for which a
rate is not specified or available, a rate per annum equal to the LIBO Rate plus
the Applicable Margin plus two percent (2%), in each case, to the fullest extent
permitted by applicable Law.

“Designated Jurisdiction” means any country, region or territory to the extent
that such country, region or territory is the subject of any comprehensive
Sanction.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale and Leaseback Transaction) of any Property by
Borrower or any

 

11



--------------------------------------------------------------------------------

of its Subsidiaries (including the Capital Stock of any Subsidiary), including
any sale, assignment, transfer or other disposal, with or without recourse, of
any notes or accounts receivable or any rights and claims associated therewith,
including any disposition of property to a Delaware Divided LLC pursuant to a
Delaware LLC Division, but excluding: (a) the Permitted Transfers; (b) any sale,
lease, license, transfer or other disposition of Property to any Loan Party;
(c) any Disposition to the extent constituting a Permitted Investment; and
(d) any sale, lease, license, transfer or other disposition of Property by any
Foreign Subsidiary to Borrower or any of its Subsidiaries.

“Division” means the creation of one or more new limited liability companies by
means of any statutory division of a limited liability company pursuant to any
applicable limited liability company act or similar statute of any jurisdiction.
“Divide” shall have a meaning correlative to the foregoing.

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

“Dominion Account” means a special account established by the Borrower at Bank
of America or other bank reasonably acceptable to the Administrative Agent, over
which the Administrative Agent has exclusive control for withdrawal purposes.

“Dominion Trigger Period” means the period (a) commencing on any day that (i) an
Event of Default occurs or (ii) Availability at any time is less than the
greater of (A) $13,500,000 and (B) 15% of the ABL Line Cap and (b) continuing
until the date that, at all times during each of the preceding 30 consecutive
days, both (i) no Event of Default has occurred or been continuing and
(ii) Availability has been greater than the greater of (A) $13,500,000 and (B)
15% of the ABL Line Cap (provided that Dominion Trigger Periods shall not end
more than three times in any calendar year).

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Account” shall have the meaning assigned to such term in the ABL
Credit Agreement; provided that all references therein to a Lien (or Agent’s
Lien) on such Accounts in favor of ABL Agent shall mean and refer to a Lien (or
Agent’s Lien) in favor of the Collateral Agent, with the priority set forth in
the Intercreditor Agreement.

 

12



--------------------------------------------------------------------------------

“Eligible Accounts Advance Rate” shall mean with respect to Eligible Accounts,
95%.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06 (subject to such consents, if any, as may be
required under Section 11.06(b)(iii)).

“Eligible Inventory” shall have the meaning assigned to such term in the ABL
Credit Agreement; provided that all references therein to a Lien (or Agent’s
Lien) on such Accounts in favor of ABL Agent shall mean and refer to a Lien (or
Agent’s Lien) in favor of the Collateral Agent, with the priority set forth in
the Intercreditor Agreement.

“Eligible Inventory Advance Rate” shall mean with respect to Eligible Inventory,
95%.

“Eligible Machinery and Equipment” means all Equipment owned by the Borrower for
which the Administrative Agent shall have received an appraisal (based upon
Appraised Value) of such Equipment by an appraiser engaged by the Administrative
Agent (and in form and substance reasonably satisfactory to the Agent),
excluding, in any event, any such Equipment with respect to which any of the
exclusionary criteria set forth below applies (unless Administrative Agent in
its Permitted Discretion elects to include such Equipment):

(a)    the Borrower does not have good, valid and marketable title thereto; or

(b)    such Equipment is not located in the United States; or

(c)    such Equipment is located in a public warehouse or in possession of a
bailee or in a facility leased by the Borrower; provided that Equipment situated
at a location not owned by a Loan Party will be Eligible Machinery and Equipment
if the Administrative Agent has received a Lien Waiver with respect to such
location (and, if no such Lien Waiver has been received with respect to such
location, such Equipment may nevertheless be Eligible Machinery and Equipment in
the Permitted Discretion of the Administrative Agent but the Administrative
Agent may impose Rent and Charges Reserves with respect to such location); or

(d)    it is not at all times subject to the Administrative Agent’s duly
perfected first-priority security interest or is subject to a Lien that is not a
Permitted Lien; or

(e)    it is obsolete, unmerchantable or is not in good working condition; or

(f)    it is damaged or defective and is not repairable; or

(g)    it is located at an outside repair facility (unless payables in respect
thereof are reserved); or

 

13



--------------------------------------------------------------------------------

(h)    it is not serviced or maintained in accordance with industry standards;
or

(i)    it does not conform in all material respects to any covenants, warranties
and representations set forth in this Agreement; or

(j)    it does not meet in all material respects all standards imposed by any
applicable Governmental Authority; or

(k)    it is not used or held for sale in the Ordinary Course of Business;

(l)    it is not covered by casualty insurance reasonably acceptable to the
Administrative Agent; or

(m)    it constitutes a “Fixture” under the applicable laws of the jurisdiction
in which such Equipment is located.

If any Equipment at any time ceases to be Eligible Machinery and Equipment for
any reason (including any permitted Disposition thereof), such Equipment shall
promptly be excluded from the calculation of the Term Loan Borrowing Base.

“Eligible Real Property”: means such Real Property Collateral deemed by the
Administrative Agent in its Permitted Discretion to be eligible for inclusion in
the calculation of the Term Loan Borrowing Base and which, except as otherwise
agreed by the Administrative Agent, satisfies all of the following conditions:

(a)    a Borrower owns such Real Property Collateral in fee simple absolute;

(b)    such Real Property Collateral complies in all material respects with each
of the representations and warranties respecting Real Property Collateral made
in the Loan Documents and which satisfies all of the following conditions as
determined by the Administrative Agent in its Permitted Discretion;

(c)    such Real Property Collateral constitutes Term Loan Priority Collateral,

(d)    the Administrative Agent shall have received evidence that all actions
that the Administrative Agent may reasonably deem necessary or appropriate in
order to create valid first and subsisting Liens on the property described in
the Mortgages has been taken;

(e)    the Administrative Agent shall have received Real Property Appraisal
reasonably acceptable to the Administrative Agent; and

(f)    the Mortgaged Property Support Documents have been delivered to the
Administrative Agent’s satisfaction.

As of the Closing Date, each of the properties set forth on Schedule 1.01(d)
attached hereto shall constitute Eligible Real Property.

 

14



--------------------------------------------------------------------------------

“Eligible Real Property Advance Rate” shall mean with respect to Eligible Real
Property, 35%.

“Environmental Agreement” means each agreement of the Loan Parties with respect
to any Eligible Real Property, pursuant to which the Loan Parties agree to
indemnify and hold harmless the Administrative Agent and other Secured Parties
from liability under any Environmental Laws, each in form and substance
reasonably acceptable to the Administrative Agent.

“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equipment” means all “equipment” as defined in the UCC and includes all
machinery, apparatus, equipment, fittings, furniture, fixtures, motor vehicles
and other fixed assets owned by the Borrower and used or held for sale by the
Borrower in the Ordinary Course of Business, whether now owned or hereafter
acquired by the Borrower and wherever located, and all parts, accessories and
special tools and all increases and accessions thereto and substitutions and
replacements therefor.

“Equity Interests” means, with respect to any Person, any Capital Stock or
Capital Stock Equivalents of such Person.

“Equity Issuance” means, any issuance by any Loan Party or any Subsidiary to any
Person of its Equity Interests, other than (a) any issuance of its Equity
Interests pursuant to the exercise of options or warrants, (b) any issuance of
its Equity Interests pursuant to the conversion of any debt securities to equity
or the conversion of any class of equity securities to any other class of equity
securities, (c) any issuance of options or warrants relating to its Equity
Interests, and (d) any issuance by the Borrower of its Equity Interests as
consideration for a Permitted Acquisition. The term “Equity Issuance” shall not
be deemed to include any Disposition.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.

 

15



--------------------------------------------------------------------------------

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; (h) the imposition of any liability under Title IV of ERISA, other than
for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon the
Borrower or any ERISA Affiliate or (i) a failure by the Borrower or any ERISA
Affiliate to meet all applicable requirements under the Pension Funding Rules in
respect of a Pension Plan, whether or not waived, or the failure by the Borrower
or any ERISA Affiliate to make any required contribution to a Multiemployer
Plan.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Term Loan pursuant to a law
in effect on the date on which (i) such Lender acquires such interest in the
Term Loan (other than pursuant to an assignment request by the Borrower under
Section 11.13) or (ii) such Lender changes its Lending Office, except in each
case to the extent that, pursuant to Section 3.01(a)(ii), (a)(iii) or (c),
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.01(e) and (d) any U.S. federal
withholding Taxes imposed pursuant to FATCA.

 

16



--------------------------------------------------------------------------------

“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Person not in the Ordinary Course of Business, including tax refunds,
pension plan reversions, proceeds of insurance (other than proceeds of business
interruption insurance to the extent such proceeds constitute compensation for
lost earnings and proceeds of Involuntary Dispositions), indemnity payments and
any purchase price adjustments; provided, however, that an Extraordinary Receipt
shall not include cash receipts from proceeds of insurance or indemnity payments
to the extent that such proceeds, awards or payments are received by any Person
in respect of any third party claim against such Person and applied to pay (or
to reimburse such Person for its prior payment of) such claim and the costs and
expenses of such Person with respect thereto.

“Facility” means the aggregate principal amount of the Term Loans of all Lenders
outstanding at such time.

“Facility Termination Date” means the date as of which all of the following
shall have occurred: (a) all Obligations (other than contingent indemnification
obligations) have been indefeasibly paid in full in cash, including any
interest, fees and other charges accruing during a proceeding under any Debtor
Relief Law (whether or not allowed in such proceeding) and (b) all Obligations
consisting of asserted but unpaid contingent indemnification obligations have
been Cash Collateralized (or other arrangements with respect thereto
satisfactory to the Administrative Agent shall have been made).

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Rate” means (a) the weighted average per annum interest rate on
overnight federal funds transactions with members of the Federal Reserve System
on the applicable day (or the preceding Business Day, if the applicable day is
not a Business Day), as published by the Federal Reserve Bank of New York on the
next Business Day; or (b) if the rate is not so published, the average per annum
rate (rounded up to a whole multiple of 1/100 of 1%) charged to Bank of America
on the applicable day on such transactions, as determined by the Administrative
Agent; provided, that, in no event shall the Federal Funds Rate be less than
zero.

“Fee Letter” means the letter agreement, dated the Closing Date, between the
Borrower and the Administrative Agent.

“Financial Covenant Trigger Period” means, from and after March 31, 2023, any
period (x) commencing on any day that (i) an Event of Default occurs or
(ii) Availability at any time is less than the greater of (A) $11,250,000 and
(B) 12.5% of the ABL Line Cap, and (y) continuing until the date that, at all
times during each of the preceding 30 consecutive days, both (i) no Event of
Default has occurred or been continuing and (ii) Availability has been greater
than the greater of (A) $11,250,000 and (B) 12.5% of the ABL Line Cap.

 

17



--------------------------------------------------------------------------------

“Flood Hazard Property” means any Mortgaged Property that is in an area
designated by the Federal Emergency Management Agency as having special flood or
mudslide hazards.

“Flood Laws” means the National Flood Insurance Act of 1968, Flood Disaster
Protection Act of 1973, and related laws, rules and regulations, including any
amendments or successor provisions.

“FLSA” means the Fair Labor Standards Act of 1938.

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes. For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.

“Foreign Plan” means any employee benefit plan or arrangement (a) maintained or
contributed to by any Loan Party or Subsidiary that is not subject to the laws
of the United States; or (b) mandated by a government other than the United
States for employees of any Loan Party or Subsidiary.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“Funded Indebtedness” means, as to any Person at a particular time, without
duplication, the principal amount of all of the following, whether or not
included as indebtedness or liabilities in accordance with GAAP:

(a)    all obligations for borrowed money, whether current or long-term
(including the Obligations) and all obligations of such Person evidenced by
bonds, debentures, notes, loan agreements or other similar instruments;

(b)    all purchase money Indebtedness;

(c)    the principal portion of all obligations under conditional sale or other
title retention agreements relating to Property purchased by such Person (other
than customary reservations or retentions of title under agreements with
suppliers entered into in the Ordinary Course of Business);

(d)    all obligations arising under standby letters of credit and similar
obligations that back obligations that would constitute Indebtedness (but
specifically excluding those that support performance obligations);

 

18



--------------------------------------------------------------------------------

(e)    all obligations in respect of the deferred purchase price of property or
services (other than trade accounts payable in the Ordinary Course of Business
and other than obligations with respect to compensation in each case that are
not past due for more than ninety (90) days);

(f)    all Attributable Indebtedness;

(g)    all preferred stock or other Equity Interests providing for mandatory
redemptions, sinking fund or like payments;

(h)    all Funded Indebtedness of others secured by (or for which the holder of
such Funded Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on, or payable out of the proceeds of production from,
Property owned or acquired by such Person, whether or not the obligations
secured thereby have been assumed;

(i)    all Guarantees with respect to Funded Indebtedness of the types specified
in clauses (a) through (h) above of another Person; and

(j)    all Funded Indebtedness of the types referred to in clauses (a) through
(h) above of any partnership or joint venture (other than a joint venture that
is itself a corporation or limited liability company) in which such Person is a
general partner or joint venturer and has liability for such obligations, but
only to the extent there is recourse to such Person for payment thereof.

For purposes hereof, except as provided in clause (d) above, obligations arising
under letters of credit and similar instruments shall not constitute Funded
Indebtedness.

“GAAP” means generally accepted accounting principles in the United States set
forth from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
agencies with similar functions of comparable stature and authority within the
accounting profession) including, without limitation, the FASB Accounting
Standards Codification, that are applicable to the circumstances as of the date
of determination, consistently applied and subject to the terms of the Credit
Agreement.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including,
without limitation, any supra-national bodies such as the European Union or the
European Central Bank).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness of the kind described in clauses (a) through (g)
of the definition thereof or other obligation payable or performable by another
Person (the “primary obligor”) in any manner, whether directly or indirectly,
and including any obligation of such Person, direct or indirect, (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation,

 

19



--------------------------------------------------------------------------------

(ii) to purchase or lease property, securities or services for the purpose of
assuring the obligee in respect of such Indebtedness or other obligation of the
payment or performance of such Indebtedness or other obligation, (iii) to
maintain working capital, equity capital or any other financial statement
condition or liquidity or level of income or cash flow of the primary obligor so
as to enable the primary obligor to pay such Indebtedness or other obligation,
or (iv) entered into for the purpose of assuring in any other manner the obligee
in respect of such Indebtedness or other obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness of the kind described in clauses (a) through (g) of the definition
thereof or other obligation of any other Person, whether or not such
Indebtedness or other obligation is assumed or expressly undertaken by such
Person (or any right, contingent or otherwise, of any holder of such
Indebtedness to obtain any such Lien). The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith. The term “Guarantee” as a verb has a corresponding meaning.

“Guaranteed Obligations” has the meaning set forth in Section 10.01.

“Guarantors” means, collectively, the Subsidiaries of the Borrower as are or may
from time to time become parties to this Agreement pursuant to Section 6.13, and
any other Person that guarantees payment and/or performance of the Obligations
(including, without limitation, any Person party hereto with respect to the
guaranty made under Article X).

“Guaranty” means, collectively, the Guarantee made by the Guarantors under
Article X in favor of the Secured Parties, together with each other guaranty
delivered pursuant to Section 6.13.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, natural gas, natural gas liquids, asbestos
or asbestos-containing materials, polychlorinated biphenyls, radon gas, toxic
mold, infectious or medical wastes and all other substances, wastes, chemicals,
pollutants, contaminants or compounds of any nature in any form regulated
pursuant to any Environmental Law.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a)    all Funded Indebtedness;

(b)    the Swap Termination Value of any Swap Contract;

(c)    all Guarantees with respect to outstanding Indebtedness of the types
specified in clauses (a) and (b) above of any other Person; and

(d)    all Indebtedness of the types referred to in clauses (a) through (c)
above of any partnership or joint venture (other than a joint venture that is
itself a corporation or

 

20



--------------------------------------------------------------------------------

limited liability company) in which such Person is a general partner or joint
venturer, and has liability for such obligations, but only to the extent there
is recourse to such Person for payment thereof.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

“Indemnitees” has the meaning specified in Section 11.04(b).

“Information” has the meaning specified in Section 11.07.

“Inspection Trigger Event” means either (a) the occurrence of an Event of
Default or (b) Availability at any time is less than the greater of (i)
$18,000,000 and (ii) 20.0% of the ABL Line Cap.

“Insurance Subsidiary” means a Subsidiary established by Borrower or any of its
Subsidiaries for the purpose of, and to be engaged solely in the business of,
insuring the businesses or facilities owned or operated by Borrower or any of
its Subsidiaries or joint ventures or to insure unrelated businesses, provided
that such unrelated business premiums do not exceed 35% of the annual premiums
collected by such Subsidiary.

“Intellectual Property” has the meaning set forth in the Security Agreement.

“Intercompany Debt” means intercompany indebtedness among any of the Borrower
and its Subsidiaries.

“Intercreditor Agreement” means that certain Intercreditor Agreement dated as of
the date hereof, between the ABL Agent and Agent, and acknowledged by the Loan
Parties.

“Interest Payment Date” means, (i) the first Business Day of each month,
commencing with the first such date to occur after the Closing Date and
continuing to the Facility Termination Date, (ii) any date of prepayment, with
respect to the principal amount of Term Loans being prepaid on such date, and
(iii) the Facility Termination Date.

“Inventory” has the meaning set forth in the UCC or any other Law, as
applicable, including all goods intended for sale, lease, display or
demonstration; all goods provided under a contract for services; all work in
process; and all raw materials, and other materials and supplies of any kind
that are or could be used in connection with the manufacture, transformation,
printing, packing, shipping, advertising, sale, lease or furnishing of such
goods, or otherwise used or consumed in a Loan Party’s business (but excluding
Equipment).

“Inventory Appraisal” means (a) on the Closing Date, Hilco Valuation Services’
report dated November 27, 2019 (as of September 30, 2019), and (b) thereafter,
the most recent Inventory appraisal conducted by an independent appraisal firm
reasonably acceptable to Administrative Agent and delivered pursuant to
Section 6.10 of the ABL Credit Agreement.

 

21



--------------------------------------------------------------------------------

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person (including
any partnership or joint venture interest in such other Person and any
arrangement pursuant to which the investor guaranties Indebtedness of such other
Person), or (c) the purchase or other acquisition (in one transaction or a
series of transactions) of assets of another Person which constitute all or
substantially all of the assets of such Person or of a division, line of
business or other business unit of such Person. For purposes of covenant
compliance, the amount of any Investment at any time shall be the amount
actually invested, as determined at the time of each such Investment, without
adjustment for subsequent increases or decreases in the value of such
Investment, net of (i) any return representing a return of capital with respect
to such Investment and (ii) any dividend, distribution or other return on
capital with respect to such Investment.

“Involuntary Disposition” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of any Loan Party
or any Subsidiary.

“IP Security Agreement” means a security agreement pursuant to which a Loan
Party grants a Lien on its Intellectual Property to Collateral Agent, as
security for its Obligations, in form and substance reasonably acceptable to
Collateral Agent.

“IRS” means the United States Internal Revenue Service.

“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit L executed and delivered in accordance with the provisions of
Section 6.13.

“Landlord Waiver” means a landlord or warehouse waiver substantially in the form
of Exhibit K.

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“Lender” means each of the Persons identified as a “Lender” on the signature
pages hereto, each other Person that becomes a “Lender” in accordance with this
Agreement and, their successors and assigns.

“Lending Office” means, as to the Administrative Agent or any Lender, the office
or offices of such Person described as such in such Person’s Administrative
Questionnaire, or such other office or offices as such Person may from time to
time notify the Borrower and the Administrative Agent; which office may include
any Affiliate of such Person or any domestic or foreign branch of such Person or
such Affiliate.

 

22



--------------------------------------------------------------------------------

“Letters of Credit” means any standby or documentary letter of credit, foreign
guarantee or banker’s acceptance. A Letter of Credit may be a commercial letter
of credit or a standby letter of credit.

“LIBO Rate” means the offered rate per annum for deposits of Dollars for a
period of three months equal to the London interbank offered rate (“LIBOR”) that
appears on Reuters Screen LIBOR01 page (or any successor page) as of 11:00 A.M.
(London, England time) on the second Business Day preceding the first day of
each month, or if such day is not a Business Day, on the immediately preceding
Business Day. Subject to Section 3.04, if no such offered rate exists, such rate
will be the rate of interest per annum, as determined by the Agent, at which
deposits of Dollars in immediately available funds are offered by major
financial institutions reasonably satisfactory to the Agent in the London
interbank market at 11:00 A.M. (London, England time) for a period of three
months on the day such rate is being determined. The LIBO Rate will be adjusted
automatically on the first day of each calendar month to reflect the then
current LIBO Rate. In all events, the LIBO Rate shall not be less than 1.50%.

“LIBOR” has the meaning specified in the definition of LIBO Rate.

“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).

“LIBOR Successor Rate” has the meaning specified in Section 3.04(a).

“License” means any license or agreement under which any Loan Party is
authorized to use Intellectual Property in connection with any manufacture,
marketing, distribution or disposition of Collateral, any use of Property or any
other conduct of its business.

“Licensor” means any Person from whom any Loan Party obtains the right to use
any Intellectual Property under a License.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or otherwise), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property and any financing lease having
substantially the same economic effect as any of the foregoing).

“Lien Waiver” means an agreement, in form and substance satisfactory to the
Administrative Agent, by which (a) for any material Collateral located on leased
premises, the lessor waives or subordinates any Lien it may have on the
Collateral, and allows the Administrative Agent to enter the premises and
remove, store and dispose of Collateral; (b) for any Collateral held by a
warehouseman, processor, shipper, customs broker or freight forwarder, such
Person waives or subordinates any Lien it may have on the Collateral, agrees to
hold any Documents in its possession relating to the Collateral as agent for the
Administrative Agent, and agrees to deliver Collateral to the Administrative
Agent upon request; (c) for any Collateral held by a repairman, mechanic or
bailee, such Person acknowledges the Administrative Agent’s Lien, waives or

 

23



--------------------------------------------------------------------------------

subordinates any Lien it may have on the Collateral, and agrees to deliver
Collateral to the Administrative Agent upon request; and (d) for any Collateral
subject to a Licensor’s Intellectual Property rights, the Licensor grants to the
Administrative Agent the right, vis-à-vis such Licensor, to enforce the
Administrative Agent’s Liens with respect to the Collateral, including the right
to dispose of it with the benefit of the Intellectual Property, whether or not a
default exists under any applicable License.

“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) the
Guaranty, (d) the Collateral Documents, (e) the Fee Letter, (f) each Compliance
Certificate, (g) each Joinder Agreement, (h) any agreement creating or
perfecting rights in Cash Collateral pursuant to the provisions of Section 2.14,
(i) each Consolidated Borrowing Base Report, (j) each Mortgaged Property Support
Document, (k) the Intercreditor Agreement, and (l) all other certificates,
agreements, documents and instruments executed and delivered, in each case, by
or on behalf of any Loan Party pursuant to the foregoing.

“Loan Parties” means, collectively, the Borrower and each Guarantor.

“M&E Advance Rate” shall mean, 45%; provided that such percentage shall be
reduced by 3.00% per $1,000,000.00 pay down of the principal balance of the Term
Loans (prorated for pay downs of less than $1,000,000.00), including all
prepayments of principal and scheduled amortization payments pursuant to
Sections 2.05 and 2.07 (other than in connection with the South Gate
Disposition).

“M&E Reserves” means such reserves against the Term Loan Borrowing Base as the
Administrative Agent from time to time determines in the Administrative Agent’s
Permitted Discretion as being appropriate to reflect the impediments to the
Administrative Agent’s and the Lenders’ ability to realize upon any Eligible
Machinery and Equipment or to reflect claims and liabilities that the
Administrative Agent and the Required Lenders determines will need to be
satisfied in connection with the realization upon any Eligible Machinery and
Equipment and including, but not limited to, Rent and Charges Reserves (as
defined in the ABL Agreement), without duplications for any Rent and Charges
Reserves taken by the ABL Agent.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent) or condition (financial or otherwise) of the Borrower and its
Subsidiaries, taken as a whole; (b) a material impairment of the rights and
remedies of the Administrative Agent or any Lender under any Loan Document, or
of the ability of the Borrower, individually, or of the Loan Parties, taken as a
whole, to perform its or their respective obligations under any Loan Document to
which it is or they are a party; or (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against any Loan Party of
any Loan Document to which it is a party.

“Material Contract” means (a) the ABL Credit Agreement, and (b) with respect to
any Person, each contract or agreement (i) to which such Person is a party
involving aggregate consideration payable to or by such Person of $3,500,000 or
more in any year, (ii) otherwise material to the business, condition (financial
or otherwise), operations, performance or properties of such Person or (iii) any
other contract, agreement, permit or license, written or oral, of the Borrower
and its Subsidiaries as to which the breach, nonperformance, cancellation or
failure to renew by any party thereto, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

 

24



--------------------------------------------------------------------------------

“Material Domestic Subsidiary” means any Domestic Subsidiary of Borrower that
individually, or together with its Subsidiaries on a consolidated basis, has
assets of more than $1,000,000; provided, that in no event shall any Insurance
Subsidiary constitute a Material Domestic Subsidiary.

“Maturity Date” means the earliest to occur of (a) June 23, 2025 and (b) the
date on which the ABL Debt has been voluntarily paid in full and Revolving
Commitments have been terminated (other than through a Refinancing) prior to the
Maturity Date (as defined in the ABL Credit Agreement).

“Measurement Period” means (a) for the purpose of determining compliance as of
September 30, 2020, the most recently completed three (3) fiscal quarters of the
Borrower ending September 30, 2020, and (b) at all times thereafter, at any date
of determination, the most recently completed four (4) fiscal quarters of the
Borrower.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage” means each fee mortgage, deed of trust or deed to secure debt
executed by a Loan Party that grants a Lien to the Collateral Agent (or a
trustee for the benefit of the Collateral Agent), for the benefit of the Secured
Parties, in any Mortgaged Property.

“Mortgaged Property” means all Real Property owned by a Loan Party with respect
to which such Loan Party has delivered a Mortgage and all Mortgaged Property
Support Documents. As of the Closing Date, the Mortgaged Properties are listed
in Schedule 5.21(g).

“Mortgaged Property Support Documents” means, with respect to any Real Property
to be encumbered by a Mortgage in accordance with the terms of this Agreement:

(a) a fully executed and notarized Mortgage encumbering the fee interest of a
Loan Party in such Real Property;

(b) such assignments of leases, estoppel letters, attornment agreements,
consents, waivers and releases as Collateral Agent may reasonably require with
respect to other Persons having an interest in the Real Property;

(c) except as otherwise expressly agreed by Agent in writing, the Collateral
Agent shall have received a survey complying with certain requirements of the
American Land Title Association in form consistent with those delivered at the
Closing, for which all necessary fees (where applicable) have been paid,
certified to the Collateral Agent and the issuer of the Mortgage policies by a
land surveyor duly registered and licensed in the state in which the property
described in such survey is located and otherwise of a similar scope as those
provided at the Closing;

(d) the applicable Loan Party shall have delivered to the Collateral Agent
evidence of flood insurance naming the Collateral Agent as mortgagee as required
by the

 

25



--------------------------------------------------------------------------------

National Flood Insurance Program as set forth in the Flood Disaster Protection
Act of 1973, as amended and in effect, which shall be reasonably satisfactory in
form and substance to the Collateral Agent;

(e) without limiting clause (d), as to (i) whether such Real Property is a Flood
Hazard Property, and (ii) if such Real Property is a Flood Hazard Property,
(A) whether the community in which such Real Property is located is
participating in the National Flood Insurance Program, (B) the applicable Loan
Party’s written acknowledgment of receipt of written notification from the
Collateral Agent (1) as to the fact that such Real Property is a Flood Hazard
Property, and (2) as to whether the community in which each such Flood Hazard
Property is located is participating in the National Flood Insurance Program,
and (C) copies of insurance policies or certificates of insurance of the Loan
Parties and each Subsidiary evidencing flood insurance sufficient for compliance
with Flood Laws and otherwise satisfactory to the Collateral Agent and Lenders
and naming the Collateral Agent and its successors and/or assigns as sole loss
payee on behalf of the Secured Parties;

(f) an opinion of legal counsel to the Loan Party granting the Mortgage on such
Real Property, addressed to the Collateral Agent and each Lender, in form and
substance reasonably acceptable to the Collateral Agent;

(g) the Collateral Agent shall have received a Phase I Environmental Site
Assessment in accordance with ASTM Standard E1527-05, in form and substance
satisfactory to the Collateral Agent, from an environmental consulting firm
reasonably acceptable to the Collateral Agent, which report shall identify
recognized environmental conditions and the Collateral Agent shall be satisfied
with the nature of any such matters and Collateral Agent may, upon the receipt
of a Phase I Environmental Site Assessment, require the delivery of further
environmental assessments or reports to the extent such further assessments or
reports are recommended in the Phase I Environmental Site Assessment or
Collateral Agent determines that such further environmental assessments or
reports are required, it being agreed that the Loan Parties shall be responsible
for all costs and expenses associated with such assessments and reports;

(h) an Environmental Agreement and such other documents, instruments or
agreements as the Collateral Agent may reasonably require with respect to any
environmental risks regarding such Real Property; and

(i) the applicable Loan Party shall have delivered such other information and
documents as may be reasonably requested by the Collateral Agent.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five (5) plan
years, has made or been obligated to make contributions.

 

26



--------------------------------------------------------------------------------

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

“Net Cash Proceeds” means the aggregate cash or Cash Equivalents proceeds
received by any Loan Party or any Subsidiary in respect of any Disposition,
Equity Issuance, Debt Issuance or Involuntary Disposition, net of (a) direct
costs incurred in connection therewith (including, without limitation, legal,
accounting and investment banking fees and sales commissions), (b) taxes paid or
payable as a result thereof and (c) in the case of any Disposition or any
Involuntary Disposition, the amount necessary to retire any Indebtedness secured
by a Permitted Lien (ranking senior to any Lien of the Administrative Agent) on
the related property; it being understood that “Net Cash Proceeds” shall
include, without limitation, any cash or Cash Equivalents received upon the sale
or other disposition of any non-cash consideration received by any Loan Party or
any Subsidiary in any Disposition, Equity Issuance, Debt Issuance or Involuntary
Disposition.

“NOLV Percentage” means the net orderly liquidation value of Inventory,
expressed as a percentage of Value, expected to be realized at an orderly,
negotiated sale held within a reasonable period of time, net of all liquidation
expenses, as determined from the most recent Inventory Appraisal approved by the
Administrative Agent.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 11.01 and (b) has been
approved by the Required Lenders.

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Term Loans made by such Lender, substantially in the form of Exhibit
H.

“Notice of Loan Prepayment” means a notice of prepayment with respect to a Term
Loan, which shall be substantially in the form of Exhibit N or such other form
as may be approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer.

“Obligations” means (a) all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Term Loan, and (b) all costs and expenses incurred
in connection with enforcement and collection of the foregoing, including the
fees, charges and disbursements of counsel, in each case whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest,
expenses and fees that accrue after the commencement by or against any Loan
Party or any Affiliate thereof pursuant to any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest, expenses and fees are allowed claims in such proceeding.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

27



--------------------------------------------------------------------------------

“Officer’s Certificate” means a certificate substantially the form of Exhibit I
or any other form approved by the Administrative Agent.

“Operating Facilities” means, at any time, a collective reference to the
facilities and Real Properties owned, leased or operated by Borrower or any of
its Subsidiaries.

“Ordinary Course of Business” means the ordinary course of business of the
Borrower or any other Loan Party, undertaken in good faith and consistent with
applicable Law and past practices.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement or limited liability
company agreement (or equivalent or comparable documents with respect to any
non-U.S. jurisdiction); (c) with respect to any partnership, joint venture,
trust or other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization (or equivalent or comparable
documents with respect to any non-U.S. jurisdiction) and (d) with respect to all
entities, any agreement, instrument, filing or notice with respect thereto filed
in connection with its formation or organization with the applicable
Governmental Authority in the jurisdiction of its formation or organization (or
equivalent or comparable documents with respect to any non-U.S. jurisdiction).

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Term Loan or Loan
Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.07(b)).

“Outstanding Amount” means with respect to Term Loans, the aggregate outstanding
principal amount thereof after giving effect to any borrowings and prepayments
or repayments of Term Loans, occurring on such date. The Outstanding Amount of
all Term Loans as of the Closing Date is $70,000,000.00.

“Participant” has the meaning specified in Section 11.06(d).

“Participant Register” has the meaning specified in Section 11.06(d).

“Payment Conditions” means, with respect to any Acquisition, Investment or
Restricted Payment, the satisfaction of the following conditions:

 

28



--------------------------------------------------------------------------------

(a)        as of the date of any such Acquisition, Investment or Restricted
Payment and immediately after giving effect thereto, no Default or Event of
Default has occurred and is continuing;

(b)        either (i) (A) the Consolidated Fixed Charge Coverage Ratio
(calculated after giving Pro Forma Effect to such Acquisition, Investment or
Restricted Payment, as applicable) as of the end of the most recently ended 12
month period prior to the making of such Acquisition, Investment or Restricted
Payment, as applicable, shall be at least 1.00 to 1.00 and (B) Availability
(after giving Pro Forma Effect to such Acquisition, Investment or Restricted
Payment, as applicable) on the date of such Acquisition, Investment or
Restricted Payment, as applicable, and during the thirty (30) consecutive day
period ending on and including the date of such Acquisition, Investment or
Restricted Payment, as applicable, shall be greater than the greater of (i)
$13,500,000 and (ii) 15.0% of the Line Cap; or (ii) Availability (after giving
Pro Forma Effect to such Acquisition, Investment or Restricted Payment, as
applicable) on the date of such Acquisition, Investment or Restricted Payment,
as applicable, and during the thirty (30) consecutive day period ending on and
including the date of such Acquisition, Investment or Restricted Payment, as
applicable, shall be greater than the greater of (i) $18,000,000 and (ii) 20.0%
of the Line Cap; and

(c)        the Lender shall have received a certificate of an authorized officer
of the Borrower on the date of such Acquisition, Investment or Restricted
Payment, as applicable, certifying as to compliance with the preceding clauses
and demonstrating (in reasonable detail) the calculations required thereby.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

“Perfection Certificate” means the certificate delivered to the Administrative
Agent on or prior to the Closing Date that provides the information requested to
be provided therein with respect to the personal or mixed property of each Loan
Party.

“Permitted Acquisition” means an Acquisition by a Loan Party (the Person or
division, line of business or other business unit of the Person to be acquired
in such Acquisition shall be referred to herein as the “Target”), in each case
that is a type of business (or assets used

 

29



--------------------------------------------------------------------------------

in a type of business) permitted to be engaged in by the Borrower and its
Subsidiaries pursuant to the terms of this Agreement, in each case so long as:

(a)        no Default or Event of Default shall then exist or would exist after
giving effect thereto;

(b)        the Loan Parties shall demonstrate to the reasonable satisfaction of
the Administrative Agent that, after giving effect to the Acquisition on a Pro
Forma Basis (including, without limitation and without duplication, any cash
earnest money deposits and any escrow deposits, delayed purchase price payments
or payment of the maximum amount of any earnout or similar obligations), (i) the
Loan Parties are in Pro Forma Compliance and (ii) the Consolidated Leverage
Ratio shall be no more than 2.50 to 1.0 (calculated using the same Measurement
Period used to determine Pro Forma Compliance in accordance with the preceding
clause (i));

(c)        the Administrative Agent, on behalf of the Secured Parties, shall
have received (or shall receive in connection with the closing of such
Acquisition) a perfected security interest in all property (including, without
limitation, Equity Interests) acquired with respect to the Target in accordance
with the terms of Section 6.14 with the priority of such security interest as
dictated by the Intercreditor Agreement, and the Target, if a Person, shall have
executed a Joinder Agreement in accordance with the terms of Section 6.13;

(d)        the Administrative Agent and the Lenders shall have received not less
than thirty (30) days prior to the consummation of any such Acquisition (i) a
description of the material terms of such Acquisition, (ii) audited financial
statements (or, if unavailable, management-prepared financial statements) of the
Target for its two (2) most recent fiscal years and for any fiscal quarters
ended within the fiscal year to date, (iii) Consolidated projected income
statements of the Borrower and its Subsidiaries (giving effect to such
Acquisition), and (iv) not less than five (5) Business Days prior to the
consummation of any Permitted Acquisition, a Permitted Acquisition Certificate,
executed by a Responsible Officer of the Borrower certifying that such Permitted
Acquisition complies with the requirements of this Agreement;

(e)        [reserved];

(f)        such Acquisition shall not be a “hostile” Acquisition and shall have
been approved by the board of directors (or equivalent) and/or shareholders (or
equivalent) of the applicable Loan Party and the Target; and

(g)        after giving effect to such Acquisition and any Borrowings (as such
term is defined in the ABL Credit Agreement) made in connection therewith, the
Payment Conditions are satisfied;

provided that, in no event shall any Permitted Acquisition occur until the
Consolidated Fixed Charge Coverage Ratio Stabilization Date.

 

30



--------------------------------------------------------------------------------

“Permitted Acquisition Certificate” means a certificate substantially the form
of Exhibit F or any other form approved by the Administrative Agent.

“Permitted Discretion” means a determination made in good faith in the exercise
of reasonable (from the perspective of an asset-based secured lender) business
judgment.

“Permitted Investments” means, at any time, Investments by the Borrower or any
of its Subsidiaries permitted to exist at such time pursuant to the terms of
Section 7.02.

“Permitted Liens” has the meaning set forth in Section 7.01.

“Permitted Transfers” means (a) Dispositions of Inventory in the Ordinary Course
of Business; (b) Dispositions of property to the Borrower or any Subsidiary;
provided, that if the transferor of such property is a Loan Party then the
transferee thereof must be a Loan Party; (c) Dispositions of accounts receivable
in connection with the collection or compromise thereof; (d) non-exclusive
licenses and sublicenses of Intellectual Property entered into in the Ordinary
Course of Business; and (e) the sale or disposition of Cash Equivalents for fair
market value.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

“Pledge Agreement” means the pledge agreement, dated as of the Closing Date,
executed in favor of the Collateral Agent by each of the Loan Parties.

“Pledged Collateral” has the meaning specified in the Pledge Agreement.

“Prepayment Premium” has the meaning specified in the Fee Letter.

“Pro Forma Basis” and “Pro Forma Effect” means, for any Disposition of all or
substantially all of a division or a line of business, or for any Acquisition,
or for any Restricted Payment, whether actual or proposed, for purposes of
determining compliance with the financial covenants set forth in Section 7.11,
each such transaction or proposed transaction shall be deemed to have occurred
on and as of the first day of the relevant Measurement Period, and the following
pro forma adjustments shall be made:

(a)        in the case of an actual or proposed Disposition, all income
statement items (whether positive or negative) attributable to the line of
business or the Person subject to such Disposition shall be excluded from the
results of the Borrower and its Subsidiaries for such Measurement Period;

(b)        in the case of an actual or proposed Acquisition, income statement
items (whether positive or negative) attributable to the property, line of
business or the Person subject to such Acquisition shall be included in the
results of the Borrower and its Subsidiaries for such Measurement Period;

 

31



--------------------------------------------------------------------------------

(c)        interest accrued during the relevant Measurement Period on, and the
principal of, any Indebtedness repaid or to be repaid or refinanced in such
transaction shall be excluded from the results of the Borrower and its
Subsidiaries for such Measurement Period; and

(d)        any Indebtedness actually or proposed to be incurred or assumed in
such transaction shall be deemed to have been incurred as of the first day of
the applicable Measurement Period, and interest thereon shall be deemed to have
accrued from such day on such Indebtedness at the applicable rates provided
therefor (and in the case of interest that does or would accrue at a formula or
floating rate, at the rate in effect at the time of determination) and shall be
included in the results of the Borrower and its Subsidiaries for such
Measurement Period.

“Pro Forma Compliance” means, with respect to any transaction, that such
transaction does not cause, create or result in a Default after giving Pro Forma
Effect, based upon the results of operations for the most recently completed
Measurement Period to (a) such transaction and (b) all other transactions which
are contemplated or required to be given Pro Forma Effect hereunder that have
occurred on or after the first day of the relevant Measurement Period.

“Property” means any interest of any kind in any property or asset, whether
real, personal or mixed, or tangible or intangible.

“Protective Advance” has the meaning specified in Section 2.02.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Purchase Money Liens” has the meaning specified in Section 7.01(i).

“Qualified Cash” means, as of any date of determination, the amount of
unrestricted cash of Loan Parties that is in a Deposit Account which is the
subject of a Qualifying Control Agreement that grants sole dominion and control
to Administrative Agent (whether alone or together with the ABL Agent) and is
maintained by a branch office of the bank or securities intermediary located
within the United States.

“Qualifying Control Agreement” means an agreement, among a Loan Party, a
depository institution or securities intermediary, the ABL Agent, and the
Administrative Agent, which agreement is in form and substance acceptable to the
Administrative Agent and which provides the Administrative Agent with “control”
(as such term is used in Article 9 of the UCC) over the deposit account(s) or
securities account(s) described therein.

“Real Property” shall mean any estates or interests in real property now owned
or hereafter acquired by Borrower or its Subsidiaries and the improvements
thereto.

 

32



--------------------------------------------------------------------------------

“Real Property Appraisal” means, as to any Real Property Collateral, an
appraisal (based on Appraised Value) of such Real Property Collateral conducted
a third party appraiser engaged by the Administrative Agent which shall assume a
marketing time of twelve (12) months and otherwise be in form and substance
reasonably satisfactory to the Administrative Agent.

“Real Property Collateral” shall mean any Real Property held by any Loan Party
that is subject to a Mortgage, together with all other Property (as defined in
the Mortgage encumbering such Real Property).

“Real Property Contracts” shall mean all contracts necessary for the use,
maintenance, construction, and operation of the Real Property Collateral.

“Real Property Reserves” shall mean such reserves as the Administrative Agent
from time to time determines in the Administrative Agent’s Permitted Discretion
as being appropriate to reflect the impediments to the Administrative Agent’s
ability to realize upon any Eligible Real Property or to reflect claims and
liabilities that the Administrative Agent determines will need to be satisfied
in connection with the realization upon any Eligible Real Property. Without
limiting the generality of the foregoing, Real Property Reserves may include
(but are not limited to) (i) reserves for (A) municipal taxes and assessments,
(B) repairs, (C) remediation of title defects, (D) utilities and
(E) environmental contamination or noncompliance with any laws, including
without limitation Environmental Laws, and (ii) reserves for Indebtedness
secured by Liens having priority over the Lien in favor of the Collateral Agent
for the benefit of the Lenders on such Real Property.

“Recipient” means the Administrative Agent, any Lender, or any other recipient
of any payment to be made by or on account of any obligation of any Loan Party
hereunder.

“Register” has the meaning specified in Section 11.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Removal Effective Date” has the meaning specified in Section 9.06(b).

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.

“Reporting Trigger Period” means the period (a) commencing on any day that
(i) an Event of Default occurs or (ii) Availability at any time is less than the
greater of (A) $15,750,000 and (B) 17.5% of the Line Cap for five
(5) consecutive days, and (b) continuing until the date that, at all times
during each of the preceding 30 consecutive days, both (i) no Event of Default
has occurred or been continuing and (ii) Availability has been greater than the
greater of (A) $15,750,000 and (B) 17.5% of the Line Cap.

“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders;
provided, that the Total Credit Exposures of Defaulting Lenders shall be
disregarded in determining Required Lenders; provided, further, that if there
are only two (2) Lenders that are not Defaulting Lenders, Required Lenders shall
mean all Lenders that are not Defaulting Lenders.

 

33



--------------------------------------------------------------------------------

“Resignation Effective Date” has the meaning set forth in Section 9.06(a).

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party,
solely for purposes of the delivery of incumbency certificates pursuant to
Section 4.01, the secretary or any assistant secretary of a Loan Party and,
solely for purposes of notices given pursuant to Article II, any other officer
or employee of the applicable Loan Party so designated by any of the foregoing
officers in a notice to the Administrative Agent or any other officer or
employee of the applicable Loan Party designated in or pursuant to an agreement
between the applicable Loan Party and the Administrative Agent. Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party. To the extent requested by the Administrative Agent, each
Responsible Officer will provide an incumbency certificate and to the extent
requested by the Administrative Agent, appropriate authorization documentation,
in form and substance satisfactory to the Administrative Agent.

“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any shares (or equivalent) of any class of Equity
Interests of the Borrower or any of its Subsidiaries, now or hereafter
outstanding, (b) any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any shares (or
equivalent) of any class of Equity Interests of the Borrower or any of its
Subsidiaries, now or hereafter outstanding, and (c) any payment made to retire,
or to obtain the surrender of, any outstanding warrants, options or other rights
to acquire shares of any class of Equity Interests of any Loan Party or any of
its Subsidiaries, now or hereafter outstanding.

“Revolving Commitment” shall have the meaning assigned to such term in the ABL
Credit Agreement.

“S&P” means Standard & Poor’s Financial Services LLC and any successor thereto.

“Sale and Leaseback Transaction” means, with respect to any Loan Party or any
Subsidiary, any arrangement, directly or indirectly, with any Person whereby
such Loan Party or such Subsidiary shall sell or transfer any property used or
useful in its business, whether now owned or hereafter acquired, and thereafter
rent or lease such property or other property that it intends to use for
substantially the same purpose or purposes as the property being sold or
transferred, provided that the rent payable pursuant to any such lease is on
market terms.

“Sanction(s)” means any sanction administered or enforced by the United States
Government (including, without limitation, OFAC), the United Nations Security
Council, the European Union, any European Union member state, Her Majesty’s
Treasury (“HMT”) or other relevant sanctions authority.

“Scheduled Unavailability Date” has the meaning specified in Section 3.04(a).

 

34



--------------------------------------------------------------------------------

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Parties” means, collectively, the Administrative Agent, Collateral
Agent, the Lenders, the Indemnitees and each co-agent or sub-agent appointed by
the Administrative Agent from time to time pursuant to Section 9.05.

“Securities Act” means the Securities Act of 1933, including all amendments
thereto and regulations promulgated thereunder.

“Security Agreement” means the security agreement, dated as of the Closing Date,
executed in favor of the Collateral Agent by each of the Loan Parties.

“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of the Borrower and its Subsidiaries as of such date,
determined in accordance with GAAP.

“Solvency Certificate” means a solvency certificate in substantially in the form
of Exhibit G.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair saleable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the Ordinary Course of Business. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“South Gate Disposition” means the sale or disposition by the Borrower of the
South Gate Property for a sale price of not less than 60% of the Appraised Value
of the South Gate Property and resulting in a portion of such proceeds in an
amount equal to the South Gate Mandatory Prepayment Amount applied as a
prepayment of the Obligations pursuant to Section 2.05(b)(ii) hereof; provided,
that for purposes of the Fee Letter and Section 2.05(b)(ii) hereof, any sale or
disposition of the South Gate Property after the occurrence and during the
continuance of an Event of Default under Section 8.01(a), 8.01(b) (resulting
from breach or default under any provision of Article VII), 8.01(f) or 8.01(g)
(including, without limitation, any transfer of the South Gate Property by or on
behalf of the Collateral Agent pursuant to the power of sale contained in the
Mortgage encumbering such Real Property, or any disposition of such Real
Property by the Borrower following the occurrence of any such Event of Default
with the consent of the Agent, or any disposition thereof by the Borrower during
any Insolvency Proceeding) shall not constitute a “South Gate Disposition”.

 

35



--------------------------------------------------------------------------------

“South Gate Mandatory Prepayment Amount” means (a) if the South Gate Disposition
sale price is less than 80% of the Appraised Value of the South Gate Property,
$25,000,000, or (b) if the South Gate Disposition sale price is equal to or
greater than 80% of the Appraised Value of the South Gate Property, $20,000,000.

“South Gate Property” means that certain Real Property located at 5037 Patata
St, South Gate, CA 90280 and owned by the Borrower.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Voting Stock is at the time beneficially owned, or the management of
which is otherwise controlled, directly or indirectly, through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including Sale and Leaseback
Transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Target” has the meaning set forth in the definition of “Permitted Acquisition.”

 

36



--------------------------------------------------------------------------------

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Loan(s)” has the meaning specified in Section 2.01.

“Term Loan Borrowing Base” means on any date of determination an amount equal to
the sum of, without duplication:

(a)    the Value of Eligible Accounts multiplied by the Eligible Accounts
Advance Rate, plus

(b)    the NOLV Percentage of the Value of Eligible Inventory multiplied by the
Eligible Inventory Advance Rate, plus

(c)    the Appraised Value of Eligible Machinery and Equipment multiplied by the
M&E Advance Rate, plus

(d)    the Appraised Value of Eligible Real Property multiplied by the Eligible
Real Property Advance Rate, minus

(e)    the aggregate amount of all TL Priority Collateral Reserves established
by Administrative Agent from time to time, any change therein to become
effective immediately upon written notification thereof to the Borrower by the
Administrative Agent, minus

(f)    the ABL Borrowing Base (exclusive of all Availability Reserves, including
the Term Loan Reserve) on such date of determination.

The Term Loan Borrowing Base at any time shall be determined by reference to the
most recent Term Loan Borrowing Base Report theretofore delivered to the
Administrative Agent with such adjustments as the Administrative Agent deems
appropriate in its Permitted Discretion to assure that the Term Loan Borrowing
Base is calculated in accordance with the terms of this Agreement, including
without limitation such adjustments to give effect to Availability Reserves
imposed by the ABL Agent following such delivery.

The advance rates pursuant to clauses (a), (b) and (c) above shall be reduced by
the Agent in its Permitted Discretion on a prorated basis if the analogous
advance rates under the ABL Borrowing Base are reduced pursuant to the ABL
Credit Agreement (but in no event shall such reduction be in excess of that
under the ABL Credit Agreement).

Notwithstanding the foregoing to the contrary, the amount included in the Term
Loan Borrowing Base with respect to any parcel of Eligible Real Property shall
in no event exceed the maximum amount of the Obligations at any time specified
to be secured by the Mortgage thereon.

 

37



--------------------------------------------------------------------------------

“Term Loan Borrowing Base Report” shall mean a report of the Term Loan Borrowing
Base by the Borrower included in the Consolidated Borrowing Base Report, setting
forth the calculation of the Term Loan Borrowing Base, including a calculation
of each component thereof.

“Term Loan Cash Collateral Account” has the meaning assigned to the term “Term
Loan Cash Collateral Account” in the Intercreditor Agreement.

“Term Loan Priority Collateral” has the meaning assigned to the term “Term Loan
Priority Collateral” in the Intercreditor Agreement.

“Term Loan Reserve” shall mean an Availability Reserve maintained by the ABL
Agent against the ABL Borrowing Base in an amount equal to the amount by which,
if any, (a) the aggregate outstanding principal amount of the Term Loans,
exceeds (b) the Term Loan Borrowing Base.

“Threshold Amount” means $5,000,000; provided that, for purposes of
Section 8.01(e) with respect to the China Facility, the Threshold Amount shall
be $15,000,000.

“TL Priority Collateral Reserves” means, without duplication, the sum (without
duplication) of (a) the M&E Reserves; (b) the Real Property Reserves; and
(c) additional reserves, in such amounts and with respect to such matters, as
Agent in its Permitted Discretion may elect to impose from time to time, with
respect to the Term Loan Priority Collateral.

“Total Credit Exposure” means, as to any Lender at any time, the Outstanding
Amount of all Term Loans of such Lender at such time.

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

“United States” and “U.S.” mean the United States of America.

“U.S. Loan Party” means any Loan Party that is organized under the laws of one
of the states of the United States and that is not a CFC.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(3).

“Value” means, on any date of determination: (a) for Inventory, its value
determined on the basis of the lower of cost or market, calculated on a
first-in, first-out basis, and excluding any portion of cost attributable to
intercompany profit among the Borrower and its

 

38



--------------------------------------------------------------------------------

Affiliates; and (b) for an Account, its face amount, net of any returns,
rebates, discounts (calculated on the shortest terms), credits, allowances or
Taxes (including sales, excise or other taxes) that have been or could be
claimed by the Account Debtor or any other Person.

“Vicksburg Property” means that certain Real Property located at 1735 N
Washington St, Vicksburg, MS 39183 and owned by the Borrower.

“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right to so vote
has been suspended by the happening of such contingency.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

1.02

Other Interpretive Provisions.

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including the Loan Documents and any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, amended and restated, modified, extended, restated,
replaced or supplemented from time to time (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document and, to the extent applicable, the Intercreditor Agreement), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (iii) the words “hereto,” “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory rules,
regulations, orders and provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified,
extended, restated, replaced or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and

 

39



--------------------------------------------------------------------------------

contract rights. All references to Value, Term Loan Borrowing Base components,
Term Loans, other Obligations and other amounts herein shall be denominated in
Dollars, unless expressly provided otherwise, and all determinations (including
calculations of the Term Loan Borrowing Base and financial covenants) made from
time to time under the Loan Documents shall be made in light of the
circumstances existing at such time. Term Loan Borrowing Base calculations shall
be consistent with historical methods of valuation and calculation, and
otherwise satisfactory to the Administrative Agent in its Permitted Discretion
(and not necessarily calculated in accordance with GAAP).

(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

(d)    Any reference herein to a merger, transfer, consolidation, amalgamation,
assignment, sale, disposition or transfer, or similar term, shall be deemed to
apply to a Division of or by a limited liability company, or an allocation of
assets to a series of a limited liability company (or the unwinding of such a
division or allocation), as if it were a merger, transfer, consolidation,
amalgamation, assignment, sale, disposition or transfer, or similar term, as
applicable, to, of or with a separate Person. Any Division of a limited
liability company shall constitute a separate Person hereunder (and each
Division of any limited liability company that is a Subsidiary, joint venture or
any other like term shall also constitute such a Person or entity).

 

1.03

Accounting Terms.

(a)    Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Borrower and
its Subsidiaries shall be deemed to be carried at 100% of the outstanding
principal amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on
financial liabilities shall be disregarded.

(b)    Changes in GAAP. If at any time any change in GAAP, any change in the
Loan Parties’ accounting policies, or any change in the application of GAAP by
the Loan Parties, in any case, would affect the computation of any financial
ratio or requirement set forth in any Loan Document, and either the Borrower or
the Required Lenders shall so request, the Administrative Agent, the Lenders and
the Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of

 

40



--------------------------------------------------------------------------------

such change in GAAP (subject to the approval of the Required Lenders); provided
that, until so amended, (i) such ratio or requirement shall continue to be
computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
Without limiting the foregoing, leases shall continue to be classified and
accounted for on a basis consistent with GAAP as in effect prior to the adoption
of FASB ASC 842 (or any similar or replacement accounting pronouncement).

(c)    Pro Forma Treatment. Each Disposition of all or substantially all of a
line of business, each Acquisition, and each Restricted Payment, by the Borrower
and its Subsidiaries that is consummated during any Measurement Period shall,
for purposes of determining compliance with the financial covenants set forth in
Section 7.11, be given Pro Forma Effect as of the first day of such Measurement
Period.

 

1.04

Rounding.

Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).

 

1.05

Times of Day.

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

 

1.06

[Reserved].

 

1.07

UCC Terms.

Terms defined in the UCC in effect on the Closing Date and not otherwise defined
herein shall, unless the context otherwise indicates, have the meanings provided
by those definitions. Subject to the foregoing, the term “UCC” refers, as of any
date of determination, to the UCC then in effect.

 

1.08

Rates.

The Administrative Agent does not warrant, nor accept responsibility, nor shall
the Administrative Agent have any liability with respect to the administration,
submission or any other matter related to the rates in the definition of “LIBO
Rate” or with respect to any comparable or successor rate thereto.

 

41



--------------------------------------------------------------------------------

ARTICLE II

TERM LOANS

 

2.01

Term Loans.

Subject to the terms and conditions set forth herein, each Lender severally
agrees to make a single loan to the Borrower, in Dollars, on the Closing Date in
the amount of such Lender’s Commitment (each, a “Term Loan” and collectively,
the “Term Loans”). Term Loans that are repaid or prepaid (to the extent
permitted hereunder) may not be reborrowed. The aggregate Commitments shall be
automatically and permanently reduced to zero on the Closing Date. The execution
and delivery of this Agreement by the Borrower and the satisfaction of all
conditions precedent pursuant to Section 4.01 shall be deemed to constitute the
Borrower’s request to borrow the Term Loan in the aggregate amount of all
Commitments on the Closing Date. The Administrative Agent shall have the right,
at any time and from time to time after the Closing Date in its Permitted
Discretion to establish, modify or eliminate TL Priority Collateral Reserves
against the Term Loan Borrowing Base.

If any Consolidated Borrowing Base Report delivered pursuant to Section 6.02(c)
shows that the then outstanding principal balance of the Term Loans is in excess
of the Term Loan Borrowing Base, then the Term Loan Reserve in an amount equal
to such excess shall be implemented and the Loan Parties shall take such steps
as shall be required under Section 3.9 of the Intercreditor Agreement to enable
the ABL Agent to implement such Term Loan Reserve, in each case, for so long as
such excess exists.

 

2.02

Protective Advances.

The Administrative Agent is authorized by the Borrower and the Lenders, from
time to time in the Administrative Agent’s discretion, to make, at any time and
from time to time, a disbursement or advance which: (a) is made to maintain,
protect or preserve the Collateral and/or the Secured Parties’ rights under the
Loan Documents or which is otherwise for the benefit of the Secured Parties; or
(b) is made to enhance the likelihood of, or to maximize the amount of,
repayment of any Obligation; and (c) is made to pay any amount chargeable to any
Loan Party hereunder (collectively, “Protective Advances”); provided, that the
aggregate principal amount of all such Protective Advances shall not exceed 10%
of the Term Loan Borrowing Base at any time. All Protective Advances shall be
repayable on demand of the Administrative Agent and, together with all interest
thereon, constitute Obligations secured by the Collateral. Protective Advances
shall not constitute Term Loans but shall otherwise constitute Obligations for
all purposes hereunder. Interest on Protective Advances shall be payable at the
LIBO Rate in effect from time to time, plus the Applicable Margin and shall be
payable on demand of the Administrative Agent. Each Lender agrees that it shall
pay to Administrative Agent, upon Administrative Agent’s demand, in immediately
available funds, an amount equal to such Lender’s pro rata share of each such
Protective Advance. The making of any such Protective Advance on any one
occasion shall not obligate the Administrative Agent or any Lender to make or
permit any Protective Advance on any other occasion or to permit such Protective
Advances to remain outstanding. The Administrative Agent shall have no liability
for, and no Loan Party or Secured Party shall have the right to, or shall, bring
any claim of any kind whatsoever against the Administrative Agent with respect
to any Protective Advance.

 

42



--------------------------------------------------------------------------------

2.03

[Reserved].

 

2.04

[Reserved].

 

2.05

Prepayments.

(a)    Optional Prepayments. The Borrower may, at any time or from time to time
following the Closing Date, delivery to the Administrative Agent of a Notice of
Loan Prepayment, voluntarily prepay the Term Loans in whole or in part, subject
to payment of the applicable Prepayment Premium; provided that, unless otherwise
agreed by the Administrative Agent, such notice must be received by the
Administrative Agent not later than 11:00 a.m. at least five (5) Business Days
prior to any date of prepayment of the Term Loans. Each such notice shall
specify the date and amount of such prepayment. The Administrative Agent will
promptly notify each Lender of its receipt of any such notice and the amount of
such Lender’s ratable portion of such prepayment (based on such Lender’s
Applicable Percentage in respect of the Facility). If such notice is given by
the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Any prepayment of principal shall be accompanied by all accrued interest on the
principal amount prepaid, together with the applicable Prepayment Premium, if
applicable. Each prepayment of the outstanding Term Loans pursuant to this
Section 2.05(a) shall be applied against the remaining installments of the Term
Loans in the inverse order of maturity until paid in full, and shall be paid to
the Lenders in accordance with their respective Applicable Percentages of the
Term Loans.

(b)    Mandatory Prepayments.

(i)    Dispositions and Involuntary Dispositions. Subject to the provisions of
Section 2.05(b)(ii) relative to the South Gate Disposition, the Borrower shall
prepay the Term Loans as hereinafter provided with the Net Cash Proceeds
received by any Loan Party or any Subsidiary from all Dispositions (other than
Permitted Transfers) and Involuntary Dispositions of:

(A)    any assets (other than Real Property) of the type constituting Term Loan
Priority Collateral, in an amount equal to 100% of such aggregate Net Cash
Proceeds,

(B)    any Real Property, in an amount equal to 90% of such aggregate Net Cash
Proceeds, and

(C)    subject to the Intercreditor Agreement, any other assets (including ABL
Priority Collateral), in an amount equal to 100% of such aggregate Net Cash
Proceeds, unless such proceeds are applied to prepay the ABL Debt under the
terms of the ABL Documents,

 

43



--------------------------------------------------------------------------------

in each case, within five (5) days after the date of such Disposition or
Involuntary Disposition; provided that, the Borrower may, within one-hundred
eighty (180) days of the date of such Disposition or Involuntary Disposition,
reinvest such Net Cash Proceeds from (x) an Disposition or Involuntary
Disposition of the Vicksburg Property or (y) any Disposition or Involuntary
Disposition of Equipment, or (z) an Involuntary Disposition of Real Property, in
the case of either (x) or (y), in replacement Equipment or other Term Loan
Priority Collateral used or useful in the Borrower’s business, or in the case of
(z) to repair or replace the applicable Real Property; provided further that,
during such reinvestment period, all such Net Cash Proceeds shall be delivered
upon receipt to Administrative Agent for deposit to the Term Loan Cash
Collateral Account; and provided further that, to the extent such period has
expired without such reinvestment being made or completed, any remaining Net
Cash Proceeds shall be applied to prepay the Term Loans and any other remaining
Obligations. Notwithstanding the foregoing, upon notice from the Administrative
Agent to Borrower, up to 100% of aggregate Net Cash Proceeds received on account
of Dispositions made pursuant to Section 7.05(g) shall be applied in reduction
of the Term Loans (including, for clarity, all such Net Cash Proceeds on deposit
in the Term Loan Cash Collateral Account), to the extent such Net Cash Proceeds
have not previously been reinvested or committed to be reinvested pursuant to
this Section 2.05(b) (provided such reinvestment is scheduled to be completed
within the foregoing 180 day period commencing as of the date of the applicable
Disposition). Any reinvestment of Net Cash Proceeds pursuant to this
Section 2.05(b) shall also be subject to the terms of Section 6.22(c).

(ii)    South Gate Disposition. With respect to the South Gate Disposition, the
Borrower shall, within two Business (2) Days following the consummation of such
Disposition, prepay the Term Loans as hereinafter provided in an amount equal to
the South Gate Mandatory Prepayment Amount. For the avoidance of doubt, to the
extent that the Borrower shall sell or dispose of the South Gate Property in any
transaction not constituting the South Gate Disposition, the Borrower shall
prepay the Term Loans in an amount equal to 100% of the Net Cash Proceeds
arising from such sale or disposition.

(iii)    Equity Issuance. Subject to the terms of the Intercreditor Agreement,
immediately upon the receipt by any Loan Party or any Subsidiary of the Net Cash
Proceeds of any Equity Issuance by (A) the Borrower or (B) any Subsidiary of the
Borrower to any Person that is not the Borrower or another Subsidiary of the
Borrower, and excluding any Equity Issuance to any Loan Party’s officers,
directors or employees that is permitted under Section 7.06, the Borrower shall
prepay the Term Loans and any other remaining Obligations as hereinafter
provided in an aggregate amount equal to 100% of such Net Cash Proceeds, unless
such proceeds are applied to prepay the ABL Debt under the terms of the ABL
Documents.

(iv)    Debt Issuance. Subject to the terms of the Intercreditor Agreement,
immediately upon the receipt by any Loan Party or any Subsidiary of the Net Cash
Proceeds of any Debt Issuance, the Borrower shall prepay the Term Loans and any

 

44



--------------------------------------------------------------------------------

other remaining Obligations as hereinafter provided in an aggregate amount equal
to 100% of such Net Cash Proceeds unless such proceeds are applied to prepay the
ABL Debt under the terms of the ABL Documents.

(v)    Extraordinary Receipts. Subject to the terms of the Intercreditor
Agreement, immediately upon receipt by any Loan Party or any Subsidiary of any
Extraordinary Receipt received by or paid to or for the account of any Loan
Party or any of its Subsidiaries, and not otherwise included in clause (i),
(ii), (iii), or (iv) of this Section, the Borrower shall prepay the Term Loans
as hereinafter provided in an aggregate principal amount equal to 100% of all
Net Cash Proceeds received therefrom; provided that the Borrower may reinvest
such Net Cash Proceeds in properties or assets within one-hundred eighty
(180) days of the date of such Extraordinary Receipt; provided further that,
that during such reinvestment period, all such Net Cash Proceeds are delivered
upon receipt to Administrative Agent for deposit to a deposit account subject to
a Qualifying Control Agreement; provided, further that to the extent such period
has expired without such reinvestment being made or completed, any remaining Net
Cash Proceeds would be applied to prepay the Term Loans and any other remaining
Obligations, unless such proceeds are applied to prepay the ABL Debt under the
terms of the ABL Documents.

(vi)    Application of Payments. Each prepayment of the Term Loans pursuant to
the foregoing provisions of Section 2.05(b)(i)-(v) shall be paid by such Loan
Party to Administrative Agent for the ratable benefit of Lenders in accordance
with their respective Applicable Percentages as a mandatory prepayment of the
Obligations and shall be applied to repay outstanding principal of the Term
Loans until repaid in full, and then against the other Obligations, in inverse
order of maturities or as Administrative Agent otherwise determines.

All prepayments under this Section 2.05(b) shall be and shall be accompanied by
interest on the principal amount prepaid through the date of prepayment.

 

2.06

[Reserved].

 

2.07

Amortization Payments.

The Borrower shall repay to the Lenders the principal balance of the Term Loans
in quarterly installments of principal, each in the amount of $875,000, on
March 31, June 30, September 30, and December 31, of each year, with the first
such payment due and payable on June 30, 2021; provided, however, that the final
principal repayment installment of the Term Loans shall be repaid on the
Maturity Date and shall be in an amount equal to the aggregate remaining
principal amount of all Term Loans outstanding on such date, together with all
remaining unpaid Obligations then outstanding. If any principal installment to
be made by the Borrower shall come due on a day other than a Business Day, such
principal repayment installment shall be due on the preceding Business Day, and
such extension of time shall be reflected in computing interest or fees, as the
case may be.

 

45



--------------------------------------------------------------------------------

2.08

Interest and Default Rate.

(a)    Interest. Subject to the provisions of Section 2.08(b) and (c), all
Obligations, including the Term Loans, shall bear interest at a rate per annum
equal to the LIBO Rate in effect from time to time, plus the Applicable Margin,
and shall accrue from the Closing Date until payment in full of all Obligations
by the Borrower.

(b)    Default Rate.

(i)    If (A) any amount of principal of the Term Loans is not paid when due
(without regard to any applicable grace period), whether at stated maturity, by
acceleration or otherwise, or (B) any Event of Default pursuant to Sections
8.01(f) or (g) exists, in either case, all outstanding Obligations shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

(ii)    If (A) any amount (other than principal of the Term Loans) payable by
the Borrower under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, or (B) any Event of Default (other than an Event of Default pursuant
to Sections 8.01(f) or (g)) exists, then, in either case, at the election of the
Administrative Agent or the Required Lenders, all outstanding Obligations shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

(iii)    Upon the request of the Required Lenders, while any Event of Default
exists (including a payment default), all outstanding Obligations may accrue at
a fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(iv)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.

(c)    Interest Payments. Interest on each Term Loan shall be due and payable in
arrears (i) on each Interest Payment Date, (ii) on any date of prepayment, with
respect to the principal amount of Term Loans being prepaid, and (iii) at such
other times as may be specified herein. Interest hereunder shall be due and
payable in accordance with the terms hereof before and after judgment, and
before and after the commencement of any proceeding under any Debtor Relief Law.
Interest accrued on any other Obligations under the Loan Documents shall be due
and payable as provided in the Loan Documents and, if no payment date is
specified, shall be due and payable on demand. Notwithstanding the foregoing,
interest accrued at the Default Rate shall be due and payable on demand.

 

2.09

Fees.

The Loan Parties shall pay all fees set forth in the Fee Letter and any other
fee letter executed in connection with this Agreement and such fees are
compensation for services and are not, and shall not be deemed to be, interest
or any other charge for the use, forbearance or detention

 

46



--------------------------------------------------------------------------------

of money. The Loan Parties shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

 

2.10

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate.

(a)    Computation of Interest and Fees. All computations of fees and interest
shall be made on the basis of a 360-day year and actual days elapsed (which
results in more fees or interest, as applicable, being paid than if computed on
the basis of a 365 day year). Interest shall accrue on the Term Loans for the
day on which such Term Loans are made, and shall accrue for the day on which
such Term Loan or any portion thereof is paid. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

(b)    [Reserved]

 

2.11

Evidence of Debt.

(a)    Maintenance of Accounts. The Term Loans made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the Ordinary Course of Business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Term Loans made by the
Lenders to the Borrower and the interest and payments thereon. Any failure to so
record or any error in doing so shall not, however, limit or otherwise affect
the obligation of the Borrower hereunder to pay any amount owing with respect to
the Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, the Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a Note, which shall
evidence such Lender’s Term Loans in addition to such accounts or records. Each
Lender may attach schedules to its Note and endorse thereon the date, amount and
maturity of its Term Loans and payments with respect thereto.

(b)    Maintenance of Records. In addition to the accounts and records referred
to in Section 2.11(a), each Lender and the Administrative Agent shall maintain
in accordance with its usual practice accounts or records evidencing the
purchases and sales by such Lender of participations in any Term Loans. In the
event of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.

 

2.12

Payments Generally; Administrative Agent’s Clawback.

(a)    General. All payments to be made by the Borrower shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein, all
payments by the Borrower

 

47



--------------------------------------------------------------------------------

hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 2:00 p.m. on
the date specified herein. The Administrative Agent will promptly distribute to
each Lender its Applicable Percentage of such payment in like funds as received
by wire transfer to such Lender’s Lending Office. All payments received by the
Administrative Agent after 2:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.

(b)    [reserved]

(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Term Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the Term Loans set forth in Article IV are not satisfied or waived
in accordance with the terms hereof, the Administrative Agent shall return such
funds (in like funds as received from such Lender) to such Lender, without
interest.

(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Term Loans and to make payments pursuant to Section 11.04(c) are several
and not joint. The failure of any Lender to make any Term Loan, to fund any such
participation or to make any payment under Section 11.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Term Loan, to purchase its participation or to make
its payment under Section 11.04(c).

(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Term Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Term Loan in any particular place or manner.

(f)    Pro Rata Treatment. Except to the extent otherwise provided herein:
(i) each Term Loan shall be made by the Lenders on a pro rata basis in
accordance with their respective Commitment, (ii) each payment of fees under
Section 2.09 shall be made for account of the appropriate Lenders on a pro rata
basis; (iii) each payment or prepayment of principal of Term Loans by the
Borrower shall be made for account of the Lenders on a pro rata basis in
accordance with the respective unpaid principal amounts of the Term Loans held
by them; and (iv) each payment of interest on the Term Loans by the Borrower
shall be made for account of the Lenders on a pro rata basis in accordance with
the amounts of interest on such Term Loans then due and payable to the Lenders.

 

48



--------------------------------------------------------------------------------

2.13

Sharing of Payments by Lenders.

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of (a) any Obligations due and payable to
such Lender hereunder and under the other Loan Documents at such time in excess
of its ratable share (according to the proportion of (i) the amount of such
Obligations due and payable to such Lender at such time to (ii) the aggregate
amount of the Obligations due and payable to all Lenders hereunder and under the
other Loan Documents at such time) of payments on account of the Obligations due
and payable to all Lenders hereunder and under the other Loan Documents at such
time obtained by all the Lenders at such time or (b) Obligations owing (but not
due and payable) to such Lender hereunder and under the other Loan Documents at
such time in excess of its ratable share (according to the proportion of (i) the
amount of such Obligations owing (but not due and payable) to such Lender at
such time to (ii) the aggregate amount of the Obligations owing (but not due and
payable) to all Lenders hereunder and under the other Loan Documents at such
time) of payments on account of the Obligations owing (but not due and payable)
to all Lenders hereunder and under the other Loan Documents at such time
obtained by all of the Lenders at such time, then, in each case under clauses
(a) and (b) above, the Lender receiving such greater proportion shall (A) notify
the Administrative Agent of such fact, and (B) purchase (for cash at face value)
participations in the Term Loans of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of Obligations then due and payable to the Lenders or owing (but not due and
payable) to the Lenders, as the case may be, provided that:

(1)    if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

(2)    the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement, (y) the application of Cash Collateral
provided for in Section 2.14, or (z) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Term Loans to any assignee or participant, other than an assignment to any Loan
Party or any Affiliate thereof (as to which the provisions of this Section shall
apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 

2.14

Cash Collateral.

(a)    Certain Credit Support Events. If the Borrower shall be required to
provide Cash Collateral pursuant to Section 2.05 or 8.02(c), the Borrower shall
within one (1) Business Day following any request by the Administrative Agent,
provide Cash Collateral (i) in the case of Section 2.05, in the amount of any
Net Cash Proceeds arising from the

 

49



--------------------------------------------------------------------------------

applicable prepayment event pending reinvestment, and (ii) in the case of
Section 8.02(c), in an amount required by the definition of Cash Collateral
hereunder.

(b)    Grant of Security Interest. The Borrower hereby grants to (and subjects
to the control of) the Administrative Agent, for the benefit of the
Administrative Agent and the Lenders, and agrees to maintain a first priority
security interest in all such cash, deposit accounts and all balances therein,
and all other property so provided as Cash Collateral pursuant hereto, and in
all proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be applied pursuant to Section 2.14(c). If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent as herein provided,
other than Permitted Liens, or that the total amount of such Cash Collateral is
less than the amount determined by the Administrative Agent, the Borrower will,
promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency. All Cash Collateral (other than credit support not
constituting funds subject to deposit) shall be maintained in the Term Loan Cash
Collateral Account. The Borrower shall pay on demand therefor from time to time
all customary account opening, activity and other administrative fees and
charges in connection with the maintenance and disbursement of Cash Collateral.

(c)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.14 or Sections
2.05 or 8.02 shall be held and applied to the satisfaction of the Obligations
for which the Cash Collateral was so provided, prior to any other application of
such property as may be provided for herein.

(d)    Release. Cash Collateral (or the appropriate portion thereof) provided to
secure Obligations shall be released promptly following (i) the elimination of
such Obligations giving rise thereto, (ii) in the case of Section 2.05, upon
reinvestment of the applicable Cash Collateral or, absent such reinvestment,
upon application to the Obligations as provided in such Section, or (iii) the
determination by the Administrative Agent that there exists excess Cash
Collateral; provided, however, (A) any such release shall be without prejudice
to, and any disbursement or other transfer of Cash Collateral shall be and
remain subject to, any other Lien conferred under the Loan Documents and the
other applicable provisions of the Loan Documents, and (B) the Person providing
Cash Collateral and the Administrative Agent may agree that Cash Collateral
shall not be released but instead held to support future anticipated
Obligations.

 

2.15

Defaulting Lenders

(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and
Section 11.01.

 

50



--------------------------------------------------------------------------------

(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment of any amounts owing to the Lenders as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; third, so long as no Default or
Event of Default exists, to the payment of any amounts owing to the Borrower as
a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and fourth, to such Defaulting
Lender or as otherwise as may be required under the Loan Documents in connection
with any Lien conferred thereunder or directed by a court of competent
jurisdiction.

(b)    Defaulting Lender Cure. If the Borrower and the Administrative Agent
agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans to be
held on a pro rata basis by the Lenders in accordance with their Applicable
Percentages, whereupon such Lender will cease to be a Defaulting Lender;
provided that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.

 

2.16

Effect of Termination.

Until the Facility Termination Date, all undertakings of the Loan Parties
contained in the Loan Documents shall continue, and the Administrative Agent
shall, subject to Section 9.10 hereof, retain its Liens in the Collateral and
all of its rights and remedies under the Loan Documents.

 

51



--------------------------------------------------------------------------------

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01

Taxes.

(a)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i)    Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent) require the
deduction or withholding of any Tax from any such payment by the Administrative
Agent or a Loan Party, then the Administrative Agent or such Loan Party shall be
entitled to make such deduction or withholding, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.

(ii)    If any Loan Party or the Administrative Agent shall be required by the
Code to withhold or deduct any Taxes, including both United States federal
backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the applicable Loan Party shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section 3.01) the applicable Recipient receives an amount equal to the sum
it would have received had no such withholding or deduction been made.

(iii)    If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Loan Party or the Administrative Agent, as required by
such Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such Loan Party or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.

 

52



--------------------------------------------------------------------------------

(b)    Payment of Other Taxes by the Loan Parties. Without limiting the
provisions of subsection (a) above, the Loan Parties shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

(c)    Tax Indemnifications.

(i)    Each of the Loan Parties shall, and does hereby, jointly and severally
indemnify each Recipient, and shall make payment in respect thereof within ten
(10) days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 3.01) payable or paid by such Recipient or required
to be withheld or deducted from a payment to such Recipient, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error. Each of the
Loan Parties shall also, and does hereby, jointly and severally indemnify the
Administrative Agent, and shall make payment in respect thereof within ten
(10) days after demand therefor, for any amount which a Lender for any reason
fails to pay indefeasibly to the Administrative Agent as required pursuant to
Section 3.01(c)(ii) below.

(ii)    Each Lender shall, and does hereby, severally indemnify and shall make
payment in respect thereof within ten (10) days after demand therefor, (A) the
Administrative Agent against any Indemnified Taxes attributable to such Lender
(but only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so), (B) the Administrative Agent and the
Loan Parties, as applicable, against any Taxes attributable to such Lender’s
failure to comply with the provisions of Section 11.06(d) relating to the
maintenance of a Participant Register and (C) the Administrative Agent and the
Loan Parties, as applicable, against any Excluded Taxes attributable to such
Lender that are payable or paid by the Administrative Agent or a Loan Party in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under this Agreement or any other Loan
Document against any amount due to the Administrative Agent under this clause
(ii).

(d)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Loan Party to a Governmental Authority, as provided in this Section 3.01,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a

 

53



--------------------------------------------------------------------------------

receipt issued by such Governmental Authority evidencing such payment, a copy of
any return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(e)    Status of Lenders; Tax Documentation.

(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN-E (or
W-8BEN, as applicable)

 

54



--------------------------------------------------------------------------------

establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN-E (or
W-8BEN, as applicable) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;

(2)    executed originals of IRS Form W-8ECI;

(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit J-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed copies of IRS Form W-8BEN-E (or W-8BEN, as
applicable); or

(4)    to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E (or
W-8BEN, as applicable), a U.S. Tax Compliance Certificate substantially in the
form of Exhibit J-2 or Exhibit J-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit J-4 on behalf of each such direct and indirect partner;

(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies (or originals, as required) of any other form prescribed
by applicable Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable Law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

 

55



--------------------------------------------------------------------------------

(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

(iii)    Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.

(f)    Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender. If any Recipient determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified by any Loan Party or with respect to which any Loan Party has paid
additional amounts pursuant to this Section 3.01, it shall pay to such Loan
Party an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by such Loan Party under this
Section 3.01 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) incurred by such Recipient, as the case
may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that each Loan
Party, upon the request of the Recipient, agrees to repay the amount paid over
to such Loan Party (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Recipient in the event the Recipient is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this subsection, in no event will the applicable
Recipient be required to pay any amount to such Loan Party pursuant to this
subsection the payment of which would place the Recipient in a less favorable
net after-Tax position than such Recipient would have been in if the Tax subject
to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This subsection shall not
be construed to require any Recipient to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to any Loan
Party or any other Person.

 

56



--------------------------------------------------------------------------------

(g)    Survival. Each party’s obligations under this Section 3.01 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations.

 

3.02

Illegality.

If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
Lending Office to perform any of its obligations hereunder or to make, maintain
or fund or charge interest with respect to any Term Loan or to determine or
charge interest rates based upon the LIBO Rate, or any Governmental Authority
has imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
any obligation of such Lender to charge interest rates based upon the LIBO Rate
shall be suspended until such Lender notifies the Administrative Agent that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice the Administrative Agent, in consultation with the Borrower, shall
establish an alternative rate applicable to the Obligations as contemplated by
Section 3.03 hereof.

 

3.03

Inability to Determine Rates.

(a)    Subject to Section 3.04, if in connection with any Term Loan accruing
interested based on the LIBO Rate, (i) Administrative Agent determines that
adequate and reasonable means do not exist for determining the LIBO Rate or
(ii) the Administrative Agent or the Required Lenders reasonably determine that
for any reason the LIBO Rate does not adequately and fairly reflect the cost to
such Lenders of funding the Term Loans, the Administrative Agent will promptly
so notify the Borrowers and each Lender. Thereafter, the obligation of the
Lenders to maintain Term Loans using the LIBO Rate shall be suspended.

(b)    Subject to Section 3.04, if, notwithstanding the foregoing, if
Administrative Agent has made the determination described in clause (a)(i) or
(a)(ii) of this Section, or if any Lender has delivered a notice pursuant to
Section 3.02, Administrative Agent, in consultation with the Borrower and the
Lenders, may establish an alternative interest rate for the Term Loans, in which
case, such alternative rate of interest shall apply with respect to the Term
Loans until (i) Administrative Agent revokes the notice delivered under clause
(a) of this Section, (ii) Administrative Agent or the Required Lenders notify
Administrative Agent and the Borrower that such alternative interest rate does
not adequately and fairly reflect the cost to such Lenders of maintaining the
Term Loans, or (iii) any Lender determines that any applicable Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for such Lender or its applicable Lending Office to make, maintain or fund Term
Loans whose interest is determined by reference to such alternative rate of
interest or to determine or charge interest rates based upon such rate or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to do any of the foregoing and provides Administrative Agent and the
Borrower written notice thereof.

 

57



--------------------------------------------------------------------------------

3.04

LIBOR Successor Rate.

(a)    Notwithstanding anything to the contrary in this Agreement or any other
Loan Documents, if the Administrative Agent determines (which determination
shall be conclusive absent manifest error), or the Borrower or Required Lenders
notify the Administrative Agent (with, in the case of the Required Lenders, a
copy to Borrower) that the Borrower or Required Lenders (as applicable) have
determined, that:

(i)    adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including because the LIBO Screen Rate is not
available or published on a current basis and such circumstances are unlikely to
be temporary; or

(ii)     the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBO Screen Rate shall no
longer be made available, or used for determining the interest rate of loans,
provided that, at the time of such statement, there is no successor
administrator that is satisfactory to the Administrative Agent, that will
continue to provide LIBOR after such specific date (such specific date, the
“Scheduled Unavailability Date”), or

(iii)    syndicated loans currently being executed, or that include language
similar to that contained in this Section, are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR,

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower may amend this Agreement to replace LIBOR
with (x) one or more SOFR-Based Rates or (y) another alternate benchmark rate
giving due consideration to any evolving or then existing convention for similar
U.S. dollar denominated syndicated credit facilities for such alternative
benchmarks and, in each case, including any mathematical or other adjustments to
such benchmark giving due consideration to any evolving or then existing
convention for similar U.S. dollar denominated syndicated credit facilities for
such benchmarks which adjustment or method for calculating such adjustment shall
be published on an information service as selected by the Administrative Agent
from time to time in its reasonable discretion and may be periodically updated
(the “Adjustment;” and any such proposed rate, a “LIBOR Successor Rate”), and
any such amendment shall become effective at 5:00 p.m. on the fifth Business Day
after the Administrative Agent shall have posted such proposed amendment to all
Lenders and the Borrower unless, prior to such time, Lenders comprising the
Required Lenders have delivered to the Administrative Agent written notice that
such Required Lenders (A) in the case of an amendment to replace LIBOR with a
rate described in clause (x), object to the Adjustment; or (B) in the case of an
amendment to replace LIBOR with a rate described in clause (y), object to such
amendment; provided that for the avoidance of doubt, in the case of clause (A),
the

 

58



--------------------------------------------------------------------------------

Required Lenders shall not be entitled to object to any SOFR-Based Rate
contained in any such amendment. Such LIBOR Successor Rate shall be applied in a
manner consistent with market practice; provided that to the extent such market
practice is not administratively feasible for the Administrative Agent, such
LIBOR Successor Rate shall be applied in a manner as otherwise reasonably
determined by the Administrative Agent.

(b)    If no LIBOR Successor Rate has been determined and the circumstances
under clause (i) above exist or the Scheduled Unavailability Date has occurred
(as applicable), the Administrative Agent will promptly so notify the Borrower
and each Lender. Thereafter, the obligation of the Lenders to make or maintain
LIBO Rate Loans shall be suspended, (to the extent of the affected LIBO Rate
Loans or Interest Periods). Upon receipt of such notice, the Borrower may revoke
any pending request for a Borrowing of LIBO Rate Loans (to the extent of the
affected LIBO Rate Loans or Interest Periods).

(c)    Notwithstanding anything else herein, any definition of LIBOR Successor
Rate shall provide that in no event shall such LIBOR Successor Rate be less than
1.50% for purposes of this Agreement.

(d)    In connection with the implementation of a LIBOR Successor Rate, the
Administrative Agent will have the right to make LIBOR Successor Rate Conforming
Changes from time to time and, notwithstanding anything to the contrary herein
or in any other Loan Document, any amendments implementing such LIBOR Successor
Rate Conforming Changes will become effective without any further action or
consent of any other party to this Agreement.

(e)    For purposes hereof:

(i)    “LIBOR Successor Rate Conforming Changes” means, with respect to any
proposed LIBOR Successor Rate, any conforming changes to the definition Interest
Period, timing and frequency of determining rates and making payments of
interest and other technical, administrative or operational matters as may be
appropriate, in the discretion of the Administrative Agent, to reflect the
adoption and implementation of such LIBOR Successor Rate and to permit the
administration thereof by the Administrative Agent in a manner substantially
consistent with market practice (or, if the Administrative Agent determines that
adoption of any portion of such market practice is not administratively feasible
or that no market practice for the administration of such LIBOR Successor Rate
exists, in such other manner of administration as the Administrative Agent
determines is reasonably necessary in connection with the administration of this
Agreement);

(ii)    “Relevant Governmental Body” means the Federal Reserve Board and/or the
Federal Reserve Bank of New York, or a committee officially endorsed or convened
by the Federal Reserve Board and/or the Federal Reserve Bank of New York for the
purpose of recommending a benchmark rate to replace LIBOR in loan agreements
similar to this Agreement;

 

59



--------------------------------------------------------------------------------

(iii)    “SOFR” with respect to any day means the secured overnight financing
rate published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s website and that has been selected or recommended by
the Relevant Governmental Body;

(iv)    “SOFR-Based Rate” means SOFR or Term SOFR; and

(v)    “Term SOFR” means the forward-looking term rate for any period that is
approximately (as determined by the Administrative Agent) as long as any of the
Interest Period options set forth in the definition of “Interest Period” and
that is based on SOFR and that has been selected or recommended by the Relevant
Governmental Body, in each case as published on an information service as
selected by the Administrative Agent from time to time in its reasonable
discretion.

 

3.05

Increased Costs; Reserves on LIBO Rate Loans

(a)    Increased Costs Generally. If any Change in Law shall:

(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.05(d));

(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or

(iii)    impose on any Lender or the London interbank market any other
condition, cost or expense affecting any Lender’s Term Loan or this Agreement;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Term Loan, or to increase the cost to such
Lender to reduce the amount of any sum received or receivable by such Lender
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender, the Borrower will pay to such Lender such additional
amount or amounts as will compensate such Lender for such additional costs
incurred or reduction suffered.

(b)    Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Term Loans made by such Lender to a level below that which
such Lender or such Lender’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s policies and the policies
of such Lender’s holding company with respect to capital

 

60



--------------------------------------------------------------------------------

adequacy), then from time to time the Borrower will pay to such Lender such
additional amount or amounts as will compensate such Lender or such Lender’s
holding company for any such reduction suffered.

(c)    Certificates for Reimbursement. A certificate of a Lender setting forth
the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in subsection (a) or (b) of this
Section and delivered to the Borrower shall be conclusive absent manifest error.
The Borrower shall pay such Lender, as the case may be, the amount shown as due
on any such certificate within ten (10) days after receipt thereof.

(d)    Reserves. The Borrower shall pay to each Lender, (i) as long as such
Lender shall be required to maintain reserves with respect to liabilities or
assets consisting of or including eurocurrency funds or deposits (currently
known as “Eurocurrency liabilities”), additional interest on the unpaid
principal amount of such Lender’s Term Loan equal to the actual costs of such
reserves allocated to such Term Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), and (ii) as long
as such Lender shall be required to comply with any reserve ratio requirement or
analogous requirement of any central banking or financial regulatory authority
imposed in respect of the maintenance or the funding of the Term Loans, such
additional costs (expressed as a percentage per annum and rounded upwards, if
necessary, to the nearest five decimal places) equal to the actual costs
allocated to such Term Loan by such Lender (as determined by such Lender in good
faith, which determination shall be conclusive), which in each case shall be due
and payable on each date on which interest is payable on such Term Loan,
provided the Borrower shall have received at least ten (10) days’ prior notice
(with a copy to the Administrative Agent) of such additional interest or costs
from such Lender. If a Lender fails to give notice ten (10) days prior to the
relevant Interest Payment Date, such additional interest shall be due and
payable ten (10) days from receipt of such notice.

(e)    Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section 3.04 shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that the Borrower shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than nine (9) months prior to the date that such
Lender, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s intention to
claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the nine (9) month
period referred to above shall be extended to include the period of retroactive
effect thereof).

 

3.06

[Reserved].

 

3.07

Mitigation Obligations; Replacement of Lenders.

(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or requires the Borrower to pay any Indemnified
Taxes

 

61



--------------------------------------------------------------------------------

or additional amounts to any Lender, or any Governmental Authority for the
account of any Lender pursuant to Section 3.01, or if any Lender gives a notice
pursuant to Section 3.02, then at the request of the Borrower, such Lender shall
use reasonable efforts to designate a different Lending Office for funding or
booking its Term Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 3.01 or 3.04, as the case may be, in the
future, or eliminate the need for the notice pursuant to Section 3.02, as
applicable, and (ii) in each case, would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

(b)    Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 3.07(a), the Borrower may replace such Lender in accordance with
Section 11.13.

 

3.08

Survival.

All of the Borrower’s obligations under this Article III shall survive
termination of the Commitments, repayment of all other Obligations hereunder,
resignation of the Administrative Agent and the Facility Termination Date.

ARTICLE IV

CONDITIONS PRECEDENT TO TERM LOANS

 

4.01

Conditions of the Term Loans.

Except to the extent specifically included as a post-closing obligation under
Section 6.17 hereof, the obligation of each Lender to fund its Term Loan
hereunder on the Closing Date is subject to satisfaction or waiver of the
following conditions precedent:

(a)    Execution of Credit Agreement; Loan Documents. The Administrative Agent
shall have received originals or electronic copies (followed promptly by
originals) unless otherwise specified, each properly executed by a Responsible
Officer of each signing Loan Party, dated the Closing Date (or, in the case of
certificates of governmental officials, a recent date before the Closing Date)
and in form and substance satisfactory to the Administrative Agent and each of
the Lenders:

(i)    counterparts of this Agreement, executed by a Responsible Officer of each
Loan Party and a duly authorized officer of each Lender,

(ii)    for the account of each Lender requesting a Note, a Note executed by a
Responsible Officer of the Borrower,

 

62



--------------------------------------------------------------------------------

(iii)    counterparts of the Security Agreement, the Pledge Agreement and each
other Collateral Document, executed by a Responsible Officer of the applicable
Loan Parties and a duly authorized officer of each other Person party thereto,
as applicable,

(iv)    the Mortgages and each other Mortgaged Property Support Documents for
each Mortgaged Property,

(v)    a duly completed letter of direction and funds flow memorandum executed
by a Responsible Officer,

(vi)    counterparts of any other Loan Document, executed by a Responsible
Officer of the applicable Loan Party and a duly authorized officer of each other
Person party thereto, and

(vii)    the Intercreditor Agreement, duly executed by the ABL Agent and
acknowledged by the Loan Parties, in form and substance satisfactory to the
Administrative Agent.

(b)    Officer’s Certificate. The Administrative Agent shall have received an
Officer’s Certificate dated the Closing Date, certifying as to (i) the
Organization Documents of each Loan Party (which, to the extent filed with a
Governmental Authority, shall be certified as of a recent date by such
Governmental Authority), (ii) the resolutions of the governing body of each Loan
Party authorizing execution and delivery of, and performance of the obligations
under, the Loan Documents is true and complete, and that such resolutions are in
full force and effect, were duly adopted, have not been amended, modified or
revoked, and constitute all resolutions adopted with respect to the Facility,
(iii) a certificate of good standing, existence or its equivalent of each Loan
Party issued by the Secretary of State or other appropriate official of such
Loan Party’s jurisdiction of organization, and (iv) the incumbency (including
specimen signatures) of the Responsible Officers of each Loan Party. Any Agent
may conclusively rely on this certificate until it is otherwise notified by the
applicable Loan Party in writing.

(c)    Legal Opinions of Counsel. The Administrative Agent shall have received a
favorable opinion of (i) Skadden, Arps, Slate, Meagher & Flom LLP (“Skadden”)
and (ii) Skadden or local counsel to the Loan Parties in each jurisdiction in
which Eligible Real Property is located for which a Mortgage is executed as of
the Closing Date, each dated the Closing Date and addressed to the
Administrative Agent and the Lenders and in form and substance acceptable to the
Administrative Agent.

(d)    Financial Statements. The Administrative Agent and the Lenders shall have
received copies of (i) quarterly financial statements of the Borrower and its
Subsidiaries dated the end of the most recent fiscal quarter prior to the
Closing Date for which financial statements are available, each in form and
substance satisfactory to each of them, (ii) Audited Financial Statements for
the fiscal years of the Borrower and its Subsidiaries ended December 31, 2019,
and (iii) projections prepared by management of the Borrower, each in form
satisfactory to the Lenders, of balance sheets, income statements and cash flow
statements of the Borrower and its Subsidiaries on an annual basis for each of
the five years following the Closing Date.

 

63



--------------------------------------------------------------------------------

(e)    Availability. Agent shall have received an ABL Borrowing Base Report and
a Consolidated Borrowing Base Report, each as of the Closing Date and
demonstrating, among other items, after giving effect to the proceeds of the
Term Loans and the outstanding ABL Loans (after giving effect to any made on the
Closing Date), Availability of at least $65,000,000.

(f)    Personal Property Collateral. The Administrative Agent shall have
received, in form and substance satisfactory to the Administrative Agent:

(i)    (A) searches of UCC filings in the jurisdiction of incorporation or
formation, as applicable, of each Loan Party and each jurisdiction where any
Collateral is located or where a filing would need to be made in order to
perfect the Collateral Agent’s security interest in the Collateral, copies of
the financing statements on file in such jurisdictions and evidence that no
Liens exist other than Permitted Liens and (B) tax lien, judgment and bankruptcy
searches;

(ii)    searches of ownership of Intellectual Property in the appropriate U.S.
governmental offices (i.e., the United States Patent and Trademark Office and
United States Copyright Office) and such patent/trademark/copyright filings as
requested by the Administrative Agent in order to perfect the Collateral Agent’s
security interest in the U.S. Intellectual Property included in the Collateral
(and certain of which searches may be provided after the Closing Date as
determined by the Administrative Agent);

(iii)    completed UCC financing statements for each appropriate jurisdiction as
is necessary, in the Collateral Agent’s sole discretion, to perfect the
Administrative Agent’s security interest in the Collateral;

(iv)    original executed stock or membership certificates, if any, evidencing
the Pledged Collateral and undated stock or transfer powers duly executed in
blank; in each case to the extent such Pledged Collateral is certificated (it
being agreed that the requirement of this Section 4.01(f)(iv) shall be deemed
satisfied by delivery of such certificates and stock or transfer powers to the
ABL Agent);

(v)    in the case of any personal property Collateral located at premises
leased by a Loan Party and set forth on Schedule 5.21(g), or at other locations
pursuant to warehouseman, consignment, processing or similar agreements, such
estoppel letters, consents and waivers from the landlords of such real property
or third parties with possession of such Collateral required to be delivered in
connection with Section 6.14 (such letters, consents and waivers shall be in
form and substance satisfactory to the Administrative Agent, it being
acknowledged and agreed that any Landlord Waiver is satisfactory to the
Administrative Agent);

 

64



--------------------------------------------------------------------------------

(vi)    to the extent required to be delivered, filed, registered or recorded
pursuant to the terms and conditions of the Collateral Documents, all
instruments, documents and chattel paper in the possession of any of the Loan
Parties, together with allonges or assignments as may be necessary or
appropriate to create and perfect the Administrative Agent’s and the Lenders’
security interest in the Collateral (it being agreed that the requirement of
this Section 4.01(f)(vi) shall be deemed satisfied by delivery of such
instruments, documents and chattel paper to the ABL Agent); and

(vii)    Qualifying Control Agreements satisfactory to the Administrative Agent
required to be delivered pursuant to Section 6.14.

(g)    Liability, Casualty, Property, Terrorism and Business Interruption
Insurance. The Administrative Agent shall have received copies of insurance
policies, declaration pages, certificates, and endorsements of insurance or
insurance binders evidencing liability, casualty, property, terrorism and
business interruption insurance meeting the requirements set forth herein or in
the Collateral Documents or as required by the Administrative Agent. The Loan
Parties shall have delivered to the Administrative Agent an Authorization to
Share Insurance Information.

(h)    Solvency Certificate. The Administrative Agent shall have received a
Solvency Certificate signed by a Responsible Officer of the Borrower certifying
as to the financial condition, solvency and related matters of the Borrower and
its Subsidiaries, after giving effect to the initial borrowings under the Loan
Documents and the other transactions contemplated hereby.

(i)    Perfection Certificate. The Borrower shall have delivered to the
Administrative Agent a completed Perfection Certificate, executed and delivered
by a Responsible Officer of the Borrower together with all attachments
contemplated thereby.

(j)    Closing Condition Certificate. The Administrative Agent shall have
received a certificate from the Borrower, signed by a Responsible Officer of the
Borrower, certifying (A) that the conditions specified in Sections 4.01(p) and
(q) have been satisfied, (B) that there has been no event or circumstance since
the date of the Audited Financial Statements that has had or could be reasonably
expected to have, either individually or in the aggregate, a Material Adverse
Effect, (C) as to the absence of any action, suit, investigation or proceeding
pending or, to the knowledge of the Loan Parties after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against any Loan Party or any
Subsidiary or against any of their properties or revenues that (1) purport to
affect or pertain to this Agreement or any other Loan Document, or any of the
transactions contemplated hereby or thereby, or (2) either individually or in
the aggregate could reasonably be expected to have a Material Adverse Effect and
(D) that the attached, Third Amendment (as defined in the ABL Credit Agreement)
and ABL Credit Agreement are true, correct and complete (and attaching such
Third Amendment and ABL Credit Agreement).

(k)    [Reserved].

 

65



--------------------------------------------------------------------------------

(l)    Fees and Expenses. The Administrative Agent and the Lenders shall have
received all fees and expenses, if any, owing pursuant to the Fee Letter and
Section 2.09.

(m)    Due Diligence. The Lenders shall have completed a due diligence
investigation of the Borrower and its Subsidiaries in scope, and with results,
satisfactory to the Lenders, including:

(i)    at least five (5) days prior to the Closing Date, the Borrower that
qualifies as a “legal entity customer” under the Beneficial Ownership Regulation
shall deliver a Beneficial Ownership Certification in relation to the Borrower,
and

(ii)    upon the reasonable request of any Lender made at least ten (10) days
prior to the Closing Date, the Borrower shall have provided to such Lender, and
such Lender shall be reasonably satisfied with, the documentation and other
information so requested in connection with applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
PATRIOT Act, in each case at least five days prior to the Closing Date.

(n)    Consents. The Administrative Agent shall have received evidence that all
members, boards of directors, governmental, shareholder and material third party
consents and approvals necessary in connection with the entering into of this
Agreement and consummating the transactions contemplated hereby on or as of the
Closing Date, including with respect to repayment of any outstanding
Indebtedness have been obtained.

(o)    [Reserved].

(p)    Representations and Warranties. The representations and warranties of the
Borrower and each other Loan Party contained herein and in any other Loan
Document, or which are contained in any document furnished at any time under or
in connection herewith or therewith, shall be true and correct in all material
respects on and as of the date the funding of any Term Loan, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct in all material respects as
of such earlier date (other than if such representations and warranties are
subject to “materiality” or “Material Adverse Effect” or similar language, in
which case they shall be true and correct in all respects).

(q)    No Default. No Event of Default and no Default, shall exist or have
occurred and be continuing on and as of the date of, and after giving effect to,
the making of the Term Loans on the Closing Date.

(r)    Other Documents. All other documents provided for herein or which the
Administrative Agent or any other Lender may reasonably request or require.

(s)    Additional Information. Such additional information and materials which
the Administrative Agent and/or any Lender shall reasonably request or require.

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section, each Lender that has

 

66



--------------------------------------------------------------------------------

signed this Agreement shall be deemed to have consented to, approved or accepted
or to be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objection thereto.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

To induce each Agent and Lenders to enter into this Agreement and to make
available the Term Loans on the Closing Date, each Loan Party represents and
warrants to each Agent and the Lenders, as of the date made or deemed made,
that:

 

5.01

Existence, Qualification and Power.

Each Loan Party and each of its Subsidiaries (a) is duly organized or formed,
validly existing and, as applicable, in good standing under the Laws of the
jurisdiction of its incorporation or organization, (b) has all requisite power
and authority and all requisite governmental licenses, authorizations, consents
and approvals to (i) own or lease its assets and carry on its business and
(ii) execute, deliver and perform its obligations under the Loan Documents to
which it is a party, and (c) is duly qualified and is licensed and, as
applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c), to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect. The copy of the Organization
Documents of each Loan Party provided to the Administrative Agent pursuant to
the terms of this Agreement is a true and correct copy of each such document,
each of which is valid and in full force and effect.

 

5.02

Authorization; No Contravention.

The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is or is to be a party have been duly authorized by all
necessary corporate or other organizational action, and do not and will not
(a) contravene the terms of any of such Person’s Organization Documents;
(b) conflict with or result in any breach or contravention of, or the creation
of any Lien under, or require any payment to be made under (i) any Contractual
Obligation to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (c) violate any Law
(including, without limitation, Regulation U or Regulation X issued by the FRB);
except in each case referred to in clause (b) or (c), to the extent that failure
to do so could not reasonably be expected to have a Material Adverse Effect.

 

5.03

Governmental Authorization; Other Consents.

No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with (a) the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan
Document, (b) the grant by any Loan Party of the Liens granted by

 

67



--------------------------------------------------------------------------------

it pursuant to the Collateral Documents, (c) the perfection or maintenance of
the Liens created under the Collateral Documents (including the first priority
nature thereof) or (d) the exercise by the Administrative Agent or any Lender of
its rights under the Loan Documents or the remedies in respect of the Collateral
pursuant to the Collateral Documents, other than (i) authorizations, approvals,
actions, notices and filings which have been duly obtained and (ii) filings to
perfect the Liens created by the Collateral Documents.

 

5.04

Binding Effect.

This Agreement has been, and each other Loan Document, when delivered hereunder,
will have been, duly executed and delivered by each Loan Party that is party
thereto. This Agreement constitutes, and each other Loan Document when so
delivered will constitute, a legal, valid and binding obligation of such Loan
Party, enforceable against each Loan Party that is party thereto in accordance
with its terms.

 

5.05

Financial Statements; No Material Adverse Effect.

(a)    Audited Financial Statements. The Audited Financial Statements (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein; (ii) fairly
present the financial condition of the Borrower and its Subsidiaries as of the
date thereof and their results of operations, cash flows and changes in
shareholder’s equity for the period covered thereby in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; and (iii) show all material indebtedness and other
liabilities, direct or contingent, of the Borrower and its Subsidiaries as of
the date thereof, including liabilities for taxes, material commitments and
Indebtedness.

(b)    Quarterly Financial Statements. The unaudited Consolidated balance sheet
of the Borrower and its Subsidiaries dated March 31, 2020, and the related
Consolidated statements of income or operations, Shareholders’ Equity and cash
flows for the fiscal quarter ended on that date (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein, and (ii) fairly present the financial
condition of the Borrower and its Subsidiaries as of the date thereof and their
results of operations, cash flows and changes in Shareholders’ Equity for the
period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments.

(c)    Material Adverse Effect. Since the date of the balance sheet included in
the Audited Financial Statements (and, in addition, after delivery of the most
recent annual audited financial statements in accordance with the terms hereof,
since the date of such annual audited financial statements), there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect.

(d)    Forecasted Financials. The Consolidated and consolidating (if required to
be provided hereunder) forecasted balance sheet, statements of income and cash
flows of the Borrower and its Subsidiaries delivered pursuant to Section 4.01 or
Section 6.01 were

 

68



--------------------------------------------------------------------------------

prepared in good faith on the basis of the assumptions stated therein, which
assumptions were fair in management’s good faith business judgment in light of
the conditions existing at the time of delivery of such forecasts.

(e)    No Dispositions or Involuntary Disposition. From the date of the Audited
Financial Statements to and including the Closing Date, there has been no
Disposition by Borrower or any Subsidiary, or any Involuntary Disposition, of
any material part of the business or Property of Borrower and its Subsidiaries,
taken as a whole, and no purchase or other acquisition by any of them of any
business or property (including any Capital Stock of any other Person) material
in relation to the consolidated financial condition of Borrower and its
Subsidiaries, taken as a whole, in each case, which is not reflected in the
foregoing financial statements or in the notes thereto and has not otherwise
been disclosed in writing to the Lenders on or prior to the Closing Date.

 

5.06

Litigation.

There are no actions, suits, proceedings, claims, investigations, or disputes
pending or, to the knowledge of the Loan Parties, threatened or contemplated, at
law, in equity, in arbitration or before any Governmental Authority, by or
against any Loan Party or any Subsidiary or against any of their properties or
revenues that (a) purport to affect or pertain to this Agreement or any other
Loan Document or any of the transactions contemplated hereby, or (b) either
individually or in the aggregate could reasonably be expected to have a Material
Adverse Effect.

 

5.07

No Default.

Neither any Loan Party nor any Subsidiary thereof is in default under or with
respect to any Contractual Obligation that could, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. No Default
has occurred and is continuing or would result from the consummation of the
transactions contemplated by this Agreement or any other Loan Document. To the
Borrower’s knowledge, the Borrower is not in default under any Real Property
Contract.

 

5.08

Ownership of Property.

Each Loan Party and each of its Subsidiaries has good record and marketable
title in fee simple to, or valid leasehold interests in, all Real Property
necessary or used in the ordinary conduct of its business, except for such
defects in title as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

5.09

Environmental Compliance.

Except as could not reasonably be expected to have a Material Adverse Effect:

(a)    Each of the Operating Facilities and all operations at the Operating
Facilities are in compliance with all applicable Environmental Laws, and there
is no violation of any Environmental Law with respect to the Operating
Facilities or the Businesses, and there are no conditions relating to the
Operating Facilities or the Businesses that could give rise to liability under
any applicable Environmental Laws.

 

69



--------------------------------------------------------------------------------

(b)    None of the Operating Facilities contains, or has previously contained,
any Hazardous Materials at, on or under the Operating Facilities in amounts or
concentrations that constitute or constituted a violation of Environmental Laws.

(c)    Neither Borrower nor any Subsidiary has received any written or verbal
notice of, or inquiry from any Governmental Authority regarding, any violation,
alleged violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Operating Facilities or the Businesses, nor does any Responsible Officer
of any Loan Party have knowledge or reason to believe that any such notice will
be received or is being threatened.

(d)    Hazardous Materials have not been transported or disposed of from the
Operating Facilities, or generated, treated, stored or disposed of at, on or
under any of the Operating Facilities or any other location, in each case by or
on behalf Borrower or any Subsidiary in violation of, or in a manner that would
be reasonably likely to give rise to liability under, any applicable
Environmental Law.

(e)    No judicial proceeding or governmental or administrative action is
pending or, to the knowledge of the Responsible Officers of the Loan Parties,
threatened, under any Environmental Law to which Borrower or any Subsidiary is
or will be named as a party, nor are there any consent decrees or other decrees,
consent orders, administrative orders or other orders, or other administrative
or judicial requirements outstanding under any Environmental Law with respect to
Borrower, any Subsidiary, the Operating Facilities or the Businesses.

(f)    There has been no release or, threat of release of Hazardous Materials at
or from the Operating Facilities, or arising from or related to the operations
(including, without limitation, disposal) of Borrower or any Subsidiary in
connection with the Operating Facilities or otherwise in connection with the
Businesses, in violation of or in amounts or in a manner that could give rise to
liability under Environmental Laws.

 

5.10

Insurance.

The properties of the Borrower and its Subsidiaries are insured with financially
sound and reputable insurance companies that are not Affiliates of the Borrower,
in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the applicable Loan Party or the
applicable Subsidiary operates. The general liability, casualty, property,
terrorism and business interruption insurance coverage of the Loan Parties as in
effect on the Closing Date, and as of the last date such Schedule was required
to be updated in accordance with Sections 6.02 and/or 6.13, is outlined as to
carrier, policy number, expiration date, type, amount and deductibles on
Schedule 5.10 and such insurance coverage complies with the requirements set
forth in this Agreement and the other Loan Documents.

 

5.11

Taxes.

Each Loan Party and its Subsidiaries have filed all federal, state and other
material tax returns and reports required to be filed, and have paid all
federal, state and other material taxes,

 

70



--------------------------------------------------------------------------------

assessments, fees and other governmental charges levied or imposed upon them or
their properties, income or assets otherwise due and payable, except those which
are being contested in good faith by appropriate proceedings diligently
conducted and for which adequate reserves have been provided in accordance with
GAAP. There is no proposed tax assessment against any Loan Party or any
Subsidiary that would, if made, have a Material Adverse Effect, nor is there any
tax sharing agreement applicable to the Borrower or any Subsidiary.

 

5.12

ERISA Compliance.

(a)    Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other federal or state laws. Each Pension Plan
that is intended to be a qualified plan under Section 401(a) of the Code has
received a favorable determination letter or is subject to a favorable opinion
letter from the IRS to the effect that the form of such Plan is qualified under
Section 401(a) of the Code and the trust related thereto has been determined by
the IRS to be exempt from federal income tax under Section 501(a) of the Code,
or an application for such a letter is currently being processed by the IRS. To
the best knowledge of the Loan Parties, nothing has occurred that would prevent
or cause the loss of such tax-qualified status.

(b)    There are no pending or, to the best knowledge of the Loan Parties,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.

(c)    (i) No ERISA Event has occurred, and no Loan Party nor any ERISA
Affiliate is aware of any fact, event or circumstance that could reasonably be
expected to constitute or result in an ERISA Event with respect to any Pension
Plan or Multiemployer Plan; (ii) as of the most recent valuation date for any
Pension Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Code) is 60% or higher and no Loan Party nor any ERISA
Affiliate knows of any facts or circumstances that could reasonably be expected
to cause the funding target attainment percentage for any such plan to drop
below 60% as of the most recent valuation date; (iii) no Loan Party nor any
ERISA Affiliate has incurred any liability to the PBGC other than for the
payment of premiums, and there are no premium payments which have become due
that are unpaid; (iv) neither the Borrower nor any ERISA Affiliate has engaged
in a transaction that could be subject to Section 4069 or Section 4212(c) of
ERISA; and (v) no Pension Plan has been terminated by the plan administrator
thereof nor by the PBGC, and no event or circumstance has occurred or exists
that could reasonably be expected to cause the PBGC to institute proceedings
under Title IV of ERISA to terminate any Pension Plan.

(d)    The Borrower represents and warrants as of the Closing Date that the
Borrower is not and will not be using “plan assets” (within the meaning of 29
CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit
Plans in connection with the Term Loans or the Commitments.

 

71



--------------------------------------------------------------------------------

5.13

Margin Regulations; Investment Company Act.

(a)    Margin Regulations. The Borrower is not engaged and will not engage,
principally or as one of its important activities, in the business of purchasing
or carrying margin stock (within the meaning of Regulation U issued by the FRB),
or extending credit for the purpose of purchasing or carrying margin stock.
Following the application of the proceeds of each Term Loan, not more than
twenty-five percent (25%) of the value of the assets (either of the Borrower
only or of the Borrower and its Subsidiaries on a Consolidated basis) subject to
the provisions of Section 7.01 or Section 7.05 or subject to any restriction
contained in any agreement or instrument between the Borrower and any Lender or
any Affiliate of any Lender relating to Indebtedness and within the scope of
Section 8.01(e) will be margin stock.

(b)    Investment Company Act. None of the Borrower, any Person Controlling the
Borrower, or any Subsidiary is or is required to be registered as an “investment
company” under the Investment Company Act of 1940.

 

5.14

Disclosure.

The Borrower has disclosed to the Administrative Agent and the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries or any other Loan Party is subject, and all other matters
known to it, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect. No report, financial statement,
certificate or other information furnished (whether in writing or orally) by or
on behalf of any Loan Party to the Administrative Agent or any Lender in
connection with the transactions contemplated hereby and the negotiation of this
Agreement or delivered hereunder or under any other Loan Document (in each case
as modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information, each Loan Party represents only that such information was prepared
in good faith based upon assumptions believed to be reasonable at the time.

 

5.15

Compliance with Laws.

Each Loan Party and each Subsidiary thereof is in compliance with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its properties, except in such instances in which
(a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.

 

5.16

Solvency.

Each Loan Party is, individually and together with its Subsidiaries on a
Consolidated basis, Solvent.

 

72



--------------------------------------------------------------------------------

5.17

Casualty, Etc.

Neither the businesses nor the properties of any Loan Party or any of its
Subsidiaries are affected by any fire, explosion, accident, strike, lockout or
other labor dispute, drought, storm, hail, earthquake, embargo, act of God or of
the public enemy or other casualty (whether or not covered by insurance) that,
either individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

5.18

Sanctions Concerns and Anti-Corruption Laws; EEA Financial Institutions.

(a)    Sanctions Concerns. No Loan Party, nor any Subsidiary, nor, to the
knowledge of the Loan Parties and their Subsidiaries, any director, officer,
employee, agent, affiliate or representative thereof, is an individual or entity
that is, or is owned or controlled by any individual or entity that is
(i) currently the subject or target of any Sanctions, (ii) included on OFAC’s
List of Specially Designated Nationals, HMT’s Consolidated List of Financial
Sanctions Targets and the Investment Ban List, or any similar list enforced by
any other relevant sanctions authority or (iii) located, organized or resident
in a Designated Jurisdiction. The Borrower and its Subsidiaries have conducted
their businesses in compliance in all material respects with all applicable
Sanctions and have instituted and maintained policies and procedures designed to
promote and achieve compliance with such Sanctions.

(b)    Anti-Corruption Laws; Sanctions. The Loan Parties and their Subsidiaries
and, to the knowledge of the Loan Parties and their Subsidiaries, their
Affiliates, officers and directors have conducted their business in compliance
in all material respects with the United States Foreign Corrupt Practices Act of
1977, the UK Bribery Act 2010 and other applicable anti-corruption legislation
in other jurisdictions and with all applicable Sanctions, and have instituted
and maintained policies and procedures designed to promote and achieve
compliance with such laws and Sanctions.

 

5.19

Responsible Officers.

Set forth on Schedule 1.01(c) are Responsible Officers, holding the offices
indicated next to their respective names, as of the Closing Date and as of the
last date such Schedule was required to be updated in accordance with Sections
6.02 and/or 6.13 and such Responsible Officers are the duly elected and
qualified officers of such Loan Party and are duly authorized to execute and
deliver, on behalf of the respective Loan Party, this Agreement, the Notes and
the other Loan Documents.

 

5.20

Subsidiaries; Equity Interests; Loan Parties.

(a)    Subsidiaries, Joint Ventures, Partnerships and Equity Investments. Set
forth on Schedule 5.20(a), is the following information which is true and
complete in all respects as of the Closing Date and as of the last date such
Schedule was required to be updated in accordance with Sections 6.02 and/or
6.13: (i) a complete and accurate list of all Subsidiaries, joint ventures and
partnerships and other equity investments of the Loan Parties as of the Closing
Date and as of the last date such Schedule was required to be updated in
accordance with Sections 6.02 and/or 6.13, (ii) the number of shares of each

 

73



--------------------------------------------------------------------------------

class of Equity Interests in each Subsidiary outstanding, (iii) the number and
percentage of outstanding shares of each class of Equity Interests owned by the
Loan Parties and their Subsidiaries and (iv) the class or nature of such Equity
Interests (i.e. voting, non-voting, preferred, etc.). The outstanding Equity
Interests in all Subsidiaries are validly issued, fully paid and non-assessable
and are owned free and clear of all Liens. There are no outstanding
subscriptions, options, warrants, calls, rights or other agreements or
commitments (other than stock options granted to employees or directors and
directors’ qualifying shares) of any nature relating to the Equity Interests of
any Loan Party or any Subsidiary thereof, except as contemplated in connection
with the Loan Documents.

(b)    Loan Parties. Set forth on Schedule 5.20(b) is a complete and accurate
list of all Loan Parties, showing as of the Closing Date, or as of the last date
such Schedule was required to be updated in accordance with Sections 6.02 and/or
6.13, (as to each Loan Party) (i) the exact legal name, (ii) any former legal
names of such Loan Party in the four (4) months prior to the Closing Date,
(iii) the jurisdiction of its incorporation or organization, as applicable,
(iv) the type of organization, (v) the jurisdictions in which such Loan Party is
qualified to do business, (vi) the address of its chief executive office,
(vii) the address of its principal place of business, (viii) its U.S. federal
taxpayer identification number or, in the case of any non-U.S. Loan Party that
does not have a U.S. taxpayer identification number, its unique identification
number issued to it by the jurisdiction of its incorporation or organization,
(ix) the organization identification number, (x) ownership information (e.g.
publicly held or if private or partnership, the owners and partners of each of
the Loan Parties) and (xi) the industry or nature of business of such Loan
Party.

 

5.21

Collateral Representations.

(a)    Collateral Documents. The provisions of the Collateral Documents are
effective to create in favor of the Collateral Agent for the benefit of the
Secured Parties a legal, valid and enforceable first priority Lien (subject, as
to priority, to (i) to the extent encumbering ABL Priority Collateral, Permitted
Liens described in Section 7.01(l) and (ii) to the extent having priority by
operation of law, other Permitted Liens) on all right, title and interest of the
respective Loan Parties in the Collateral described therein.

(b)    Intellectual Property. Set forth on Schedule 5.21(b), as of the Closing
Date and as of the last date such Schedule was required to be updated in
accordance with Sections 6.02 and/or 6.13, is a list of (i) all registered or
issued Intellectual Property (including all applications for registration and
issuance and including, to the best knowledge of the Loan Parties, all domain
names) owned by each of the Loan Parties (including the name/title, current
owner, registration or application number, and registration or application date,
as applicable, and such other information as reasonably requested by the
Administrative Agent), and (ii) all material Licenses of Intellectual Property
to which Borrower is a party as Licensor or licensee; provided that such
Schedule delivered as of the Closing Date may be updated to correct or
supplement information as agreed by the Borrower and the Administrative Agent.
Each Loan Party owns, licenses or possesses the right to use, all of the
trademarks, service marks, trade names, domain names, copyrights, patents,
patent rights, technology, software, know-how database rights, design rights and
other intellectual property rights (collectively, “IP Rights”) that are
necessary

 

74



--------------------------------------------------------------------------------

for the operation of their respective businesses as currently conducted, without
infringement, misappropriation or other violation of the rights of any Person,
except to the extent that such failure to own, license or possess the right to
use, or infringement, misappropriation or other violation of such rights, either
individually or in the aggregate, could not reasonably be expected to cause a
material diminution in the value of the Intellectual Property. No use of any IP
Rights, advertising, product, process, method, substance, part or other material
used by any Loan Party or any Subsidiary in the operation of their respective
businesses as currently conducted infringes upon any intellectual property or
other similar proprietary rights held by any Person, except for such
infringements, individually or in the aggregate, which could not reasonably be
expected to cause a material diminution in the value of the Intellectual
Property. No claim or litigation regarding any of the IP Rights, is pending or,
to the knowledge of Borrower, threatened against any Loan Party or Subsidiary,
which, either individually or in the aggregate, could reasonably be expected to
cause a material diminution in the value of the IP Rights.

(c)    Documents, Instrument, and Tangible Chattel Paper. Set forth on Schedule
5.21(c), as of the Closing Date and as of the last date such Schedule was
required to be updated in accordance with Sections 6.02 and/or 6.13, is a
description of all Documents, Instruments, and Tangible Chattel Paper of the
Loan Parties (including the Loan Party owning such Document, Instrument and
Tangible Chattel Paper and such other information as reasonably requested by the
Administrative Agent).

(d)    Deposit Accounts, Electronic Chattel Paper, Letter-of-Credit Rights, and
Securities Accounts.

(i)    Set forth on Schedule 5.21(d)(i), as of the Closing Date and as of the
last date such Schedule was required to be updated in accordance with Sections
6.02 and 6.14, is a description of all Deposit Accounts and Securities Accounts
of the Loan Parties, including the name of (A) the applicable Loan Party, (B) in
the case of a Deposit Account, the depository institution and whether such
account is a zero balance account or a payroll account, payroll tax account or
other employee benefit account, and (C) in the case of a Securities Account, the
Securities Intermediary or issuer, as applicable.

(ii)    Set forth on Schedule 5.21(d)(ii), as of the Closing Date and as of the
last date such Schedule was required to be updated in accordance with Sections
6.02 and/or 6.13, is a description of all Electronic Chattel Paper (as defined
in the UCC) and Letter-of-Credit Rights (as defined in the UCC) of the Loan
Parties, including the name of (A) the applicable Loan Party, (B) in the case of
Electronic Chattel Paper (as defined in the UCC), the account debtor and (C) in
the case of Letter-of-Credit Rights (as defined in the UCC), the issuer or
nominated person, as applicable.

(e)    Commercial Tort Claims. Set forth on Schedule 5.21(e), as of the Closing
Date and as of the last date such Schedule was required to be updated in
accordance with Sections 6.02 and/or 6.13, is a description of all Commercial
Tort Claims (as defined in the UCC) of the Loan Parties (detailing such
Commercial Tort Claim in such detail as reasonably requested by the
Administrative Agent).

 

75



--------------------------------------------------------------------------------

(f)    Pledged Collateral. Set forth on Schedule 5.21(f), as of the Closing Date
and as of the last date such Schedule was required to be updated in accordance
with Sections 6.02 and/or 6.13, is a list of (i) all Pledged Collateral and
(ii) all other Equity Interests required to be pledged to the Collateral Agent
pursuant to the Collateral Documents, in each case, detailing the Pledgor (as
defined in the Pledge Agreement), the Person whose Equity Interests are pledged,
the number of shares of each class of Equity Interests, the certificate number
and percentage ownership of outstanding shares of each class of Equity Interests
and the class or nature of such Equity Interests (i.e. voting, non-voting,
preferred, etc.).

(g)    Properties. Each Loan Party has good and marketable title to (or valid
leasehold interests in) all of its Real Property necessary or used in the
ordinary conduct of its business, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a material
adverse effect on the use or value of such Real Property, and good title to all
of its tangible personal Property, including all Property reflected in any
financial statements delivered to Administrative Agent or Lenders (and which has
not be disposed of since the date of such financial statement in transaction
permitted under this Agreement), in each case free of Liens except for Permitted
Liens. Set forth on Schedule 5.21(g), as of the Closing Date and as of the last
date such Schedule was required to be updated in accordance with Sections 6.02
and/or 6.13, is a list of (i) each headquarter location of the Loan Parties,
(ii) each other location where any significant administrative or governmental
functions are performed, (iii) each other location where the Loan Parties
maintain any books or records (electronic or otherwise), (iv) each location
where any personal property Collateral is located at any premises owned or
leased by a Loan Party with a Collateral value in excess of $1,000,000, (v) all
Real Property owned by a Loan Party (in each case, including (A) an indication
if such location is leased or owned, (B), if leased, the name of the lessor, and
if owned, the name of the Loan Party owning such property and (C) the address of
such property (including, the city, county, state and zip code). Each such lease
of Real Property under which any Loan Party is the lessee is, to the knowledge
of the Borrower, enforceable against the lessor thereof in accordance with its
terms and is in full force and effect and the Loan Parties are not in default in
any material respect of the terms thereof.

(h)    Material Contracts. Set forth on Schedule 5.21(h), as of the Closing Date
and as of the last date such Schedule was required to be updated in accordance
with Sections 6.02 and/or 6.13, is a complete and accurate list of all Material
Contracts of the Borrower and its Subsidiaries.

(i)    Accounts. The Administrative Agent may rely, in determining which
Accounts are Eligible Accounts, on all statements and representations made by
the Borrower with respect thereto. The Borrower warrants, with respect to each
Account shown as an Eligible Account in a Consolidated Borrowing Base Report,
that: (i) it is genuine and in all respects what it purports to be; (ii) it
arises out of a completed, bona fide sale and delivery of goods or rendition of
services in the Ordinary Course of Business, and

 

76



--------------------------------------------------------------------------------

substantially in accordance with any purchase order, contract or other document
relating thereto; (iii) it is for a sum certain, maturing as stated in the
applicable invoice a copy of which has been furnished or is available to the
Administrative Agent on request; (iv) it is not subject to any offset, Lien
(other than the Administrative Agent’s Lien), deduction, defense, dispute,
counterclaim or other adverse condition except as arising in the Ordinary Course
of Business and disclosed to the Administrative Agent or reflected in the amount
thereof in the Consolidated Borrowing Base Report; and it is absolutely owing by
the Account Debtor, without contingency of any kind; (v) no purchase order,
agreement, document or applicable Law restricts assignment of the Account to the
Administrative Agent (except to the extent, under the UCC, the restriction is
ineffective), and the Borrower is the sole payee or remittance party shown on
the invoice; (vi) no extension, compromise, settlement, modification, credit,
deduction or return has been authorized or is in process with respect to the
Account, except discounts or allowances granted in the Ordinary Course of
Business for prompt payment that are reflected on the face of the invoice
related thereto and in the reports submitted to the Administrative Agent
hereunder; and (vii) to the best of the Borrower’s knowledge, (i) there are no
facts or circumstances that are reasonably likely to impair the enforceability
or collectability of such Account; (ii) the Account Debtor had the capacity to
contract when the Account arose, continues to meet the Borrower’s customary
credit standards, is Solvent, is not contemplating or subject to a proceeding
under any Debtor Relief Law, and has not failed, or suspended or ceased doing
business; and (iii) there are no proceedings or actions threatened or pending
against any Account Debtor that could reasonably be expected to have a material
adverse effect on the Account Debtor’s financial condition.

(j)    Eligible Inventory. All Eligible Inventory is of good and merchantable
quality, free from known defects. As to any Inventory that is identified by
Borrower as Eligible Inventory in a Consolidated Borrowing Base Report submitted
to Administrative Agent, such Inventory is not excluded as ineligible by virtue
of one or more of the excluding criteria set forth in the definition of Eligible
Inventory. Each Loan Party keeps records which are correct and accurate in all
material respects itemizing and describing the type, quality, and quantity of
its and its Subsidiaries’ Inventory and the book value thereof.

 

5.22

Labor Matters.

There are no collective bargaining agreements or Multiemployer Plans covering
the employees of the Borrower or any of its Subsidiaries as of the Closing Date
and neither the Borrower nor any Subsidiary has suffered any strikes, walkouts,
work stoppages or other labor difficulty within the last five (5) years
preceding the Closing Date that could reasonably be expected to have a Material
Adverse Effect.

 

5.23

Certificate of Beneficial Ownership.

As of the Closing Date, the information included in the Beneficial Ownership
Certification, if applicable, is true and correct in all respects.

 

77



--------------------------------------------------------------------------------

5.24

Surety Obligations.

Neither the Borrower nor any other Loan Party is obligated as surety or
indemnitor under any bond or other contract that assures payment or performance
of any obligation of any Person, except as permitted hereunder.

 

5.25

Trade Regulations.

There exists no actual or threatened termination, limitation or modification of
any business relationship between the Borrower or any other Loan Party and any
customer or supplier, or any group of customers or suppliers, who individually
or in the aggregate are material to the business of the Borrower or such other
Loan Party. There exists no condition or circumstance that could reasonably be
expected to impair the ability of the Borrower or any other Loan Party to
conduct its business at any time hereafter in substantially the same manner as
conducted on the Closing Date.

 

5.26

Payables Practice.

Neither the Borrower nor any other Loan Party has made any material change in
its historical accounts payable practices from those in effect on the Closing
Date.

 

5.27

Regulation H.

No Mortgaged Property is a Flood Hazard Property unless the Collateral Agent
shall have received the following: (a) the applicable Loan Party’s written
acknowledgment of receipt of written notification from the Collateral Agent
(i) as to the fact that such Mortgaged Property is a Flood Hazard Property, and
(ii) as to whether the community in which each such Flood Hazard Property is
located is participating in the National Flood Insurance Program, (b) such other
flood hazard determination forms, notices and confirmations thereof as
reasonably requested by the Collateral Agent, and (c) copies of insurance
policies or certificates of insurance of the applicable Loan Party evidencing
flood insurance sufficient for compliance with Flood Laws and otherwise
satisfactory to the Collateral Agent and naming the Collateral Agent as loss
payee on behalf of the Lenders. All flood hazard insurance policies required
hereunder have been obtained and remain in full force and effect, and the
premiums thereon have been paid in full.

 

5.28

EEA Financial Institutions.

No Loan Party is an EEA Financial Institution.

ARTICLE VI

AFFIRMATIVE COVENANTS

Each of the Loan Parties hereby covenants and agrees that on the Closing Date
and thereafter until the Facility Termination Date, such Loan Party shall, and
shall cause each of its Subsidiaries (except in the case of the covenants set
forth in Sections 6.01, 6.02 and 6.03) to:

 

78



--------------------------------------------------------------------------------

6.01

Financial Statements.

Deliver to the Administrative Agent and each Lender, in form and detail
reasonably satisfactory to the Administrative Agent and the Required Lenders:

(a)    Audited Financial Statements. As soon as available, but in any event
within ninety (90) days after the end of each fiscal year of the Borrower,
Consolidated and consolidating balance sheets of the Borrower and its
Subsidiaries as at the end of such fiscal year, and the related Consolidated and
consolidating statements of income or operations, changes in Shareholders’
Equity and cash flows for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year, all in reasonable
detail and prepared in accordance with GAAP, (i) such Consolidated and
consolidating statements to be audited and accompanied by a report and opinion
of KPMG LLP or another independent certified public accountant of nationally
recognized standing reasonably acceptable to the Required Lenders, which report
and opinion shall be prepared in accordance with generally accepted auditing
standards and shall not be subject to any “going concern” or like qualification
or exception or any qualification or exception as to the scope of such audit.

(b)    Quarterly Financial Statements. As soon as available, but in any event
within forty-five (45) days after the end of each of the first three (3) fiscal
quarters of each fiscal year of the Borrower, Consolidated and consolidating
balance sheets of the Borrower and its Subsidiaries as at the end of such fiscal
quarter, and the related Consolidated and consolidating statements of income or
operations, changes in Shareholders’ Equity and cash flows for such fiscal
quarter and for the portion of the Borrower’s fiscal year then ended, setting
forth in each case in comparative form the figures for the corresponding fiscal
quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, such Consolidated and consolidating statements to be certified by a
Responsible Officer of the Borrower as fairly presenting the financial
condition, results of operations, Shareholders’ Equity and cash flows of the
Borrower and its Subsidiaries, subject only to normal year-end audit adjustments
and the absence of footnotes.

(c)    Monthly Financial Statements. As soon as available, but in any event
within thirty (30) days after the end of each month, Consolidated and
consolidating balance sheets of the Borrower and its Subsidiaries as at the end
of such month, and the related Consolidated and consolidating statements of
income or operations, changes in cash flows for such month and for the portion
of the Borrower’s fiscal year then ended, all in reasonable detail and prepared
in accordance with GAAP, such Consolidated and consolidating statements to be
certified by a Responsible Officer of the Borrower as fairly presenting the
financial condition, results of operations and cash flows of the Borrower and
its Subsidiaries, subject only to normal year-end audit adjustments and the
absence of footnotes.

 

79



--------------------------------------------------------------------------------

6.02

Certificates; Other Information.

Deliver to the Administrative Agent and each Lender, in form and detail
reasonably satisfactory to the Administrative Agent and the Required Lenders:

(a)    Accountants’ Certificate. Concurrently with the delivery of the financial
statements referred to in Section 6.01(a), a certificate of its independent
certified public accountants certifying such financial statements.

(b)    Compliance Certificate. Concurrently with the delivery of the financial
statements referred to in Sections 6.01(a), (b), and at all times that the
minimum Availability covenant set forth on Schedule 7.11(a) is required to be
tested, Section 6.01(c), a duly completed Compliance Certificate signed by a
Responsible Officer of the Borrower. Unless the Administrative Agent or a Lender
requests executed originals, delivery of the Compliance Certificate may be by
electronic communication including fax or email and shall be deemed to be an
original and authentic counterpart thereof for all purposes.

(c)    Consolidated Borrowing Base Reports. By the 20th day of each month (or,
during a Reporting Trigger Period, the third Business Day of each week) and at
such other times as the Administrative Agent may request, Consolidated Borrowing
Base Report and as of the close of business of the previous month (or week, as
applicable) together with a true and complete copy of the ABL Borrowing Base
Report for such period together with such supporting information and backup
documentation as the Administrative Agent may reasonably request.

All information (including all calculations of Availability) in a Consolidated
Borrowing Base Report shall be certified by the Borrower. With respect to
Eligible Real Property and Eligible Machinery and Equipment included in the Term
Loan Borrowing Base, the Administrative Agent may from time to time adjust such
report (a) to reflect the Administrative Agent’s reasonable estimate of declines
in value of such Collateral; and (b) to the extent any information or
calculation does not comply with this Agreement.

(d)    Updated Schedules. Concurrently with the delivery of the Compliance
Certificate referred to in Section 6.02(b), the following updated Schedules to
this Agreement (which may be attached to the Compliance Certificate) to the
extent required to make the representation related to such Schedule true and
correct as of the date of such Compliance Certificate: Schedules 1.01(c)
Responsible Officers, 5.10 Insurance, 5.20(a) Subsidiaries, Joint Ventures,
Partnerships and Other Equity Investments, 5.20(b) Loan Parties, 5.21(b)
Intellectual Property, 5.21(c) Documents, Instrument, and Tangible Chattel
Paper, 5.21(d)(i) Deposit Accounts & Securities Accounts, 5.21(d)(ii) Electronic
Chattel Paper & Letter-of-Credit Rights, 5.21(e) Commercial Tort Claims, 5.21(f)
Pledged Collateral, 5.21(g) Properties and 5.21(h) Material Contracts.

(e)    Calculations. Concurrently with the delivery of the Compliance
Certificate referred to in Section 6.02(b) required to be delivered with the
financial statements referred to in Section 6.01(a), a certificate (which may be
included in such Compliance Certificate) including (i) the amount of all
Restricted Payments, Investments (including Permitted

 

80



--------------------------------------------------------------------------------

Acquisitions), Dispositions, Consolidated Capital Expenditures, Debt Issuances
and Equity Issuance that were made during the prior fiscal year and (ii) amounts
received in connection with any Extraordinary Receipt during the prior fiscal
year.

(f)    Changes in Entity Structure. Within ten (10) days prior to any merger,
consolidation, dissolution or other change in entity structure of any Loan Party
or any of its Subsidiaries permitted pursuant to the terms hereof, provide
notice of such change in entity structure to the Administrative Agent, along
with such other information as reasonably requested by the Administrative Agent.
Provide notice to the Administrative Agent, not less than ten (10) days prior
(or such extended period of time as agreed to by the Administrative Agent) of
any change in any Loan Party’s legal name, state of organization, or
organizational existence.

(g)    Audit Reports; Management Letters. Promptly after any request by the
Administrative Agent or any Lender, copies of any detailed audit reports or
management letters submitted to the board of directors (or the audit committee
of the board of directors) of any Loan Party by independent accountants in
connection with the accounts or books of any Loan Party or any of its
Subsidiaries, or any audit of any of them.

(h)    Annual Reports; Etc. Promptly after the same are available, copies of
each annual report, proxy or financial statement or other report or
communication sent to the stockholders of the Borrower, and copies of all
annual, regular, periodic and special reports and registration statements which
the Borrower may file or be required to file with the SEC under Section 13 or
15(d) of the Securities Exchange Act of 1934, or with any national securities
exchange, and in any case not otherwise required to be delivered to the
Administrative Agent pursuant hereto.

(i)    Debt Statements and Reports. With respect to Indebtedness for borrowed
money in an aggregate principal amount of $5,000,000 or more, promptly, after
the furnishing thereof, copies of any statement or report furnished to or by any
agent, lender or holder of Indebtedness of any Loan Party or of any of its
Subsidiaries pursuant to the terms of any indenture, loan or credit or similar
agreement (including amendments, waivers and other modifications) and not
otherwise required to be furnished to the Lenders pursuant to Section 6.01 or
any other clause of this Section.

(j)    SEC Notices. Promptly, and in any event within five (5) Business Days
after receipt thereof by any Loan Party or any Subsidiary thereof, copies of
each notice or other correspondence received from the SEC (or comparable agency
in any applicable non-U.S. jurisdiction) concerning any investigation or
possible investigation or other inquiry by such agency regarding financial or
other operational results of any Loan Party or any Subsidiary thereof.

(k)    A/R Aging. On or before the 20th day of each month (or, during a
Reporting Trigger Period, the third Business Day of each week), a detailed aged
trial balance of all Accounts as of the end of the preceding month, specifying
each Account’s Account Debtor name and address, amount, invoice date and due
date, showing any discount, allowance, credit, authorized return or dispute, and
including such proof of delivery, copies of invoices

 

81



--------------------------------------------------------------------------------

and invoice registers, copies of related documents, repayment histories, status
reports and other information as the Administrative Agent may reasonably
request.

(l)    Trade Payables. Promptly following any request therefor, a listing of the
Borrower’s trade payables, specifying the trade creditor and balance due, and a
detailed trade payable aging, all in form reasonably satisfactory to the
Administrative Agent.

(m)    Environmental Notice. Promptly after the assertion or occurrence thereof,
notice of any action or proceeding against or of any noncompliance by any Loan
Party or any of its Subsidiaries with any Environmental Law or Environmental
Permit that could reasonably be expected to have a Material Adverse Effect.

(n)    Budgets and Forecasts. When and as available, but in any event within
forty-five (45) days after the beginning of each fiscal year, an annual business
plan and budget and forecasts of the Borrower and its Subsidiaries containing,
among other things, pro forma financial statements for such fiscal year and
projections of the Borrower’s Availability with supporting projected Borrowing
Base calculations, for the next fiscal year, on a calendar month by month basis,
in each case, together with a statement of all underlying assumptions.

(o)    Beneficial Ownership Regulation. Promptly following any request therefor,
provide information and documentation required by bank regulatory authorities
under applicable laws, statutes, regulations or obligatory government orders,
decrees, ordinances or rules related to terrorism financing or money laundering,
including any applicable provision of the PATRIOT Act and The Currency and
Foreign Transactions Reporting Act (also known as the “Bank Secrecy Act.” 31
U.S.C. §§ 5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959) (including
any applicable “know your customer” rules and regulations and the PATRIOT Act)
and the Beneficial Ownership Regulation.

(p)    Additional Information. Promptly, such additional information regarding
the business, financial, legal or corporate affairs of any Loan Party or any
Subsidiary thereof, or compliance with the terms of the Loan Documents, as the
Administrative Agent or any Lender may from time to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(g) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (a) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 1.01(a); (b)
on which such documents are posted on the Borrower’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); or (c) on which Borrower notifies the Administrative
Agent that such documents have been filed with the SEC and are publicly
available on EDGAR; provided that: (i) the Borrower shall deliver paper copies
of such documents to the Administrative Agent or any Lender upon its request to
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Borrower shall notify the Administrative Agent and each Lender (by fax
transmission or

 

82



--------------------------------------------------------------------------------

e-mail transmission) of the posting of any such documents and provide to the
Administrative Agent by e-mail electronic versions (i.e., soft copies) of such
documents. The Administrative Agent shall have no obligation to request the
delivery of or to maintain paper copies of the documents referred to above, and
in any event shall have no responsibility to monitor compliance by the Borrower
with any such request by a Lender for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents. Nothing in this Agreement, including Section 6.02(p), shall require
the Loan Parties to provide any documentation or other information to the extent
(x) doing so would or could reasonably be expected to result in a breach of a
confidentiality obligation with a third party or (y) is subject to attorney
client privilege or consists of attorney work product.

 

6.03

Notices.

Promptly, but in any event within two (2) Business Days, notify the
Administrative Agent and each Lender of:

(a)    the occurrence of any Default;

(b)    any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect;

(c)    the occurrence of any ERISA Event;

(d)    any material change in accounting policies or financial reporting
practices by any Loan Party or any Subsidiary thereof or the discharge of or any
withdrawal or resignation by the Borrower’s independent accountants;

(e)    any (i) agreement to consummate a Disposition that, upon consummation,
would result in a Change of Control and (ii) any event or condition requiring a
mandatory prepayment pursuant to Section 2.05(b) including without limitation,
Dispositions of Term Loan Priority Collateral or ABL Priority Collateral, in
each case, together with an update to the Consolidated Borrowing Base Report
most recently delivered to the Administrative Agent reflecting the result of
such casualty, condemnation event or disposition, as applicable, on the
calculations of the Term Loan Borrowing Base or ABL Borrowing Base;

(f)    any change in the information provided in any Beneficial Ownership
Certification, if applicable, that would result in a change to the list of
beneficial owners identified in parts (c) or (d) of such certification;

(g)    any pending or threatened labor dispute, strike or walkout, or the
expiration of any material labor contract;

(h)    any default under or termination of a Material Contract;

(i)    any judgment in an amount exceeding $750,000;

(j)    the existence of any Default or Event of Default or any “Default” or
“Event of Default” under and as defined in any ABL Loan Document;

 

83



--------------------------------------------------------------------------------

(k)    any opening of a new office or place of business, at least 30 days prior
to such opening;

(l)    any material casualty or other damage to any portion of the Term Loan
Priority Collateral, or ABL Priority Collateral, or the commencement of any
action or proceeding for the taking of any interest in a portion of the Term
Loan Priority Collateral or ABL Priority Collateral or any part thereof or
interest therein under power of eminent domain or by condemnation or similar
proceeding; and

(m)    the filing of any Lien against any Loan Party of which the Borrower is
aware for (i) unpaid Taxes which Lien has or could have priority over any Lien
in favor of the Collateral Agent for the benefit of the Secured Parties to
secure the Obligations or (ii) any other material Taxes.

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and to the extent applicable, stating what action the
Borrower has taken and proposes to take with respect thereto. Each notice
pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.

 

6.04

Payment of Obligations.

Pay and discharge as the same shall become due and payable, all its material
obligations and liabilities, including (a) all tax liabilities, assessments and
governmental charges or levies upon it or its properties or assets, unless the
same are being contested in good faith by appropriate proceedings diligently
conducted and adequate reserves in accordance with GAAP are being maintained by
the Borrower or such Subsidiary; (b) all lawful claims which, if unpaid, would
by law become a Lien upon its property; and (c) all Indebtedness, as and when
due and payable, but subject to any subordination provisions contained in any
instrument or agreement evidencing such Indebtedness, except in the cases of
clauses (b) and (c) hereof to the extent that failure to do so could not
reasonably be expected to result in a Default or Event of Default or otherwise
to have a Material Adverse Effect.

 

6.05

Preservation of Existence, Etc.

(a)    Preserve, renew and maintain in full force and effect its legal existence
under the Laws of the jurisdiction of its organization except in a transaction
permitted by Section 7.04 or 7.05;

(b)    preserve, renew and maintain in full force and effect its good standing
under the Laws of the jurisdiction of its organization, except to the extent to
do so could not reasonably be expected to have a Material Adverse Effect;

(c)    take all reasonable action to maintain all rights, privileges, permits,
licenses and franchises necessary or desirable in the normal conduct of its
business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and

 

84



--------------------------------------------------------------------------------

(d)    preserve or renew all of its registered patents, trademarks, trade names
and service marks, the non-preservation of which could reasonably be expected to
have a Material Adverse Effect.

 

6.06

Maintenance of Properties.

(a)    Maintain, preserve and protect all of its material tangible properties
and equipment necessary in the operation of its business in good working order
and condition, ordinary wear and tear excepted;

(b)    make all necessary repairs thereto and renewals and replacements thereof
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect; and

(c)    use the standard of care typical in the industry in the operation and
maintenance of its facilities.

 

6.07

Maintenance of Insurance.

(a)    Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies not Affiliates of the Borrower, insurance with respect to
its properties and business against loss or damage of the kinds customarily
insured against by Persons engaged in the same or similar business, of such
types and in such amounts as are customarily carried under similar circumstances
by such other Persons, including, without limitation, (i) terrorism insurance
and (ii) flood hazard insurance on all Mortgaged Properties that are Flood
Hazard Properties, on such terms and in such amounts in accordance with the
Flood Laws or as otherwise satisfactory to all Lenders. From time to time upon
request, the Loan Parties shall deliver to the Administrative Agent the
originals or certified copies of its insurance policies and updated flood plain
searches.

(b)    Evidence of Insurance. Cause the Collateral Agent to be named as lenders’
loss payable, loss payee or mortgagee, as its interest may appear, and/or
additional insured with respect of any such insurance providing liability
coverage or coverage in respect of any Collateral, and cause, unless otherwise
agreed to by the Collateral Agent, each provider of any such insurance to agree,
by endorsement upon the policy or policies issued by it or by independent
instruments furnished to the Collateral Agent that it will give the Collateral
Agent thirty (30) days prior written notice before any such policy or policies
shall be altered or cancelled (or ten (10) days prior notice in the case of
cancellation due to the nonpayment of premiums). Annually, upon expiration of
current insurance coverage, the Loan Parties shall provide, or cause to be
provided, to the Collateral Agent, such evidence of insurance as required by the
Collateral Agent, including, but not limited to: (i) certified copies of such
insurance policies, (ii) evidence of such insurance policies (including, without
limitation and as applicable, ACORD Form 28 certificates (or similar form of
insurance certificate), and ACORD Form 25 certificates (or similar form of
insurance certificate)), (iii) declaration pages for each insurance policy and
(iv) lender’s loss payable endorsement of the Collateral Agent for the benefit
of the Secured Parties is not on the declarations page for such policy. As
requested by the Collateral Agent, the Loan Parties agree to deliver to the
Administrative Agent an Authorization to Share Insurance Information.

 

85



--------------------------------------------------------------------------------

(c)    Designation. Each Loan Party shall promptly notify the Collateral Agent
of any Mortgaged Property that is, or becomes, a Flood Hazard Property.

 

6.08

Compliance with Laws.

Comply with the requirements of all Laws and all orders, writs, injunctions and
decrees applicable to it or to its business or property, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted; or (b) the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect.

 

6.09

Books and Records.

(a)    Maintain proper books of record and account, in which full, true and
correct entries in conformity with GAAP consistently applied shall be made of
all financial transactions and matters involving the assets and business of such
Loan Party or such Subsidiary, as the case may be; and

(b)    maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over such Loan Party or such Subsidiary, as the case may be.

 

6.10

Inspection Rights.

(a)    The Borrower will permit the Administrative Agent (including, without
limitation, the Administrative Agent’s employees, agents, and designated
representatives) and, if reasonably requested by any Lender, each such Lender
(at each such Lender’s expense and only in connection with an examination or
appraisal by the Administrative Agent) to conduct, and will reimburse the
Administrative Agent for all charges, costs and expenses of the Administrative
Agent in connection with (i) examinations of any Loan Party’s books and records
or any other financial or Collateral matters as Agent deems appropriate,
(ii) appraisals of Inventory, (iii) Real Property Appraisals, and
(iv) appraisals of Equipment constituting Eligible Machinery and Equipment;
provided, that, the Borrower shall not be obligated to pay the charges, costs
and expenses of the Administrative Agent in connection with more than two
(2) examinations, two (2) Inventory appraisals, one Equipment appraisal and one
Real Property Appraisal during any calendar year; provided, however, that (x) if
an Inspection Trigger Event has occurred, the Borrower shall reimburse the
Administrative Agent for all charges, costs and expenses with respect to one
additional examination, Inventory appraisal, Equipment appraisal and Real
Property Appraisal during the twelve (12) month period following such Inspection
Trigger Event, and (y) additional examinations or appraisals may be initiated at
any time during a Default or Event of Default and all charges, costs and
expenses relating thereto shall be reimbursed by Borrowers without regard to
such limits. Notwithstanding the foregoing, provided that the ABL Agent is
conducting all commercial examinations and Inventory appraisals permitted under
the ABL Credit Agreement as in effect on the Closing Date and

 

86



--------------------------------------------------------------------------------

providing the Administrative Agent with the results of the same in the manner
required by the Intercreditor Agreement, the Administrative Agent shall not
exercise its right to conduct and be reimbursed for separate commercial field
examinations and Inventory appraisals under this Section 6.10(a).

(b)    In connection with any entry into the Real Property Collateral, and upon
reasonable request in writing (electronic mail deemed an acceptable form of
request with respect to this Section 6.10(b)) and, so long as no Default exists
or is continuing, reasonable advance written notice from Administrative Agent
and/or Agent’s representatives, the Borrower shall accord Administrative Agent
and such representatives access during the Borrower’s normal business hours to
inspect the Real Property and all books and records relating to the use,
operation, construction, or management thereof, subject in each case to the
rights of tenants under written leases, and in connection with such access, will
permit Administrative Agent and such representatives to conduct appraisals, to
conduct environmental site assessments of every nature including without
limitation sub-soil testing and/or examination, verify any information contained
therein or relating thereto, and verify the Borrower’s compliance with the
provisions of this Agreement, the applicable Mortgage or of any other agreement
between the Borrower and Administrative Agent, any Loan Documents and any
instrument to be furnished by the Borrower to Administrative Agent, in each case
relating to the Term Loans.

(c)    The Administrative Agent shall have no duty to the Borrower to make any
inspection, nor to share any results of any inspection, appraisal or report with
the Borrower. The Borrower acknowledges that all inspections, appraisals and
reports are prepared by the Administrative Agent for it and the Lenders for
their purposes, and the Borrower shall not be entitled to rely upon them.

(d)    No Term Loan Borrowing Base calculation shall include Collateral acquired
in a Permitted Acquisition or otherwise outside the Ordinary Course of Business
unless and until (i) Collateral Agent has completed a review of such assets
(which Collateral Agent shall do within a commercially reasonable period
following a written request from Borrower for the same), the results of which
shall be satisfactory to Collateral Agent in its Permitted Discretion, and
(ii) Borrower has reimbursed Collateral Agent for all charges, costs and
expenses in connection with such review (without regard to, or counting against,
any limitations on expense reimbursement or the number of examinations or
appraisals that may be conducted during any period, as contained in clause (a),
(b) or (c) of this Section).

 

6.11

Use of Proceeds.

Use the proceeds of the Term Loan for general corporate purposes not in
contravention of any Law or of any Loan Document.

 

87



--------------------------------------------------------------------------------

6.12

Material Contracts.

Perform and observe all the terms and provisions of each Material Contract to be
performed or observed by it, maintain each such Material Contract in full force
and effect and enforce each such Material Contract in accordance with its terms.

 

6.13

Covenant to Guarantee Obligations.

The Loan Parties will cause each of their Material Domestic Subsidiaries whether
newly formed, after acquired or otherwise existing (including, without
limitation, upon the formation of any Subsidiary that is a Delaware Divided LLC)
to promptly (and in any event within thirty (30) days after such Material
Domestic Subsidiary is formed or acquired (or such longer period of time as
agreed to by the Administrative Agent in its reasonable discretion)) become a
Guarantor hereunder by way of execution of a Joinder Agreement. In connection
therewith, the Loan Parties shall give notice to the Administrative Agent not
less than ten (10) days prior to creating a Subsidiary (or such shorter period
of time as agreed to by the Administrative Agent in its reasonable discretion),
or acquiring the Equity Interests of any other Person. In connection with the
foregoing, the Loan Parties shall deliver to the Administrative Agent, with
respect to each new Guarantor to the extent applicable, substantially the same
documentation required pursuant to Sections 4.01(b) – (f) and 6.14 and such
other documents or agreements as the Administrative Agent may reasonably
request, including without limitation, updated Schedules 1.01(c), 5.10, 5.20(a),
5.20(b), 5.21(b), 5.21(c), 5.21(d)(i), 5.21(d)(ii), 5.21(e), 5.21(f), 5.21(g)
and 5.21(h).

 

6.14

Covenant to Give Security.

Except with respect to any property which, subject to the terms of
Section 7.03(e), is subject to a Lien pursuant to documents that prohibit such
Loan Party from granting any other Liens in such property, and subject to
Section 6.17:

(a)    Equity Interests and Personal Property. Each Loan Party will cause the
Pledged Collateral and all of its tangible and intangible personal property now
owned or hereafter acquired by it to be subject at all times to a first
priority, perfected Lien (subject to Permitted Liens to the extent permitted by
the Loan Documents) in favor of the Collateral Agent for the benefit of the
Secured Parties to secure the Obligations pursuant to the terms and conditions
of the Collateral Documents. Each Loan Party shall provide opinions of counsel
and any filings and deliveries reasonably necessary in connection therewith to
perfect the security interests therein, all in form and substance reasonably
satisfactory to the Administrative Agent. Notwithstanding anything to the
contrary in any of the Loan Documents, the Loan Parties shall not have any
obligation to perfect any security interest or lien in any Intellectual Property
included in the Collateral in any jurisdiction other than the United States of
America.

(b)    Landlord Waivers. In the case of (i) each headquarter location of the
Loan Parties, each other location where any significant administrative or
governmental functions are performed and each other location where the Loan
Parties maintain any books or records (electronic or otherwise) and (ii) any
personal property Collateral located at any other premises leased by a Loan
Party containing personal property Collateral with a value

 

88



--------------------------------------------------------------------------------

in excess of $1,000,000, the Loan Parties will use commercially reasonable
efforts to provide the Administrative Agent with such estoppel letters, consents
and waivers from the landlords on such real property to the extent requested by
the Administrative Agent (such letters, consents and waivers shall be in form
and substance satisfactory to the Administrative Agent, it being acknowledged
and agreed that any Landlord Waiver is satisfactory to the Administrative
Agent).

(c)    Account Control Agreements. Each of the Loan Parties shall not open,
maintain or otherwise have any deposit or other accounts (including securities
accounts) at any bank or other financial institution, or any other account where
money or securities are or may be deposited or maintained with any Person, other
than (a) deposit accounts that are maintained at all times with depositary
institutions as to which the Administrative Agent shall have received a
Qualifying Control Agreement, (b) securities accounts that are maintained at all
times with financial institutions as to which the Administrative Agent shall
have received a Qualifying Control Agreement, (c) deposit accounts established
solely to fund payroll, payroll Taxes and similar employment Taxes or employee
benefits and other zero balance accounts and (d) other deposit accounts, so long
as at any time the balance in any such account does not exceed $100,000 and the
aggregate balance in all such accounts does not exceed $250,000. The Loan
Parties shall be the sole account holders of each Deposit Account and Securities
Account set forth on Schedule 5.21(d)(i) and shall not allow any Person (other
than any Agent, the ABL Agent and the depository bank) to have control over
their Deposit Accounts, Securities Accounts or any Property deposited therein.

(d)    Mortgages. The Loan Parties shall execute, or cause to be executed, and
delivered a Mortgage pursuant to which the applicable Loan Party shall grant
first priority Liens to the Collateral Agent, for the benefit of the Secured
Parties, in the Real Property now or hereafter owned by each Loan Party, and
each of the other Mortgaged Property Support Documents. If any Loan Party shall
acquire at any time or times hereafter any fee simple interest in other Real
Property, such Loan Party agrees promptly to execute and deliver to Collateral
Agent, for its benefit and the benefit of the Lenders, as additional security
and Collateral for the Obligations, a Mortgage in form and substance reasonably
satisfactory to Collateral Agent covering such Real Property. All Mortgages
shall be duly recorded (at Borrower’s expense) in each office where such
recording is required to constitute a valid Lien on the Real Property covered
thereby. In respect to any Mortgage, the Loan Parties shall deliver to
Collateral Agent, at Borrowers’ expense, all Mortgaged Property Support
Documents. Without limiting the foregoing, no Real Property shall be Eligible
Real Property or otherwise be taken as Collateral unless each Lender confirms to
the Administrative Agent that it has completed all flood due diligence, received
copies of all flood insurance documentation and confirmed flood insurance
compliance as required by the Flood Laws or as otherwise satisfactory to such
Lender.

(e)    Further Assurances. At any time upon the reasonable request of the
Administrative Agent, promptly execute and deliver any and all further
instruments and documents and take all such other action as the Administrative
Agent reasonably may deem necessary or desirable to maintain in favor of the
Administrative Agent, for the benefit of the Secured Parties, Liens and
insurance rights on the Collateral that are duly perfected in accordance with
the requirements of, or the obligations of the Loan Parties under, the Loan
Documents and all applicable Laws.

 

89



--------------------------------------------------------------------------------

6.15

Further Assurances.

Promptly upon request by the Administrative Agent, or any Lender through the
Administrative Agent, (a) correct any material defect or error that may be
discovered in any Loan Document or in the execution, acknowledgment, filing or
recordation thereof, and (b) do, execute, acknowledge, deliver, record,
re-record, file, re-file, register and re-register any and all such further
acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to (i) carry out more effectively
the purposes of the Loan Documents, (ii) to the fullest extent permitted by
applicable Law, subject any Loan Party’s or any of its Subsidiaries’ properties,
assets, rights or interests to the Liens now or hereafter intended to be covered
by any of the Collateral Documents, (iii) perfect and maintain the validity,
effectiveness and priority of any of the Collateral Documents and any of the
Liens intended to be created thereunder and (iv) assure, convey, grant, assign,
transfer, preserve, protect and confirm more effectively unto the Secured
Parties the rights granted or now or hereafter intended to be granted to the
Secured Parties under any Loan Document or under any other instrument executed
in connection with any Loan Document to which any Loan Party or any of its
Subsidiaries is or is to be a party, and cause each of its Subsidiaries to do
so.

 

6.16

Anti-Corruption and Anti-Terrorism Laws.

Conduct its businesses in compliance in all material respects with the PATRIOT
Act, the United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act
2010, and other similar anti-corruption legislation in other jurisdictions and
maintain policies and procedures designed to promote and achieve compliance with
such laws.

 

6.17

Post Closing Deliverables.

Satisfy all the requirements set forth on Schedule 6.17 within the time period
specified therein, or such longer time period as acceptable to Administrative
Agent.

 

6.18

Accounts.

(a)    The Borrower shall keep accurate and complete records of its Accounts,
including all payments and collections thereon, and shall submit to the
Administrative Agent all materials and notices provided to the ABL Agent
pursuant to Section 6.18 of the ABL Credit Agreement.

(b)    If an Account of the Borrower includes a charge for any Taxes and an
Event of Default has occurred and is continuing, the Administrative Agent is
authorized, in its discretion, to pay the amount thereof to the proper taxing
authority for the account of the Borrower and to charge the Borrower therefor;
provided, that neither Agent nor Lenders shall be liable for any Taxes that may
be due from the Borrower or relate to any Collateral.

(c)    [Reserved].

 

90



--------------------------------------------------------------------------------

(d)    The Loan Parties shall at all times comply with the provisions of
Section 6.18 of the ABL Credit Agreement as in effect on the date hereof. The
Borrower shall maintain Dominion Accounts pursuant to lockbox or other
arrangements acceptable to the Administrative Agent. The Borrower shall obtain
an agreement (in form and substance satisfactory to the Administrative Agent)
from each lockbox servicer and Dominion Account bank, establishing the
Administrative Agent’s control over and Lien in the lockbox or Dominion Account
(which may be exercised by the Administrative Agent only during a Dominion
Trigger Period and subject to the terms of the Intercreditor Agreement)
requiring immediate deposit of all remittances received in the lockbox to a
Dominion Account, and waiving offset rights of such servicer or bank, except for
customary administrative charges. During any Dominion Trigger Period, require
immediate transfer of all funds in such account to a Dominion Account maintained
with Bank of America or some other bank reasonably acceptable to the
Administrative Agent. The Administrative Agent and Lenders assume no
responsibility to the Borrower for any lockbox arrangement or Dominion Account,
including any claim of accord and satisfaction or release with respect to any
payment items accepted by any bank.

(e)    The Borrower shall request in writing and otherwise take all necessary
steps to ensure that all payments on Accounts or otherwise relating to
Collateral are made directly to a Dominion Account (or a lockbox relating to a
Dominion Account) and applied to the ABL Loans in the manner required by the ABL
Credit Agreement. If the Borrower or any other Loan Party receives cash or
payment items with respect to any Collateral, it shall hold same in trust for
the ABL Agent and, subject to the Intercreditor Agreement, the Administrative
Agent and promptly (not later than the next Business Day) deposit same into a
Dominion Account in accordance with the provisions of the ABL Credit Agreement.

 

6.19

Inventory.

(a)    The Borrower shall keep accurate and complete records of its Inventory,
including costs and daily withdrawals and additions, and shall submit to the
Administrative Agent inventory and reconciliation reports in form satisfactory
to the Administrative Agent, on such periodic basis as the Administrative Agent
may reasonably request. The Borrower shall conduct a physical inventory at least
once per calendar year (and on a more frequent basis if requested by the
Administrative Agent when an Event of Default exists) and periodic cycle counts
consistent with historical practices and shall provide to the Administrative
Agent a report based on each such inventory and count promptly upon completion
thereof, together with such supporting information as the Administrative Agent
may request. The Administrative Agent may participate in and observe each
physical count.

(b)    The Borrower shall not return any Inventory to a supplier, vendor or
other Person, whether for cash, credit or otherwise, unless (a) such return is
in the Ordinary Course of Business; (b) no Default or Event of Default exists or
would result therefrom; (c) the Administrative Agent is promptly notified if the
aggregate Value of all Inventory returned in any month exceeds $250,000; and
(d) any payment received by a Borrower for a return is promptly remitted to the
Administrative Agent for application to the Obligations.

 

91



--------------------------------------------------------------------------------

(c)    The Borrower shall not acquire or accept any Inventory on consignment or
approval and shall take all steps to assure that all Inventory is produced in
accordance with applicable Law, including the FLSA. The Borrower shall not sell
any Inventory on consignment or approval or any other basis under which the
customer may return or require the Borrower to repurchase such Inventory. The
Borrower shall use, store and maintain all Inventory with reasonable care and
caution, in accordance with applicable standards of any insurance and in
conformity with all applicable law, and shall make current rent payments (within
applicable grace periods provided for in leases) at all locations where any
Collateral is located.

 

6.20

Equipment.

(a)    The Borrower shall keep accurate and complete records of its Equipment,
including kind, quality, quantity, cost, acquisitions and dispositions thereof
(including, without limitation, a designation as to the location of its
Equipment and an indication as to whether such Equipment is included in the Term
Loan Borrowing Base), and shall submit to the Administrative Agent concurrently
with each Compliance Certificate in Section 6.02(b) and at such other times as
the Administrative Agent may reasonably request, a current schedule thereof, in
form satisfactory to the Administrative Agent. Promptly upon request, the
Borrower shall deliver to the Administrative Agent evidence of their ownership
or interests in any Equipment.

(b)    The Borrower shall not sell, lease or otherwise dispose of any Equipment,
without the prior written consent of Agent, other than (a) a Disposition
permitted by Section 7.05; and (b) replacement of Equipment that is worn,
damaged or obsolete with Equipment of like function and value, if the
replacement Equipment is acquired substantially contemporaneously with such
disposition and is free of Liens.

(c)    The Equipment is in good operating condition and repair, and all
necessary replacements and repairs have been made so that its value and
operating efficiency are preserved at all times, reasonable wear and tear
excepted. The Borrower shall ensure that the Equipment is mechanically and
structurally sound, and capable of performing the functions for which it was
designed, in accordance with manufacturer specifications. The Borrower shall not
permit any Equipment to become affixed to Real Property unless any landlord or
mortgagee delivers a Lien Waiver.

 

6.21

Location of Collateral.

All tangible items of Collateral, other than Inventory in transit, shall at all
times be kept by the Loan Parties at the business locations set forth in
Schedule 5.21(g), except that the Loan Parties may (a) make sales or other
dispositions of Collateral in accordance with Section 7.05; and (b) move
Collateral to another location in the United States, upon 30 Business Days prior
written notice to the Administrative Agent. Upon request, provide the
Administrative Agent with copies of all existing agreements, and promptly after
execution thereof provide the Administrative Agent with copies of all future
agreements, between a Loan Party and any landlord, warehouseman, processor,
shipper, bailee or other Person that owns any premises at which any Collateral
may be kept or that otherwise may possess or handle any Collateral.

 

92



--------------------------------------------------------------------------------

6.22

Insurance of Collateral; Condemnation Proceeds; Protection of Collateral.

(a)    The Loan Parties shall maintain insurance with respect to the Collateral,
covering casualty, hazard, theft, malicious mischief, flood and other risks, in
amounts, with endorsements and with insurers (with a Best rating of at least A+,
unless otherwise approved by Agent in its discretion) satisfactory to the
Administrative Agent; provided, that if Real Property secures any Obligations,
flood hazard diligence, documentation and insurance for such Real Property shall
comply with all Flood Laws or shall otherwise be satisfactory to all Lenders. In
addition to the insurance required hereunder with respect to Collateral,
maintain insurance with insurers (with a Best rating of at least A+, unless
otherwise approved by the Administrative Agent in its discretion) satisfactory
to the Administrative Agent, (a) with respect to the Properties and business of
the Loan Parties of such type (including product liability, workers’
compensation, larceny, embezzlement, or other criminal misappropriation
insurance), in such amounts, and with such coverages and deductibles as are
customary for companies similarly situated; and (b) business interruption
insurance in an amount not less than $25,000,000 with deductibles and subject to
an endorsement or assignment reasonably satisfactory to the Administrative
Agent. All proceeds under each policy shall, subject to the Intercreditor
Agreement, be payable to the Administrative Agent and, if no Default or Event of
Default exists, shall be paid by the Administrative Agent into a Dominion
Account. From time to time upon request, the Loan Parties shall deliver to the
Administrative Agent the originals or certified copies of its insurance policies
and updated flood plain searches. Unless the Administrative Agent shall agree
otherwise, each policy shall include satisfactory endorsements (i) showing the
Administrative Agent as lender’s loss payee; (ii) requiring 30 days prior
written notice to the Administrative Agent in the event of cancellation of the
policy for any reason whatsoever; and (iii) specifying that the interest of the
Administrative Agent shall not be impaired or invalidated by any act or neglect
of the Borrower or the owner of the Property, nor by the occupation of the
premises for purposes more hazardous than are permitted by the policy. If any
Loan Party fails to provide and pay for any insurance, the Administrative Agent
may, in its discretion, procure the insurance and charge the Borrower therefor.
Each Loan Party agrees to deliver to the Administrative Agent, promptly as
rendered, copies of all reports made to insurance companies. While no Event of
Default exists, the Loan Parties may settle, adjust or compromise any insurance
claim, as long as the proceeds are delivered to the Administrative Agent. If an
Event of Default exists, only the Administrative Agent may settle, adjust and
compromise such claims.

(b)    Subject to Section 6.22(a) and to the terms of the Intercreditor
Agreement, any proceeds of insurance (other than workers’ compensation) and
awards from condemnation of Collateral shall be paid directly to the
Administrative Agent for application to the Obligations.

(c)    If requested by the Borrower in writing within 15 days after the
Administrative Agent’s receipt of any insurance proceeds or condemnation awards
relating to any loss or destruction of Equipment or Real Property (unless
previously applied to the Term Loans pursuant to Section 2.05(b)), the Borrower
may use such proceeds or awards to repair or replace such Equipment or Real
Property (and until so used, the proceeds shall be held by the Administrative
Agent as Cash Collateral) as long as (i) no Default or Event

 

93



--------------------------------------------------------------------------------

of Default exists; (ii) such repair or replacement is promptly undertaken and
concluded, in accordance with plans reasonably satisfactory to the
Administrative Agent; (iii) replacement buildings are constructed on the sites
of the original casualties and are of comparable size, quality and utility to
the destroyed buildings; (iv) the repaired or replaced Property is free of
Liens, other than Permitted Liens that are not Purchase Money Liens; (v) the
Borrower complies with disbursement procedures for such repair or replacement as
the Administrative Agent may reasonably require; (vi) the aggregate amount of
such proceeds or awards from any single casualty or condemnation does not exceed
$2,000,000; (vii) the casualty, condemnation or damage has not occurred during
the last year of the term of the Term Loans; and (viii) the restoration of the
Real Property is estimated to require less than one year to complete from the
date of the occurrence.

(d)    All expenses of protecting, storing, warehousing, insuring, handling,
maintaining and shipping any Collateral, all Taxes payable with respect to any
Collateral (including any sale thereof), and all other payments required to be
made by the Administrative Agent to any Person to realize upon any Collateral,
shall be borne and paid by the Borrower. The Administrative Agent shall not be
liable or responsible in any way for the safekeeping of any Collateral, for any
loss or damage thereto (except for reasonable care in its custody while
Collateral is in the Administrative Agent’s actual possession), for any
diminution in the value thereof, or for any act or default of any warehouseman,
carrier, forwarding agency or other Person whatsoever, but the same shall be at
the Borrower’s sole risk.

 

6.23

Defense of Title.

Each Loan Party shall defend its title to Collateral and the Administrative
Agent’s Liens therein against all Persons, claims and demands, except Permitted
Liens.

 

6.24

Intellectual Property.

(a)    Each Loan Party will, and will cause each Subsidiary to, (i) maintain its
ownership of all Intellectual Property owned by such Loan Party and each
Subsidiary, and shall not knowingly do any act, or omit to do any act, whereby
any owned Intellectual Property may lapse, become abandoned or cancelled, or
dedicated to the public, except in each case for immaterial Intellectual
Property which is no longer used or useful in any material respect in the
Business of the Loan Parties, and (ii) take such actions as it shall deem
appropriate under the circumstances in the United States Patent and Trademark
Office and the United States Copyright Office to pursue any application and
maintain any registration of each trademark, patent, and copyright owned by such
Loan Party or Subsidiary of such Loan Party, except in each case for immaterial
Intellectual Property which is no longer used or useful in any material respect
in Business of the Loan Parties and (iii) without limiting the foregoing,
register any material domain name(s) under the name of such Loan Party or
Subsidiary of such Loan Party, in each of clause (i) through (iii) except as
could not reasonably be expected to have, either individually or in the
aggregate, a material adverse effect on the value of the Loan Parties’ and their
Subsidiaries’ Intellectual Property taken as a whole.

 

94



--------------------------------------------------------------------------------

(b)    Each Loan Party shall keep each material License affecting any Collateral
(including the manufacture, distribution or disposition of Inventory) or any
other material Property of the Loan Parties in full force and effect; promptly
notify the Administrative Agent of any proposed modification to any such
License, or entry into any new License, in each case at least 30 days prior to
its effective date; pay all royalties and other amounts when due under any
License; and notify the Administrative Agent of any default or breach asserted
by any Person to have occurred under any License.

ARTICLE VII

NEGATIVE COVENANTS

Each of the Loan Parties hereby covenants and agrees that on the Closing Date
and thereafter until the Facility Termination Date, no Loan Party shall, nor
shall it permit any Subsidiary to, directly or indirectly:

 

7.01

Liens.

Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, and whether real
property or personal property, except for the following (the “Permitted Liens”):

(a)    Liens pursuant to any Loan Document;

(b)    Liens existing on the Closing Date and listed on Schedule 7.01 and any
renewals or extensions thereof, provided, that the property covered thereby is
not increased and any renewal or extension of the obligations secured or
benefited thereby is permitted by Section 7.03(b);

(c)    (i) Liens for Taxes that are not yet due for a period of more than thirty
(30) days and that are being contested in good faith and by appropriate
proceedings diligently conducted, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP and
(ii) Liens for Taxes owing with respect to the South Gate Property as of the
Closing Date, solely to the extent Borrower does not reasonably anticipate such
Taxes to be collectible or such Lien to be enforceable;

(d)    statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, materialmen, repairmen, construction contractors and suppliers and
other Liens imposed by law or pursuant to customary reservations or retentions
of title arising in the Ordinary Course of Business;

(e)    (i) pledges or deposits in the Ordinary Course of Business in connection
with workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA, and (ii) pledges and deposits
of cash in the Ordinary Course of Business securing liability for reimbursement
or indemnification obligations of (including obligations in respect of letters
of credit or bank guarantees for the benefit of) insurance carriers providing
property, casualty or liability insurance to the Borrower or any Subsidiary;

 

95



--------------------------------------------------------------------------------

(f)    deposits to secure the performance of bids, trade contracts, governmental
contracts and leases (other than Indebtedness for borrowed money), statutory
obligations, surety, stay, customs and appeal bonds, performance bonds and other
obligations of a like nature (including those to secure health, safety and
environmental obligations) incurred in the Ordinary Course of Business;

(g)    easements, rights-of-way, restrictions, encroachments, protrusions and
other similar encumbrances and minor title defects affecting real property that,
in the aggregate, do not in any case materially detract from the value of the
property subject thereto or materially interfere with the ordinary conduct of
the business of the applicable Person;

(h)    Liens securing judgments for the payment of money (or appeal or other
surety bonds relating to such judgments) that do not result in an Event of
Default under Section 8.01(h);

(i)    Liens (other than Liens on Accounts and Inventory) securing Indebtedness
permitted under Section 7.03(e); provided, that (i) such Liens do not at any
time encumber any Property other than the Property financed by such
Indebtedness, (ii) the Indebtedness secured thereby does not exceed the cost or
fair market value, whichever is lower, of the Property subject to such Lien and
(iii) such Liens attach to such Property concurrently with or within two hundred
seventy (270) days after the acquisition, construction, replacement, repair or
improvement thereof (“Purchase Money Liens”);

(j)    leases, licenses, subleases or sublicenses granted to others that
constitute Permitted Transfers;

(k)    any interest or title of a lessor, sublessor, licensor or sublicensor or
secured by a lessor’s, sublessor’s, licensor’s or sublicensor’s interest under
leases or licenses entered into by the Borrower or any Subsidiary in the
Ordinary Course of Business and covering only the assets so leased, subleased,
licensed or sublicensed and Liens arising from precautionary Uniform Commercial
Code financing statements or similar filings (or equivalent filings,
registrations or agreements in foreign jurisdictions) in connection with any
such applicable leases or subleases;

(l)    Liens in favor of the ABL Agent securing Indebtedness permitted by
Section 7.03(h), subject at all times to the terms of the Intercreditor
Agreement;

(m)    normal and customary rights of setoff upon deposits of cash in favor of
banks or other depository institutions not arising in connection with the
issuance or repayment of Indebtedness;

(n)    Liens of a collection bank arising under Section 4-210 of the UCC on
items in the course of collection;

(o)    [reserved];

 

96



--------------------------------------------------------------------------------

(p)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;

(q)    Liens on property or assets acquired in connection with a Permitted
Acquisition, provided, that (i) the indebtedness secured by such Liens is
permitted under Section 7.03(i), and (ii) the Liens are not incurred in
connection with, or in contemplation or anticipation of, the acquisition and do
not attach or extend to any other property or assets;

(r)    [reserved];

(s)    [reserved];

(t)    [reserved];

(u)    [reserved];

(v)    Liens that are contractual rights of setoff (i) relating to pooled
deposit or sweep accounts of the Borrower or its Subsidiaries to permit
satisfaction of overdraft or similar obligations incurred in the Ordinary Course
of Business of the Borrower and the Subsidiaries or (ii) relating to purchase
orders and other agreements entered into with customers of the Borrower or any
of the Subsidiaries in the Ordinary Course of Business;

(w)    Liens solely on any cash earnest money deposits made by the Borrower or
any of the Subsidiaries in connection with any letter of intent or purchase
agreement permitted hereunder in an aggregate amount outstanding at any time of
no more than $250,000;

(x)    [reserved];

(y)    [reserved];

(z)    Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto;

(aa)    any zoning or similar law or right reserved to or vested in any
Governmental Authority to control or regulate the use of any real property that
does not materially interfere with the ordinary conduct of the business of
(i) the Borrower, individually, or (ii) the Borrower and its Subsidiaries, taken
as a whole;

(bb)    [reserved];

(cc)    Liens consisting of an agreement to Dispose of any property in a
Disposition permitted under Section 7.05, in each case, solely to the extent
such Investment or Disposition, as the case may be, would have been permitted on
the date of the creation of such Lien;

(dd)    [reserved];

 

97



--------------------------------------------------------------------------------

(ee)    [reserved];

(ff)    the modification, replacement, renewal or extension of any Lien
permitted of this Section 7.01; provided that (i) the Lien does not extend to
any additional property other than (A) after-acquired property that is affixed
or incorporated into the property covered by such Lien or financed by
Indebtedness permitted under Section 7.03(e), and (B) proceeds and products
thereof, and (ii) the renewal, extension or refinancing of the obligations
secured or benefited by such Liens is permitted by Section 7.03;

(gg)    Liens on property of Foreign Subsidiaries of the Borrower securing no
more than $15,000,000 in aggregate principal amount at any time outstanding of
Indebtedness of Foreign Subsidiaries permitted under Section 7.03(u); and

(hh)    other Liens not securing Indebtedness outstanding and attaching to
property with an aggregate fair market value not to exceed $1,000,000.

Notwithstanding anything in this Section 7.01 to the contrary, in no event shall
Accounts or Inventory be pledged as collateral to secure any Indebtedness other
than the Obligations hereunder or, subject to the Intercreditor Agreement, the
ABL Debt.

 

7.02

Investments.

Make or hold any Investments, except:

(a)    Investments held by the Borrower and its Subsidiaries in the form of cash
or Cash Equivalents;

(b)    Investments existing as of the Closing Date (other than those referred to
in Section 7.02(c)(i) and (ii)) and set forth in Schedule 7.02;

(c)    Investments (i) in any Person that is a Loan Party, (ii) by the Borrower
and other Loan Parties in and to Borrower and the other Loan Parties, (iii) by
any Subsidiary that is not a Loan Party in Borrower or in any Subsidiary,
foreign or domestic, and (iv) by any Loan Party in and to any Domestic
Subsidiary that is not a Loan Party in an amount not exceeding $1,000,000 in the
aggregate;

(d)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(e)    Guarantees permitted by Section 7.03;

(f)    Permitted Acquisitions; provided that, in no event shall any Permitted
Acquisition occur until the Consolidated Fixed Charge Coverage Ratio
Stabilization Date;

 

98



--------------------------------------------------------------------------------

(g)    subject to compliance with the Payment Conditions, Investments by any
Loan Party in any Foreign Subsidiary (excluding any Investments existing prior
to the Closing Date) not exceeding $5,000,000 in the aggregate (which amount, to
the extent consisting of intercompany Indebtedness owing by any such Foreign
Subsidiary to Borrower or any other Loan Party or equity contributions made by
Borrower to such Foreign Subsidiary, shall be determined net of (i) the
aggregate principal amount of such intercompany Indebtedness that is repaid to a
Loan Party or (ii) the amount of such equity contribution that is repaid to a
Loan Party, as applicable); provided that the amount of foregoing together with
any Investments pursuant to Sections 7.02(i) and 7.02(j) shall not exceed
$7,500,000 in the aggregate at any time;

(h)    to the extent not prohibited by applicable Law, loans or advances to
officers, directors and employees of Borrower and its Subsidiaries made in the
Ordinary Course of Business, (i) for travel, entertainment, relocation and other
ordinary business purposes, (ii) so long as no Default or Event of Default has
occurred and is continuing, in connection with such Person’s purchase of Capital
Stock and Capital Stock Equivalents of Borrower and (iii) for purposes not
described in the foregoing clauses (i) and (ii); provided that, the aggregate
principal amount outstanding under clauses (i), (ii) and (iii) at any time shall
not exceed $1,000,000;

(i)    subject to compliance with the Payment Conditions, Investments in joint
ventures not exceeding $5,000,000 in the aggregate; provided that the amount of
foregoing together with any Investments pursuant to Sections 7.02(g) and 7.02(j)
shall not exceed $7,500,000 in the aggregate at any time;

(j)    other Investments not contemplated by the other provisions of this
Section 7.02 not exceeding $1,000,000 in the aggregate in any fiscal year of the
Borrower; provided that the amount of foregoing together with any Investments
pursuant to Section 7.02(g) and 7.02(i) shall not exceed $7,500,000 in the
aggregate at any time;

(k)    Investments representing non-cash consideration received in connection
with any Disposition permitted hereunder;

(l)    Investments by any Foreign Subsidiaries in another Foreign Subsidiary;

(m)    [reserved];

(n)    Investments (including debt obligations, Capital Stock and Capital Stock
Equivalents) received in connection with the bankruptcy or reorganization of
suppliers and customers or in settlement of delinquent obligations of, or other
disputes with, customers and suppliers arising in the Ordinary Course of
Business or upon the foreclosure with respect to any secured Investment or other
transfer of title with respect to any secured Investment;

(o)    advances of payroll payments to employees in the Ordinary Course of
Business; and

(p)    [reserved];

 

99



--------------------------------------------------------------------------------

(q)    [reserved];

(r)    [reserved];

(s)    Investments consisting of Liens, Indebtedness, fundamental changes,
Dispositions and Restricted Payments permitted under Sections 7.01, 7.03, 7.04,
7.05 and 7.06, respectively.

 

7.03

Indebtedness.

Create, incur, assume or suffer to exist any Indebtedness, except:

(a)    Indebtedness under the Loan Documents;

(b)    Indebtedness of the Borrower and its Subsidiaries existing on the date
hereof and listed on Schedule 7.03 (and renewals, refinancings and extensions
thereof on terms and conditions (i) not materially less favorable to the
applicable debtor(s), (ii) the then outstanding principal amount such
Indebtedness is not increased at the time thereof except by an amount equal to a
reasonable amount paid, and fees and expenses reasonably incurred in connection
therewith and by an amount of any commitments unutilized thereunder and
(iii) otherwise at then prevailing market terms);

(c)    intercompany Indebtedness owing from a Subsidiary to Borrower or to any
other Subsidiary of Borrower to the extent permitted under Section 7.02;
provided that, if secured, any such Indebtedness shall be expressly subordinated
in right of payment to the Obligations, and if evidenced by an intercompany
note, such note shall be pledged to the Collateral Agent to secure the
Obligations;

(d)    obligations (contingent or otherwise) of Borrower or any Subsidiary
existing or arising under any Swap Contract, provided that (i) such obligations
are (or were) entered into by such Person in the Ordinary Course of Business for
the purpose of directly mitigating risks associated with liabilities,
commitments, investments, assets, or property held or reasonably anticipated by
such Person, or changes in the value of securities issued by such Person, and
not for purposes of speculation or taking a “market view”, and (ii) such Swap
Contract is not for speculative purposes.

(e)    purchase money Indebtedness (including obligations in respect of Capital
Leases or Synthetic Leases, but excluding Indebtedness, if any, with respect to
Inventory) hereafter incurred by Borrower or any of its Subsidiaries to finance
the purchase, acquisition, construction, repair, replacement or improvement of
fixed or capital assets, and renewals, refinancings and extensions thereof,
provided, that the aggregate amount of all such Indebtedness at any one time
outstanding shall not exceed $15,000,000;

(f)    [reserved];

(g)    so long as no Event of Default has occurred and is continuing and the
Loan Parties are in compliance with Section 7.11 on a Pro Forma Basis, other
unsecured Indebtedness of the Borrower in an aggregate principal amount
outstanding at any time not to exceed $10,000,000;

 

100



--------------------------------------------------------------------------------

(h)    subject to the terms of the Intercreditor Agreement, ABL Debt;

(i)    Indebtedness acquired or assumed pursuant to a Permitted Acquisition,
excluding any Indebtedness that was incurred in connection with, or in
anticipation or contemplation of, such Permitted Acquisition, and, in each case,
renewals, refinancings and extensions thereof (x) not materially less favorable
to the applicable debtor(s) and (y) otherwise at then prevailing market terms,
provided that, in the case of any acquisition, assumption renewal, refinancing
or extension of any Indebtedness permitted under this Section 7.03(i), (i) no
Default or Event of Default shall exist immediately before or immediately after
giving effect thereto, (ii) the Borrower will be in compliance with the
financial covenants under Section 7.11 after giving effect thereto on Pro Forma
Basis, and (iii) the Borrower shall deliver to the Administrative Agent a
Compliance Certificate confirming the foregoing, in form and detail reasonably
satisfactory to the Administrative Agent;

(j)    Indebtedness arising under any performance, bid, appeal or surety bond or
under any performance or completion guarantee or similar obligations entered
into in the Ordinary Course of Business in an aggregate principal amount
outstanding at any time not to exceed $5,000,000;

(k)    [reserved];

(l)    Indebtedness to current or former officers, directors, managers,
consultants and employees (or their respective spouses, former spouses,
successors, executors, administrators, heirs, legatees or distributees) to
finance the purchase or redemption of Capital Stock and Capital Stock
Equivalents of the Borrower or its Subsidiaries to the extent permitted by
Section 7.02(h);

(m)    Indebtedness incurred by Borrower or any of its Subsidiaries in a
Permitted Acquisition or any other Investment expressly permitted hereunder or
any Disposition, in each case to the extent constituting (i) ordinary course
indemnification obligations, (ii) obligations in respect of purchase price
(including earn-outs) or other similar adjustments with respect to a Permitted
Acquisition so long as such purchase price adjustments, earn-outs or similar
adjustments were included in the aggregate purchase price used in determining
whether such acquisition constituted a Permitted Acquisition or
(iii) obligations in respect of purchase price (including earn-outs) or other
similar adjustments with respect to any Permitted Investment other than a
Permitted Acquisition so long as such purchase price adjustments, earn-outs or
similar adjustments were included in the determination of the aggregate purchase
price used in determining whether such Investments were permitted under
Section 7.02, if applicable;

(n)    obligations under any Cash Management Agreement (as defined in the ABL
Loan Agreement) and other Indebtedness in respect of netting services, automatic
clearinghouse arrangements, overdraft protections, employee credit card programs
and other cash management and similar arrangements in the Ordinary Course of
Business;

 

101



--------------------------------------------------------------------------------

(o)    Indebtedness consisting of (i) the financing of insurance premiums or
(ii) take-or-pay obligations contained in supply arrangements, in each case, in
the Ordinary Course of Business;

(p)    Indebtedness incurred by Borrower or any Subsidiary in respect of letters
of credit, bank guarantees, bankers’ acceptances, warehouse receipts or similar
instruments issued or created in the Ordinary Course of Business, including in
respect of workers compensation claims, health, disability or other employee
benefits or property, casualty or liability insurance or self-insurance or other
Indebtedness with respect to reimbursement-type obligations regarding workers
compensation claims, provided that upon the drawing of such letter of credit,
the reimbursement of obligations in respect of bankers’ acceptances and the
incurrence of such Indebtedness, such obligations are reimbursed within thirty
(30) days following such drawing, reimbursement obligation or incurrence;

(q)    all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (a) through (o) above and clause (u) below;

(r)    [reserved];

(s)    [reserved];

(t)    [reserved];

(u)    Indebtedness of Foreign Subsidiaries of Borrower in an aggregate
principal amount not in excess of $15,000,000 at any time outstanding
(including, without limitation, the China Facility); and

(v)    Guarantees with respect to Indebtedness permitted under this
Section 7.03.

 

7.04

Fundamental Changes.

Merge, dissolve, liquidate, consolidate with or into another Person, or Dispose
of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person (including, in each case, pursuant to a Delaware LLC
Division); provided that, notwithstanding the foregoing provisions of this
Section 7.04 but subject to the terms of Sections 6.13 and 6.14, and so long as
no Default exists or would result therefrom, (a) the Borrower may merge or
consolidate with any of its Subsidiaries provided that, the Borrower shall be
the continuing or surviving corporation, (b) subject to the proviso in clause
(a), any Loan Party may merge or consolidate with any other Loan Party, (c) any
Foreign Subsidiary may be merged or consolidated with or into any Loan Party
provided that such Loan Party shall be the continuing or surviving corporation,
(d) any Foreign Subsidiary may be merged or consolidated with or into any other
Foreign Subsidiary, (e) the Borrower or any Subsidiary may merge with any Person
that is not a Loan Party in connection with a Permitted Acquisition provided
that, if such Permitted Acquisition involves the Borrower, the Borrower shall be
the continuing or

 

102



--------------------------------------------------------------------------------

surviving corporation and if such Permitted Acquisition involves any other Loan
Party, such Loan Party shall be the continuing or surviving corporation, (f) any
Subsidiary may dissolve, liquidate or wind up its affairs at any time if such
Subsidiary is inactive or holds assets of a de minimis value, (g) any Loan Party
and any Subsidiary may make any Permitted Investments and (h) any Loan Party and
any Subsidiary may make any Disposition permitted under Section 7.05.

 

7.05

Dispositions.

Make any Disposition or enter into any agreement to make any Disposition (other
than, to the extent notice has been provided pursuant to Section 6.03(e), any
agreement to consummate a Disposition that, upon consummation, would result in a
Change of Control), except:

(a)    any Disposition of Property not constituting Term Loan Priority
Collateral (i) for which the total consideration shall be in an amount not less
than the fair market value of the Property disposed of, (ii) that does not
involve a sale or other disposition of receivables, and (iii) for which the
aggregate net book value of all of the assets sold or otherwise disposed of by
the Borrower and its Subsidiaries in all such transactions occurring after the
Closing Date shall not exceed $4,000,000 in the aggregate;

(b)    Dispositions permitted by Sections 7.02, 7.04, 7.06 and Liens permitted
by Section 7.01;

(c)    Dispositions in the Ordinary Course of Business of (i) Equipment that is
no longer used or useful in the conduct of business which is not included in the
Term Loan Borrowing Base and (ii) so long as no Default or Event of Default then
exists or would arise therefrom, other Equipment consisting of Eligible
Machinery and Equipment which is included in the Term Loan Borrowing Base prior
to such Disposition or Involuntary Disposition, in the Ordinary Course of
Business and subject to Section 2.05(b), to the extent that (A) such Disposition
is made for fair market value, (B) the Net Cash Proceeds paid in cash for any
such Disposition is not less than the Appraised Value as reflected in the most
recent appraisal of such Equipment (or, if the Appraised Value is not detailed
for such particular piece of Equipment, not less than the greater of (x) the
then fair market value thereof and (y) book value), and (C) the aggregate amount
of all such Dispositions shall not exceed $1,000,000 during any period of twelve
consecutive months;

(d)    as long as no Default or Event of Default then exists or would arise
therefrom, sales of Real Property, to the extent that, (i) the Net Cash Proceeds
paid in cash for any such sale is not less than, with respect to any Real
Property Collateral, 90% of the Appraised Value of such Real Property Collateral
as reflected in the most recent Real Property Appraisal (or, with respect to
other Real Property Collateral for which there is no Real Property Appraisal,
for not less than the greater of 90% of (x) the then fair market value thereof
and (y) book value), (ii) the Net Cash Proceeds of such sale are utilized to
repay the Obligations pursuant to Section 2.05(b); provided, the foregoing shall
not apply to the South Gate Disposition;

 

103



--------------------------------------------------------------------------------

(e)    the lapse, abandonment or cancellation of immaterial Intellectual
Property which is no longer used or useful in any material respect in the
Business of the Loan Parties; and

(f)    Involuntary Dispositions;

(g)    the Disposition of Equipment which is not included in the Term Loan
Borrowing Base, to the extent that each such Disposition is made for fair market
value;

(h)    the South Gate Disposition and/or, subject to Section 7.13, any Sale
Leaseback Transaction entered into in connection therewith; and

(i)    the Disposition of the Vicksburg Property.

 

7.06

Restricted Payments.

Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so (other than, to the extent notice
has been provided pursuant to Section 6.03(e), any obligation to consummate a
Restricted Payment that, upon consummation, would result in a Change of
Control), or accept any capital contributions, except that, so long as no
Default shall have occurred and be continuing at the time of any action
described below or would result therefrom:

(a)    [reserved];

(b)    each Subsidiary may make Restricted Payments (directly or indirectly) to
its parent or to any Loan Party (and, in the case of a Restricted Payment by a
non-wholly-owned Subsidiary, to each owner of Capital Stock in such Subsidiary
on a pro rata basis based on such owner’s respective ownership interests);

(c)    the Borrower and each Subsidiary may (i) declare and make dividend
payments or other distributions payable solely in common Capital Stock of such
Person or (ii) redeem in whole or in part any of its Capital Stock for another
class of Capital Stock or rights to acquire its Capital Stock or with proceeds
from substantially concurrent equity contributions or issuances of new Capital
Stock;

(d)    to the extent constituting Restricted Payments, the Borrower and the
Subsidiaries may enter into and consummate transactions expressly permitted by
any provision of Sections 7.02, 7.03, 7.04, 7.05, or 7.08;

(e)    repurchases of Capital Stock in the Borrower deemed to occur upon
exercise of stock options or warrants if such Capital Stock represent a portion
of the exercise price of such options or warrants;

(f)    to the extent not prohibited by the Loan Documents, the Borrower may pay
for the repurchase, retirement or other acquisition or retirement for value of
Capital Stock of the Borrower by any future, present or former employee,
director or consultant (or any spouses, former spouses, successors, executors,
administrators, heirs, legatees or

 

104



--------------------------------------------------------------------------------

distributees of any of the foregoing) of the Borrower or any Subsidiary so long
as such purchase is pursuant to and in accordance with the terms of any employee
or director equity plan, employee or director stock option plan or any other
employee or director benefit plan or any agreement (including any stock
subscription or shareholder agreement) with any employee, director or consultant
of the Borrower or any Subsidiary;

(g)    the Borrower or any of its Subsidiaries may pay cash in lieu of
fractional Equity Interests in connection with any dividend, split or
combination thereof or any Permitted Acquisition;

(h)    provided the outstanding principal balance of the Term Loans is less than
$25,000,000, the Borrower may make Restricted Payments not otherwise permitted
pursuant to this Section 7.06 so long as (i) no Default or Event of Default has
occurred and is continuing or would result therefrom, (ii) the Borrower and its
Subsidiaries are in Pro Forma Compliance with the Consolidated Fixed Charge
Coverage Ratio set forth in Section 7.11(b) after giving effect to such
Restricted Payment, and (iii) the Borrower shall deliver to the Administrative
Agent a Compliance Certificate confirming the foregoing, in form and detail
reasonably satisfactory to the Administrative Agent; provided that, in no event
shall any Restricted Payments under this Section 7.06(h) occur until the
Consolidated Fixed Charge Coverage Ratio Stabilization Date; and

provided, that in each subsection (a) through (h) above, payment of any dividend
or distribution pursuant to this Section 7.06 may be made within sixty (60) days
after the date of declaration thereof, if (x) at the date of declaration
(i) such payment would have complied with the provisions of this Agreement and
(ii) no Event of Default occurred and was continuing and (y) at the date of such
payment of such dividend or distribution, no Event of Default shall have
occurred and be continuing.

 

7.07

Change in Nature of Business.

Engage in any material line of business substantially different from those lines
of business conducted by Borrower and its Subsidiaries on the Closing Date or
any business related, incidental, complementary or ancillary thereto or
reasonable developments or extensions thereof.

 

7.08

Transactions with Affiliates.

Enter into or permit to exist any transaction or series of transactions with any
Affiliate of such Person, other than (a) advances of working capital to any Loan
Party, (b) transactions among Loan Parties, (c) intercompany transactions
expressly permitted by Section 7.02, Section 7.03, Section 7.04, Section 7.05 or
Section 7.06, (d) transactions among Borrower and its wholly-owned domestic
Subsidiaries that are Loan Parties, (e) except as otherwise specifically limited
in this Agreement, other transactions, in each case, which are entered into in
the ordinary course of such Person’s business on terms and conditions
substantially as favorable to such Person as would be obtainable by it in a
comparable arms-length transaction with a Person other than an officer, director
or Affiliate.

 

105



--------------------------------------------------------------------------------

7.09

Burdensome Agreements.

Enter into, or permit to exist, any Contractual Obligation that (i) encumbers or
restricts the ability of any such Person to (A) pay dividends or make any other
distributions to any Loan Party on its Capital Stock or with respect to any
other interest or participation in, or measured by, its profits, (B) pay any
Indebtedness or other obligation owed to any Loan Party, (C) make loans or
advances to any Loan Party or (ii) prohibits or otherwise restricts the
existence of any Lien upon the Property, whether now owned or hereafter
acquired, of any Loan Party in favor of the Administrative Agent (for the
benefit of the Lenders) for the purpose of securing the Obligations or
(D) grants a Lien on any real property or real property interest owned or leased
by any Loan Party; provided, that the foregoing clauses (i) and (ii) shall not
apply to Contractual Obligations which:

(a)    arise in connection with this Agreement and the other Loan Documents;

(b)    arise pursuant to customary restrictions and conditions contained in any
agreement relating to the sale of any Property permitted under Section 7.05
pending the consummation of such sale;

(c)    are customary restrictions on leases, subleases, licenses or sublicenses
or sales otherwise permitted hereby so long as such restrictions relate to the
assets subject thereto;

(d)    are customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures permitted under this Agreement;

(e)    are customary provisions restricting assignment of any agreement entered
into in the Ordinary Course of Business;

(f)    are restrictions on cash or other deposits imposed by customers under
contracts entered into in the Ordinary Course of Business;

(g)    relate to cash or other deposits permitted under this Agreement;

(h)    (i) exist on the date hereof and (to the extent not otherwise permitted
by this Section 7.09) are listed on Schedule 7.09 hereto and (ii) to the extent
Contractual Obligations permitted by clause (i) are set forth in an agreement
evidencing Indebtedness, are set forth in any agreement evidencing any permitted
modification, replacement, renewal, extension or refinancing of such
Indebtedness so long as such modification, replacement, renewal, extension or
refinancing does not expand the scope of such Contractual Obligation;

(i)    arise in connection with an ABL Document;

(j)    arise in connection with restrictions and conditions on any Foreign
Subsidiary organized under the laws of the People’s Republic of China or any
state or other political subdivision thereof;

 

106



--------------------------------------------------------------------------------

(k)    arise in connection with any document or instrument governing
Indebtedness incurred pursuant to clauses (b), (d), (e), (g), (j), (m) or (q) of
Section 7.03, provided that any such restriction contained therein relates only
to the asset to which such Indebtedness is related; and

(l)    arise in connection with any Indebtedness of a Subsidiary which is not a
Loan Party which is permitted by Section 7.03.

 

7.10

Use of Proceeds.

Use the proceeds of any Term Loan, whether directly or indirectly, and whether
immediately, incidentally or ultimately, to purchase or carry margin stock
(within the meaning of Regulation U of the FRB) or to extend credit to others
for the purpose of purchasing or carrying margin stock or to refund indebtedness
originally incurred for such purpose.

 

7.11

Financial Covenants.

(a)    Fail to comply with the requirements set forth on Schedule 7.11.

(b)    Minimum Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated
Fixed Charge Coverage Ratio for any Measurement Period during a Financial
Covenant Trigger Period to be less than 1.00 to 1.00.

 

7.12

Amendments of Organization Documents; Fiscal Year; Legal Name, State of
Formation; Form of Entity and Accounting Changes.

(a)    Amend any of its Organization Documents in a manner materially adverse to
the Lenders;

(b)    change its fiscal year;

(c)    without providing ten (10) days prior written notice to the
Administrative Agent (or such extended period of time as agreed to by the
Administrative Agent), change its name, state of formation, form of organization
or principal place of business; or

(d)    make any change in accounting policies or reporting practices, except as
required by GAAP and in accordance with Section 1.03.

 

7.13

Sale and Leaseback Transactions.

Enter into any Sale and Leaseback Transaction, other than in connection with the
South Gate Disposition; provided that the maximum term (including all
extensions) of any lease entered into in connection therewith does not exceed
nine (9) months from the date any such Sale Leaseback Transaction is consummated
and aggregate amount of rent paid in connection therewith does not exceed
$3,500,000.

 

107



--------------------------------------------------------------------------------

7.14

Sanctions.

Directly or indirectly, use any proceeds of a Term Loan, or lend, contribute or
otherwise make available such Term Loan proceeds to any Person, to fund,
facilitate or finance any activities of or business or transaction with any
Person, or in any Designated Jurisdiction, that, at the time of such funding,
facilitation or financing is the subject of Sanctions, or in any other manner
that will result in a violation by any Person (including any Person
participating in the transaction, whether as Lender, the Administrative Agent,
any other Agent, or otherwise) of Sanctions.

 

7.15

Anti-Corruption Laws.

Directly or indirectly, use any Term Loan proceeds for any purpose which would
breach the United States Foreign Corrupt Practices Act of 1977, the UK Bribery
Act 2010 and other similar anti-corruption legislation in other jurisdictions.

 

7.16

Amendments to ABL Debt .

Amend, modify, change, waive, or obtain any consent, waiver or forbearance with
respect to, any of the terms or provisions of any agreement, instrument,
document, indenture, or other writing evidencing the ABL Debt (including,
without limitation, the ABL Documents) except to the extent permitted by the
Intercreditor Agreement.

 

7.17

Prepayments, Etc. of Indebtedness.

Prepay, redeem, purchase, defease or otherwise satisfy prior to the scheduled
maturity thereof in any manner, or make any payment in violation of any
subordination terms of, any Indebtedness, except (a) the prepayment of the Term
Loans in accordance with the terms of this Agreement (b) payments and
prepayments of the ABL Loans, and (c) regularly scheduled or required repayments
or redemptions of Indebtedness set forth in Schedule 7.03 and refinancings and
refundings of such Indebtedness in compliance with Section 7.03(b).

 

7.18

Subsidiaries.

Form or acquire any Subsidiary after the Closing Date, except in accordance with
Sections 6.13, 7.02 and 7.04; or permit any existing Subsidiary to issue any
additional Equity Interests except directors’ qualifying shares; or permit any
Subsidiary to issue any Equity Interests that would result in such Subsidiary
ceasing to be a wholly owned Subsidiary of the Borrower.

 

7.19

Tax Consolidation.

File or consent to the filing of any consolidated income tax return with any
Person other than the Borrower and Subsidiaries.

 

7.20

Swaps.

Enter into any Swap Contract, except to hedge risks arising in the Ordinary
Course of Business and not for speculative purposes.

 

108



--------------------------------------------------------------------------------

7.21

Plans.

Become party to any Multiemployer Plan or Foreign Plan, other than any in
existence on the Closing Date.

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

 

8.01

Events of Default.

Any of the following shall constitute an Event of Default:

(a)    Non-Payment. The Borrower or any other Loan Party fails to pay its
Obligations when due (whether at stated maturity, on demand, upon acceleration
or otherwise); or

(b)    Specific Covenants. Any Loan Party fails to perform or observe any term,
covenant or agreement contained in any of Sections 6.01, 6.02, 6.03, 6.05, 6.07,
6.08, 6.10, 6.11, 6.13, 6.14, 6.16, 6.17, 6.18, 6.19, 6.20, 6.21, 6.22, 6.23,
6.24, Article VII or Article X; or

(c)    Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days; or

(d)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect (or in any respect in the case of any
representation or warranty modified by a materiality or Material Adverse Effect
qualifier) when made or deemed made; or

(e)    Cross-Default. (i) Any Loan Party or any Subsidiary thereof (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of ABL Debt or any other
Indebtedness or Guarantee (other than Indebtedness hereunder and Indebtedness
under Swap Contracts) having an aggregate principal amount (including undrawn
committed or available amounts and including amounts owing to all creditors
under any combined or syndicated credit arrangement) of more than the Threshold
Amount or (B) fails to observe or perform any other agreement or condition
relating to any such Indebtedness or Guarantee or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event occurs,
the effect of which default or other event is to cause, or to permit the holder
or holders of such Indebtedness or the beneficiary or beneficiaries of such
Guarantee (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an

 

109



--------------------------------------------------------------------------------

offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or such Guarantee to become payable or cash
collateral in respect thereof to be demanded (other than an event which permits
the Term Loans hereunder to be prepaid prior to or as an alternative to the
purchase, payment, defeasance or redemption of such Indebtedness and, in any
such case, the Term Loans hereunder are prepaid prior thereto); or (ii) there
occurs under any Swap Contract an Early Termination Date (as defined in such
Swap Contract) resulting from (A) any event of default under such Swap Contract
as to which a Loan Party or any Subsidiary thereof is the Defaulting Party (as
defined in such Swap Contract) or (B) any Termination Event (as so defined)
under such Swap Contract as to which a Loan Party or any Subsidiary thereof is
an Affected Party (as so defined) and, in either event, the Swap Termination
Value owed by such Loan Party or such Subsidiary as a result thereof is greater
than the Threshold Amount; or (iii) there occurs any “Default” or “Event of
Default” under and as defined in any ABL Loan Documents; or

(f)    Insolvency Proceedings, Etc. Any Loan Party or any Subsidiary thereof
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for sixty (60) calendar days; or any proceeding under any Debtor
Relief Law relating to any such Person or to all or any material part of its
property is instituted without the consent of such Person and continues
undismissed or unstayed for sixty (60) calendar days, or an order for relief is
entered in any such proceeding; or

(g)    Inability to Pay Debts; Attachment. (i) Any Loan Party or any Subsidiary
thereof becomes unable or admits in writing its inability or fails generally to
pay its debts as they become due, or (ii) any writ or warrant of attachment or
execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within thirty (30) days after its issue or levy; or

(h)    Judgments. There is entered against any Loan Party or any Subsidiary
thereof (i) one or more final judgments or orders for the payment of money in an
aggregate amount (as to all such judgments and orders) exceeding the Threshold
Amount (to the extent not covered by independent third-party insurance as to
which the insurer is rated at least “A” by A.M. Best Company, has been notified
of the potential claim and does not dispute coverage), or (ii) any one or more
non-monetary final judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of ten (10) consecutive days during which a stay
of enforcement of such judgment, by reason of a pending appeal or otherwise, is
not in effect; or

(i)    ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the

 

110



--------------------------------------------------------------------------------

PBGC in an aggregate amount in excess of the Threshold Amount, or (ii) the
Borrower or any ERISA Affiliate fails to pay when due, after the expiration of
any applicable grace period, any installment payment with respect to its
withdrawal liability under Section 4201 of ERISA under a Multiemployer Plan in
an aggregate amount in excess of the Threshold Amount; or

(j)    Invalidity of Loan Documents. Any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all Obligations
arising under the Loan Documents, ceases to be in full force and effect; or any
Loan Party or any other Person contests in any manner the validity or
enforceability of any provision of any Loan Document; or any Loan Party denies
that it has any or further liability or obligation under any provision of any
Loan Document, or purports to revoke, terminate or rescind any provision of any
Loan Document; or it is or becomes unlawful for a Loan Party to perform any of
its obligations under the Loan Documents; or

(k)    Collateral Documents. Any Collateral Document after delivery thereof
pursuant to the terms of the Loan Documents shall for any reason cease to create
a valid and perfected first priority Lien (subject to Permitted Liens) on the
Collateral purported to be covered thereby, or any Loan Party shall assert the
invalidity of such Liens; or

(l)    Change of Control. There occurs any Change of Control (unless, in the
case of a transaction or event described in clause (a) or (b) of the defined
term “Change of Control”, any Lender elects, in its sole discretion, to permit
its Term Loan to remain outstanding after giving effect thereto, on terms and
conditions to be determined by such Lender and the Borrower and/or any party to
any such transaction; it being understood that with respect to any Lender
electing not to permit its Term Loan to remain outstanding following the
occurrence of such Change of Control, the provisions of this Section 8.01(l)
shall apply) with respect to any subsequent Change of Control; or

(m)    Uninsured Loss. Any uninsured damage to or loss, theft or destruction of
any assets of the Loan Parties or any of their Subsidiaries shall occur that is
in excess of the Threshold Amount (excluding customary deductible thresholds
established in accordance with historical past practices).

Without limiting the provisions of Article IX, if a Default shall have occurred
under the Loan Documents, then such Default will continue to exist until it
either is cured (to the extent specifically permitted) in accordance with the
Loan Documents or is otherwise expressly waived by Administrative Agent, with
the approval of requisite appropriate Lenders (in their sole discretion) as
determined in accordance with Section 11.01; and once an Event of Default occurs
under the Loan Documents, then such Event of Default will continue to exist
until it is expressly waived by the requisite Lenders or by the Administrative
Agent with the approval of the requisite Lenders, as required hereunder in
Section 11.01.

 

111



--------------------------------------------------------------------------------

8.02

Remedies upon Event of Default.

If any Event of Default occurs and is continuing, the Agent may, or shall, at
the request of the Required Lenders, take any or all of the following actions:

(a)    [reserved];

(b)    declare the unpaid principal amount of all Obligations, including
outstanding Term Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan Document to be
immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Borrower and
the other Loan Parties to the fullest extent permitted by applicable Law;

(c)    require that the Borrower Cash Collateralize contingent Obligations that
have been asserted in writing in good faith but are not yet due and payable; and

(d)    exercise on behalf of itself, the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law or
equity;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Loan Party under the Bankruptcy Code or any
other Event of Default described in Sections 8.01(f) or (g), the unpaid
principal amount of all outstanding Obligations, including all Term Loans and
all interest and other amounts as aforesaid shall automatically become due and
payable without further act of the Administrative Agent or any Lender.

 

8.03

Application of Funds.

After the exercise of remedies provided for in Section 8.02 (or after the Term
Loans have automatically become immediately due and payable) or if at any time
insufficient funds are received by and available to the Administrative Agent to
pay fully all Obligations then due hereunder, any amounts received on account of
the Obligations shall, subject to the provisions of Section 2.14, be applied by
the Administrative Agent in the following order:

First, to payment of all Protective Advances,

Second, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Third, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders, including fees, charges and disbursements of counsel to the respective
Lenders arising under the Loan Documents and amounts payable under Article III,
ratably among them in proportion to the respective amounts described in this
clause Second payable to them;

 

112



--------------------------------------------------------------------------------

Fourth, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Term Loans, and other Obligations arising under the Loan
Documents, ratably among the Lenders in proportion to the respective amounts
described in this clause Third payable to them;

Sixth, to payment of that portion of the Obligations constituting unpaid
principal of the Term Loans, in each case ratably among the Administrative Agent
and the Lenders in proportion to the respective amounts described in this clause
Fourth held by them;

Seventh, to payment of any other Obligations then due and payable, including the
Cash Collateralization of any asserted indemnity obligations as provided herein;
and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full (other than contingent indemnification and expense reimbursement
obligations not then due and payable), to the Borrower or as otherwise required
by Law.

 

8.04

License.

The Administrative Agent is hereby granted an irrevocable, non-exclusive license
or other right to use, license or sub-license (without payment of royalty or
other compensation to any Person) any or all Intellectual Property of Loan
Parties, computer hardware and software, trade secrets, brochures, customer
lists, promotional and advertising materials, labels, packaging materials and
other Property, in advertising for sale, marketing, selling, collecting,
completing manufacture of, or otherwise exercising any rights or remedies with
respect to, any Collateral. Each Loan Party’s rights and interests under
Intellectual Property shall inure to the Administrative Agent’s benefit.

ARTICLE IX

ADMINISTRATIVE AGENT AND COLLATERAL AGENT

 

9.01

Appointment and Authority.

(a)    Appointment. Each of the Lenders hereby irrevocably appoints, designates
and authorizes Pathlight Capital LP to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of each Agent
and the Lenders, and neither the Borrower nor any other Loan Party shall have
rights as a third party beneficiary of any of such provisions, except as set
forth in Section 9.06. It is understood and agreed that the use of the term
“agent” herein or in any other Loan Documents (or any other similar term) with
reference to each Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
Law. Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties. The Administrative Agent alone shall be authorized to determine
eligibility and applicable advance rates under the Term Loan Borrowing Base,
whether to

 

113



--------------------------------------------------------------------------------

impose or release any reserve, which determinations and judgments, if exercised
in good faith, shall exonerate the Administrative Agent from liability to any
Secured Party or other Person for any error in judgment.

(b)    Collateral Agent. Pathlight Capital LP shall act as the “collateral
agent” under the Loan Documents, and each of the Lenders hereby irrevocably
appoints and authorizes Pathlight Capital LP to act as the agent of such Lender
for purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Obligations, together
with such powers and discretion as are reasonably incidental thereto. In this
connection, Pathlight Capital LP, as “collateral agent” and any co-agents,
sub-agents and attorneys-in-fact appointed by the Administrative Agent pursuant
to Section 9.05 for purposes of holding or enforcing any Lien on the Collateral
(or any portion thereof) granted under the Collateral Documents, or for
exercising any rights and remedies thereunder at the direction of the
Administrative Agent, shall be entitled to the benefits of all provisions of
this Article IX and Article XI (including Section 11.04(c), as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under
the Loan Documents) as if set forth in full herein with respect thereto.

 

9.02

Rights as a Lender.

Each Person serving as an Agent hereunder shall have the same rights and powers
in its capacity as a Lender as any other Lender and may exercise the same as
though it were not an Agent and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated or unless the context otherwise requires, include
each Person serving as an Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of banking, trust, financial, advisory,
underwriting or other business with any Loan Party or any Subsidiary or other
Affiliate thereof as if such Person were not an Agent hereunder and without any
duty to account therefor to the Lenders or to provide notice to or consent of
the Lenders with respect thereto.

 

9.03

Exculpatory Provisions.

(a)    Each Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, each Agent and its Related Parties:

(i)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;

(ii)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that each Agent is required
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that such Agent shall not be required to take
any action

 

114



--------------------------------------------------------------------------------

that, in its opinion or the opinion of its counsel, may expose such Agent to
liability or that is contrary to any Loan Document or applicable Law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law; and

(iii)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty or responsibility to disclose, and shall not be liable
for the failure to disclose, any information relating to any Loan Party or any
of its Affiliates that is communicated to or obtained by the Person serving as
an Agent or any of its Affiliates in any capacity.

(b)    Neither Agent nor any of such Agent’s Related Parties shall be liable for
any action taken or not taken by such Agent under or in connection with this
Agreement or any other Loan Document or the transactions contemplated hereby or
thereby (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary), or as such
Agent shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 11.01 and 8.02) or (ii) in the absence of its own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction by final and nonappealable judgment. Each Agent shall be deemed not
to have knowledge of any Default unless and until notice describing such Default
is given in writing to such Agent by the Borrower or a Lender.

(c)    Neither Agent nor any of such Agent’s Related Parties have any duty or
obligation to any Lender or participant or any other Person to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Collateral Documents, (v) the value
or the sufficiency of any Collateral, or (vi) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to such Agent.

 

9.04

Reliance by Administrative Agent and Collateral Agent.

Each Agent shall be entitled to rely upon, and shall be fully protected in
relying and shall not incur any liability for relying upon, any notice, request,
certificate, communication, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. Each Agent also may rely
upon any statement made to it orally or by telephone and believed by it to have
been made by the proper Person, and shall be fully protected in relying and
shall not incur any liability for relying thereon. In determining compliance
with any condition hereunder to the making of a Term Loan, that by its terms
must be fulfilled to the satisfaction of a Lender, each Agent may presume that
such condition

 

115



--------------------------------------------------------------------------------

is satisfactory to such Lender unless such Agent shall have received notice to
the contrary from such Lender prior to the making of such Term Loan. Each Agent
may consult with legal counsel (who may be counsel for the Loan Parties),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts. For purposes of determining compliance
with the conditions specified in Section 4.01, each Lender that has signed this
Agreement shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
applicable Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objections.

 

9.05

Delegation of Duties.

Each Agent may perform any and all of its duties and exercise its rights and
powers hereunder or under any other Loan Document by or through any one or more
sub-agents appointed by such Agent. Each Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of each
Agent and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the Facilities as well as activities as
Agent. Neither Agent shall be responsible for the negligence or misconduct of
any sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that such Agent acted with
gross negligence or willful misconduct in the selection of such sub-agents.

 

9.06

Resignation of Administrative Agent or Collateral Agent.

(a)    Notice. Each Agent may at any time give notice of its resignation to the
Lenders and the Borrower. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, with the consent of the Borrower not to
be unreasonably withheld, conditioned or delayed (which Borrower consent shall
not be required if an Event of Default has occurred and is continuing), to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within thirty (30) days after the retiring Agent gives
notice of its resignation (or such earlier day as shall be agreed by the
Required Lenders) (the “Resignation Effective Date”), then the retiring Agent
may (but shall not be obligated to) on behalf of the Lenders, appoint a
successor Agent meeting the qualifications set forth above. Whether or not a
successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

(b)    Defaulting Lender. If the Person serving as Administrative Agent is a
Defaulting Lender pursuant to clause (d) of the definition thereof, the Required
Lenders may, to the extent permitted by applicable Law, by notice in writing to
the Borrower and such Person remove such Person as Administrative Agent and,
with the consent of the Borrower not to be unreasonably withheld, conditioned or
delayed (which Borrower consent shall not be required if an Event of Default has
occurred and is continuing), appoint a successor. If no such successor shall
have been so appointed by the Required Lenders

 

116



--------------------------------------------------------------------------------

and shall have accepted such appointment within thirty (30) days (or such
earlier day as shall be agreed by the Required Lenders) (the “Removal Effective
Date”), then such removal shall nonetheless become effective in accordance with
such notice on the Removal Effective Date.

(c)    Effect of Resignation or Removal. With effect from the Resignation
Effective Date (i) the retiring or removed Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents, and
(ii) except for any indemnity payments or other amounts then owed to the
retiring or removed Agent, all payments, communications and determinations
provided to be made by, to or through such Agent shall instead be made by or to
each Lender directly, until such time, if any, as the Required Lenders appoint a
successor Agent as provided for above. Upon the acceptance of a successor’s
appointment as Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring or
removed Agent (other than as provided in Section 3.01(g) and other than any
rights to indemnity payments or other amounts owed to the retiring or removed
Agent as of the Resignation Effective Date), and the retiring or removed Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents (if not already discharged therefrom as provided above
in this Section). The fees payable by the Borrower to a successor Agent shall be
the same as those payable to its predecessor unless otherwise agreed between the
Borrower and such successor. After the retiring or removed Agent’s resignation
or removed hereunder and under the other Loan Documents, the provisions of this
Article and Section 11.04 shall continue in effect for the benefit of such
retiring or removed Agent, its sub agents and their respective Related Parties
in respect of any actions taken or omitted to be taken by any of them (i) while
the retiring or removed Agent was acting as Agent and (ii) after such
resignation or removal for as long as any of them continues to act in any
capacity hereunder or under the other Loan Documents, including, without
limitation, (A) acting as collateral agent or otherwise holding any collateral
security on behalf of any of the Secured Parties and (B) in respect of any
actions taken in connection with transferring the agency to any successor Agent.

 

9.07

Non-Reliance on Administrative Agent, Collateral Agent and Other Lenders.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent, the Collateral Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent, the Collateral Agent or any other Lender
or any of their Related Parties and based on such documents and information as
it shall from time to time deem appropriate, continue to make its own decisions
in taking or not taking action under or based upon this Agreement, any other
Loan Document or any related agreement or any document furnished hereunder or
thereunder.

 

9.08

No Other Duties, Etc.

Anything herein to the contrary notwithstanding, none of the titles listed on
the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, the Collateral agent or a Lender
hereunder.

 

117



--------------------------------------------------------------------------------

9.09

Administrative Agent or Collateral Agent May File Proofs of Claim; Credit
Bidding.

In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, each Agent (irrespective
of whether the principal of any Term Loan shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether such
Agent shall have made any demand on the Borrower) shall be entitled and
empowered, by intervention in such proceeding or otherwise:

(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Term Loans, and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, and the
applicable Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders, and the applicable Agent and their
respective agents and counsel and all other amounts due the Lenders, and the
applicable Agent under Sections 2.09, 2.10(b) and 11.04) allowed in such
judicial proceeding; and

(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to each Agent and, in the event that such
Agent shall consent to the making of such payments directly to the Lenders, to
pay to such Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of such Agent and its agents and counsel, and any
other amounts due to such Agent under Sections 2.09, 2.10(b) and 11.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
or the Collateral Agent to authorize or consent to or accept or adopt on behalf
of any Lender any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender to authorize the
Administrative Agent or the Collateral Agent to vote in respect of the claim of
any Lender or in any such proceeding.

The Secured Parties hereby irrevocably authorize each Agent, at the direction of
the Required Lenders, to credit bid all or any portion of the Obligations
(including accepting some or all of the Collateral in satisfaction of some or
all of the Obligations pursuant to a deed in lieu of foreclosure or otherwise)
and in such manner purchase (either directly or through one or more acquisition
vehicles) all or any portion of the Collateral (a) at any sale thereof conducted
under the provisions of the Bankruptcy Code, including under Sections 363, 1123
or 1129 of the Bankruptcy Code, or any similar Laws in any other jurisdictions
to which a Loan Party is subject, (b) at any other sale or foreclosure or
acceptance of collateral in lieu of debt conducted by (or with the consent or at
the direction of) such Agent (whether by judicial action or otherwise) in
accordance with any applicable Law. In connection with any such credit bid and
purchase, the Obligations

 

118



--------------------------------------------------------------------------------

owed to the Secured Parties shall be entitled to be, and shall be, credit bid on
a ratable basis (with Obligations with respect to contingent or unliquidated
claims receiving contingent interests in the acquired assets on a ratable basis
that would vest upon the liquidation of such claims in an amount proportional to
the liquidated portion of the contingent claim amount used in allocating the
contingent interests) in the asset or assets so purchased (or in the Equity
Interests or debt instruments of the acquisition vehicle or vehicles that are
used to consummate such purchase). In connection with any such bid (i) each
Agent shall be authorized to form one or more acquisition vehicles to make a
bid, (ii) to adopt documents providing for the governance of the acquisition
vehicle or vehicles, provided that any actions by such Agent with respect to
such acquisition vehicle or vehicles, including any disposition of the assets or
Equity Interests thereof shall be governed, directly or indirectly, by the vote
of the Required Lenders, irrespective of the termination of this Agreement and
without giving effect to the limitations on actions by the Required Lenders
contained in clauses (a) through (k) of Section 11.1 of this Agreement,
(iii) each Agent shall be authorized to assign the relevant Obligations to any
such acquisition vehicle pro rata by the Lenders, as a result of which each of
the Lenders shall be deemed to have received a pro rata portion of any Equity
Interests and/or debt instruments issued by such an acquisition vehicle on
account of the assignment of the Obligations to be credit bid, all without the
need for any Secured Party or acquisition vehicle to take any further action,
and (iv) to the extent that Obligations that are assigned to an acquisition
vehicle are not used to acquire Collateral for any reason (as a result of
another bid being higher or better, because the amount of Obligations assigned
to the acquisition vehicle exceeds the amount of debt credit bid by the
acquisition vehicle or otherwise), such Obligations shall automatically be
reassigned to the Lenders pro rata and the Equity Interests and/or debt
instruments issued by any acquisition vehicle on account of the Obligations that
had been assigned to the acquisition vehicle shall automatically be cancelled,
without the need for any Secured Party or any acquisition vehicle to take any
further action.

 

9.10

Collateral and Guaranty Matters.

Each of the Lenders irrevocably authorize the Collateral Agent, at its option
and in its discretion,

(a)    to release any Lien on any property granted to or held by the Collateral
Agent under any Loan Document (i) upon the Facility Termination Date, (ii) that
is sold or otherwise disposed of or to be sold or otherwise disposed of as part
of or in connection with any sale or other disposition permitted hereunder or
under any other Loan Document, or (iii) if approved, authorized or ratified in
writing by the Required Lenders in accordance with Section 11.01;

(b)    to subordinate or release any Lien on any property granted to or held by
the Collateral Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(i); and

(c)    to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted under
the Loan Documents.

 

119



--------------------------------------------------------------------------------

Upon request by the Collateral Agent at any time, the Required Lenders will
confirm in writing the Collateral Agent’s authority to release or subordinate
its interest in particular types or items of property, or to release any
Guarantor from its obligations under the Guaranty pursuant to this Section 9.10.
In each case as specified in this Section 9.10, the Collateral Agent will, at
the Borrower’s expense, (x) release any Lien on any Property held by it
(including any such Lien granted pursuant to a Mortgage) in connection with any
Disposition permitted hereunder and (y) execute and deliver to the applicable
Loan Party such documents as such Loan Party may reasonably request to evidence
the release of such item of Collateral from the assignment and security interest
granted under the Collateral Documents or to subordinate its interest in such
item, or to release such Guarantor from its obligations under the Guaranty, in
each case in accordance with the terms of the Loan Documents and this
Section 9.10.

The Collateral Agent shall not be responsible for or have a duty to ascertain or
inquire into any representation or warranty regarding the existence, value or
collectability of the Collateral, the existence, priority or perfection of the
Collateral Agent’s Lien thereon, or any certificate prepared by any Loan Party
in connection therewith, nor shall the Collateral Agent be responsible or liable
to the Lenders for any failure to monitor or maintain any portion of the
Collateral.

 

9.11

[Reserved].

 

9.12

Lender ERISA Representation.

(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent, each other Agent, and
their respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:

(i)    such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Term Loans or the Commitments,

(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
8414 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 9623 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Term Loans, the Commitments and this Agreement,

(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf

 

120



--------------------------------------------------------------------------------

of such Lender to enter into, participate in, administer and perform the Term
Loans, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Term Loans, the Commitments and
this Agreement satisfies the requirements of sub-sections (b) through (g) of
Part I of PTE 8414 and (D) to the best knowledge of such Lender, the
requirements of subsection (a) of Part I of PTE 84-14 are satisfied with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Term Loans, the Commitments and this Agreement, or

(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b)    In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, each other Agent, and their respective Affiliates, and
not, for the avoidance of doubt, to or for the benefit of the Borrower or any
other Loan Party, that:

(i)    none of the Administrative Agent, or any other Agent or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto),

(ii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Term Loans, the Commitments and this Agreement is independent
(within the meaning of 29 CFR § 2510.3-21) and is a bank, an insurance carrier,
an investment adviser, a broker-dealer or other person that holds, or has under
management or control, total assets of at least $50 million, in each case as
described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

(iii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Term Loans, the Commitments and this Agreement is capable of
evaluating investment risks independently, both in general and with regard to
particular transactions and investment strategies (including in respect of the
Obligations),

(iv)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Term Loans, the Commitments and this Agreement is a fiduciary
under ERISA or the Code, or both, with respect to the Term Loans, the
Commitments and this Agreement and is responsible for exercising independent
judgment in evaluating the transactions hereunder, and

 

121



--------------------------------------------------------------------------------

(v)    no fee or other compensation is being paid directly to the Administrative
Agent, or any other Agent or any their respective Affiliates for investment
advice (as opposed to other services) in connection with the Term Loans, the
Commitments or this Agreement.

(c)    The Administrative Agent and each other Agent hereby informs the Lenders
that each such Person is not undertaking to provide impartial investment advice,
or to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof
(i) may receive interest or other payments with respect to the Term Loans, the
Commitments and this Agreement, (ii) may recognize a gain if it extended the
Term Loans, the Commitments for an amount less than the amount being paid for an
interest in the Term Loans, the Commitments by such Lender or (iii) may receive
fees or other payments in connection with the transactions contemplated hereby,
the Loan Documents or otherwise, including structuring fees, commitment fees,
arrangement fees, facility fees, upfront fees, underwriting fees, ticking fees,
agency fees, administrative agent or collateral agent fees, utilization fees,
minimum usage fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.

ARTICLE X

CONTINUING GUARANTY

 

10.01

Guaranty.

Each Guarantor hereby absolutely and unconditionally, jointly and severally
guarantees, as primary obligor and as a guaranty of payment and performance and
not merely as a guaranty of collection, prompt payment when due, whether at
stated maturity, by required prepayment, upon acceleration, demand or otherwise,
and at all times thereafter, of any and all Obligations (for each Guarantor,
subject to the proviso in this sentence, its “Guaranteed Obligations”); provided
that the liability of each Guarantor individually with respect to this Guaranty
shall be limited to an aggregate amount equal to the largest amount that would
not render its obligations hereunder subject to avoidance under Section 548 of
the Bankruptcy Code or any comparable provisions of any applicable state law.
Without limiting the generality of the foregoing, the Guaranteed Obligations
shall include any such indebtedness, obligations, and liabilities, or portion
thereof, which may be or hereafter become unenforceable or compromised or shall
be an allowed or disallowed claim under any proceeding or case commenced by or
against any debtor under any Debtor Relief Laws. The Administrative Agent’s
books and records showing the amount of the Obligations shall be admissible in
evidence in any action or proceeding, and shall be binding upon each Guarantor,
and conclusive for the purpose of establishing the amount of the Obligations.
This Guaranty shall not be affected by the genuineness, validity, regularity or
enforceability of the Obligations or any instrument or agreement evidencing any
Obligations, or by the existence, validity, enforceability, perfection,
non-perfection or extent of any collateral therefor, or by any

 

122



--------------------------------------------------------------------------------

fact or circumstance relating to the Obligations which might otherwise
constitute a defense to the obligations of the Guarantors, or any of them, under
this Guaranty, and each Guarantor hereby irrevocably waives any defenses it may
now have or hereafter acquire in any way relating to any or all of the
foregoing.

 

10.02

Rights of Lenders.

Each Guarantor consents and agrees that the Secured Parties may, at any time and
from time to time, without notice or demand, and without affecting the
enforceability or continuing effectiveness hereof: (a) amend, extend, renew,
compromise, discharge, accelerate or otherwise change the time for payment or
the terms of the Obligations or any part thereof; (b) take, hold, exchange,
enforce, waive, release, fail to perfect, sell, or otherwise dispose of any
security for the payment of this Guaranty or any Obligations; (c) apply such
security and direct the order or manner of sale thereof as the Administrative
Agent and the Lenders in their sole discretion may determine; and (d) release or
substitute one or more of any endorsers or other guarantors of any of the
Obligations. Without limiting the generality of the foregoing, each Guarantor
consents to the taking of, or failure to take, any action which might in any
manner or to any extent vary the risks of such Guarantor under this Guaranty or
which, but for this provision, might operate as a discharge of such Guarantor.

 

10.03

Certain Waivers.

Each Guarantor waives (a) any defense arising by reason of any disability or
other defense of the Borrower or any other guarantor, or the cessation from any
cause whatsoever (including any act or omission of any Secured Party) of the
liability of the Borrower or any other Loan Party; (b) any defense based on any
claim that such Guarantor’s obligations exceed or are more burdensome than those
of the Borrower or any other Loan Party; (c) the benefit of any statute of
limitations affecting any Guarantor’s liability hereunder; (d) any right to
proceed against the Borrower or any other Loan Party, proceed against or exhaust
any security for the Obligations, or pursue any other remedy in the power of any
Secured Party whatsoever; (e) any benefit of and any right to participate in any
security now or hereafter held by any Secured Party; and (f) to the fullest
extent permitted by law, any and all other defenses or benefits that may be
derived from or afforded by applicable Law limiting the liability of or
exonerating guarantors or sureties. Each Guarantor expressly waives all setoffs
and counterclaims and all presentments, demands for payment or performance,
notices of nonpayment or nonperformance, protests, notices of protest, notices
of dishonor and all other notices or demands of any kind or nature whatsoever
with respect to the Obligations, and all notices of acceptance of this Guaranty
or of the existence, creation or incurrence of new or additional Obligations.

 

10.04

Obligations Independent.

The obligations of each Guarantor hereunder are those of primary obligor, and
not merely as surety, and are independent of the Obligations and the obligations
of any other guarantor, and a separate action may be brought against each
Guarantor to enforce this Guaranty whether or not the Borrower or any other
person or entity is joined as a party.

 

123



--------------------------------------------------------------------------------

10.05

Subrogation.

No Guarantor shall exercise any right of subrogation, contribution, indemnity,
reimbursement or similar rights with respect to any payments it makes under this
Guaranty until all of the Obligations and any amounts payable under this
Guaranty have been indefeasibly paid and performed in full and the Commitments
and the Facility are terminated. If any amounts are paid to a Guarantor in
violation of the foregoing limitation, then such amounts shall be held in trust
for the benefit of the Secured Parties and shall forthwith be paid to the
Secured Parties to reduce the amount of the Obligations, whether matured or
unmatured.

 

10.06

Termination; Reinstatement.

This Guaranty is a continuing and irrevocable guaranty of all Obligations now or
hereafter existing and shall remain in full force and effect until the Facility
Termination Date. Notwithstanding the foregoing, this Guaranty shall continue in
full force and effect or be revived, as the case may be, if any payment by or on
behalf of the Borrower or a Guarantor is made, or any of the Secured Parties
exercises its right of setoff, in respect of the Obligations and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by any of the Secured Parties in their
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Laws or otherwise, all as
if such payment had not been made or such setoff had not occurred and whether or
not the Secured Parties are in possession of or have released this Guaranty and
regardless of any prior revocation, rescission, termination or reduction. The
obligations of each Guarantor under this paragraph shall survive termination of
this Guaranty.

 

10.07

Stay of Acceleration.

If acceleration of the time for payment of any of the Obligations is stayed, in
connection with any case commenced by or against a Guarantor or the Borrower
under any Debtor Relief Laws, or otherwise, all such amounts shall nonetheless
be payable by each Guarantor, jointly and severally, immediately upon demand by
the Secured Parties.

 

10.08

Condition of Borrower.

Each Guarantor acknowledges and agrees that it has the sole responsibility for,
and has adequate means of, obtaining from the Borrower and any other guarantor
such information concerning the financial condition, business and operations of
the Borrower and any such other guarantor as such Guarantor requires, and that
none of the Secured Parties has any duty, and such Guarantor is not relying on
the Secured Parties at any time, to disclose to it any information relating to
the business, operations or financial condition of the Borrower or any other
guarantor (each Guarantor waiving any duty on the part of the Secured Parties to
disclose such information and any defense relating to the failure to provide the
same).

 

10.09

Appointment of Borrower.

Each of the Loan Parties hereby appoints the Borrower to act as its agent for
all purposes of this Agreement, the other Loan Documents and all other documents
and electronic platforms

 

124



--------------------------------------------------------------------------------

entered into in connection herewith and agrees that (a) the Borrower may execute
such documents and provide such authorizations on behalf of such Loan Parties as
the Borrower deems appropriate in its sole discretion and each Loan Party shall
be obligated by all of the terms of any such document and/or authorization
executed on its behalf, (b) any notice or communication delivered by the
Administrative Agent or a Lender to the Borrower shall be deemed delivered to
each Loan Party and (c) the Administrative Agent or the Lenders may accept, and
be permitted to rely on, any document, authorization, instrument or agreement
executed by the Borrower on behalf of each of the Loan Parties.

 

10.10

Right of Contribution.

The Guarantors agree among themselves that, in connection with payments made
hereunder, each Guarantor shall have contribution rights against the other
Guarantors as permitted under applicable Law.

ARTICLE XI

MISCELLANEOUS

 

11.01

Amendments, Etc.

No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders (or by the Administrative Agent with the consent of the Required
Lenders) and the Borrower or the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such amendment, waiver or consent shall:

(a)    waive any condition set forth in Section 4.01, without the written
consent of each Lender;

(b)    [Reserved];

(c)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant this Agreement) without the prior written consent
of such Lender (it being understood and agreed that a waiver of any condition
precedent in Section 4.01 or of any Default is not considered an extension or
increase in Commitments of any Lender);

(d)    postpone any date fixed by this Agreement or any other Loan Document for
any payment (excluding mandatory prepayments) of principal, interest, fees or
other amounts due to the Lenders (or any of them) hereunder, including without
limitation extending the Facility Termination Date, or under such other Loan
Document without the written consent of each directly and adversely affected
Lender;

 

125



--------------------------------------------------------------------------------

(e)    reduce the principal of, or the rate of interest specified herein on, any
Term Loan, or (subject to clause (ii) of the second proviso to this
Section 11.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender entitled to such
amount; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest at the Default Rate or (ii) to amend
any financial covenant hereunder (or any defined term used therein) even if the
effect of such amendment would be to reduce the rate of interest on any Term
Loan or to reduce any fee payable hereunder;

(f)    change (i) Section 8.03 or Section 2.13 in a manner that would alter the
pro rata sharing of payments required thereby without the written consent of
each Lender or (ii) the order of application of any prepayment of Term Loans
from the application thereof set forth in the applicable provisions of
Section 2.05(b) in any manner that materially and adversely affects the Lenders
without the written consent of the Required Lenders or (iii) Section 2.12(f) in
a manner that would alter the pro rata application required thereby without the
written consent of each Lender directly affected thereby;

(g)    change any provision of this Section 11.01 or the definition of “Required
Lenders” or any other provision of any Loan Document specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or thereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender;

(h)    except as contemplated in the Intercreditor Agreement, release all or
substantially all of the Collateral in any transaction or series of related
transactions, without the written consent of each Lender;

(i)    except as contemplated in the Intercreditor Agreement, release all or
substantially all of the value of the Guaranty, without the written consent of
each Lender, except to the extent the release of any Subsidiary from the
Guaranty is permitted pursuant to Section 9.10 (in which case such release may
be made by the Administrative Agent acting alone);

(j)    release the Borrower or permit the Borrower to assign or transfer any of
its rights or obligations under this Agreement or the other Loan Documents
without the consent of each Lender;

(k)    impose any greater restriction on the ability of any Lender under the
Facility to assign any of its rights or obligations hereunder without the
written consent of the Required Lenders; or

(l)    without the prior written consent of all Lenders, (i) increase the
applicable advance rates set forth in the definition of “Term Loan Borrowing
Base”, (ii) amend the definition of “Term Loan Borrowing Base” or any component
definition thereof which would result in an increase in the amount of the Term
Loan Borrowing Base, or (iii) amend the definition of “Term Loan Reserve” or “TL
Priority Collateral Reserves” (or any component definition of either such term)
or cease to cause deduction of the ABL Agent from the ABL Borrowing Base (or
fail to establish or maintain) the “Term Loan Reserve,”

 

126



--------------------------------------------------------------------------------

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; and (ii) the Fee Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto. Notwithstanding anything to the contrary herein,
(A) each Lender is entitled to vote as such Lender sees fit on any bankruptcy
reorganization plan that affects the Term Loans, and each Lender acknowledges
that the provisions of Section 1126(c) of the Bankruptcy Code supersedes the
unanimous consent provisions set forth herein and (B) the Required Lenders shall
determine whether or not to allow a Loan Party to use cash collateral in the
context of a bankruptcy or insolvency proceeding and such determination shall be
binding on all of the Lenders.

Notwithstanding anything to the contrary herein, (a) this Agreement may be
amended and restated without the consent of any Lender (but with the consent of
the Borrower and the Administrative Agent) if, upon giving effect to such
amendment and restatement, such Lender shall no longer be a party to this
Agreement (as so amended and restated), the Commitments of such Lender shall
have terminated, such Lender shall have no other commitment or other obligation
hereunder and shall have been paid in full all principal, interest and other
amounts owing to it or accrued for its account under this Agreement, and (b) the
Administrative Agent or the Collateral Agent, as applicable, may amend or modify
this Agreement and any other Loan Document to (i) to cure any ambiguity,
omission, mistake, defect or inconsistency therein or (ii) grant a new Lien for
the benefit of the Secured Parties, extend an existing Lien over additional
property for the benefit of the Secured Parties or join additional Persons as
Loan Parties.

If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders, the Borrower may
replace such Non-Consenting Lender in accordance with Section 11.13; provided
that such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated by such Section (together with all other such
assignments required by the Borrower to be made pursuant to this paragraph).

 

11.02

Notices; Effectiveness; Electronic Communications.

(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or, except with respect to Borrower and
the other Loan Parties, sent by fax transmission or e-mail transmission as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

(i)    if to the Borrower or any other Loan Party, or the Administrative Agent,
to the address, e-mail address or telephone number specified for such Person on
Schedule 1.01(a); and

(ii)    if to any other Lender, to the address, fax number, e-mail address or
telephone number specified in its Administrative Questionnaire (including, as

 

127



--------------------------------------------------------------------------------

appropriate, notices delivered solely to the Person designated by a Lender on
its Administrative Questionnaire then in effect for the delivery of notices that
may contain material non-public information relating to the Borrower).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by fax transmission shall be
deemed to have been given when sent (except that (x) if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening of business on the next Business Day for the recipient and (y) no such
notice or communication shall be sent to Borrower or any other Loan Party via
facsimile). Notices and other communications delivered through electronic
communications to the extent provided in subsection (b) below shall be effective
as provided in such subsection (b).

(b)    Electronic Communications. Notices and other communications to the
Administrative Agent and the Lenders may be delivered or furnished by electronic
communication (including e-mail, and Internet or intranet websites established
by the Administrative Agent) pursuant to procedures approved by the
Administrative Agent. The Administrative Agent or the Borrower may each, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it, provided that
approval of such procedures may be limited to particular notices or
communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement) and (ii) notices and other communications posted to an
Internet or intranet website shall be deemed received by the intended recipient
upon the sender’s receipt of an acknowledgement from the intended recipient
(such as by the “return receipt requested” function, as available, return e-mail
address or other written acknowledgement) indicating that such notice or
communication is available and identifying the website address therefor;
provided that for both clauses (i) and (ii), if such notice or other
communication is not sent during the normal business hours of the recipient,
such notice, email or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient.

(c)    [reserved].

(d)    Change of Address, Etc. Each of the Borrower, and the Administrative
Agent may change its address, fax number or telephone number or email address
for notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, fax number or telephone number
or e-mail address for notices and other communications hereunder by notice to
the Borrower and the Administrative Agent. In addition, each Lender agrees to
notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, fax number and e-mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.

 

128



--------------------------------------------------------------------------------

(e)    Reliance by Administrative Agent and Lenders. The Administrative Agent
and the Lenders shall be entitled to rely and act upon any notices (including,
without limitation, telephonic or electronic notices, and Notice of Loan
Prepayment) purportedly given by or on behalf of any Loan Party even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Loan Parties shall indemnify the Administrative Agent, each Lender
and the Related Parties of each of them from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of a Loan Party, except to the extent such
losses, costs, expenses or liabilities resulted from the gross negligence or
willful misconduct of the applicable Person. All telephonic communications with
the Administrative Agent may be recorded by the Administrative Agent, and each
of the parties hereto hereby consents to such recording.

 

11.03

No Waiver; Cumulative Remedies; Enforcement.

No failure by any Lender or the Administrative Agent to exercise, and no delay
by any such Person in exercising, any right, remedy, power or privilege
hereunder or under any other Loan Document shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder or under any other Loan Document preclude any other or
further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) [reserved], (c) any Lender
from exercising setoff rights in accordance with Section 11.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (c) and
(d) of the preceding proviso and subject to Section 2.13, any Lender may, with
the consent of the Required Lenders, enforce any rights and remedies available
to it and as authorized by the Required Lenders.

 

11.04

Expenses; Indemnity; Damage Waiver.

(a)    Costs and Expenses. The Loan Parties shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in

 

129



--------------------------------------------------------------------------------

connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents (including (A) any actions taken to
perfect or maintain priority of Agent’s Liens on any Collateral, to maintain any
insurance required hereunder or to verify Collateral and (B) subject to the
limits of Section 6.10, any examination or appraisal with respect to any Loan
Party or Collateral by the Administrative Agent’s personnel or a third party) or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) [reserved], and (iii) all out-of-pocket expenses incurred by
the Administrative Agent, any Lender (including the fees, charges and
disbursements of any counsel for the Administrative Agent or any Lender), in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with Term Loans, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of the Term Loans.

(b)    Indemnification by the Loan Parties. The Loan Parties shall indemnify the
Administrative Agent (and any sub-agent thereof) and each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the fees,
charges and disbursements of any counsel for any Indemnitee), incurred by any
Indemnitee or asserted against any Indemnitee by any Person (including the
Borrower or any other Loan Party) arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, or, in the case of the Administrative Agent (and any sub-agent thereof)
and its Related Parties only, the administration of this Agreement and the other
Loan Documents (including in respect of any matters addressed in Section 3.01),
(ii) any Term Loan or the use or proposed use of the proceeds therefrom,
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any Real Property, or other property owned or operated by a Loan Party or
any of its Subsidiaries, or any Environmental Liability related in any way to a
Loan Party or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto, IN ALL CASES, WHETHER OR NOT CAUSED BY OR
ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE OF THE INDEMNITEE; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Borrower or any other Loan Party against an Indemnitee for a
material breach in bad faith of such Indemnitee’s obligations hereunder or under
any other Loan Document, if the Borrower or such Loan Party has obtained a final
and nonappealable judgment in its favor on such claim as determined by a court
of competent jurisdiction. Without limiting the

 

130



--------------------------------------------------------------------------------

provisions of Section 3.01(c), this Section 11.04(b) shall not apply with
respect to Taxes other than any Taxes that represent losses, claims, damages,
etc. arising from any non-Tax claim.

(c)    Reimbursement by Lenders. To the extent that the Loan Parties for any
reason fail to indefeasibly pay any amount required under subsection (a) or (b)
of this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent), or such
Related Party, as the case may be, such Lender’s pro rata share (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought based on each Lender’s share of the Total Credit Exposure at such time)
of such unpaid amount (including any such unpaid amount in respect of a claim
asserted by such Lender), such payment to be made severally among them based on
such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought), provided,
further that, the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent), in its capacity as
such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent), in connection with such capacity.
The obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(d).

(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, no Loan Party shall assert, and each Loan Party hereby waives,
and acknowledges that no other Person shall have, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby. No Indemnitee referred to in subsection (b) above shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed to such unintended recipients by such
Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

(e)    Payments. All amounts due under this Section shall be payable not later
than ten (10) Business Days after demand therefor.

(f)    Survival. The agreements in this Section and the indemnity provisions of
Section 11.02(e) shall survive the resignation of the Administrative Agent, the
replacement of any Lender, the termination of the aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.

 

131



--------------------------------------------------------------------------------

11.05

Payments Set Aside.

To the extent that any payment by or on behalf of the Borrower is made to the
Administrative Agent or any Lender, or the Administrative Agent or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share (without duplication) of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the Federal Funds Rate
from time to time in effect. The obligations of the Lenders under clause (b) of
the preceding sentence shall survive the payment in full of the Obligations and
the termination of this Agreement.

 

11.06

Successors and Assigns.

(a)    Successors and Assigns Generally. The provisions of this Agreement and
the other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns permitted
hereby, except neither the Borrower nor any other Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an assignee in accordance with the provisions of subsection (b) of this
Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section, or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (e) of this Section
(and any other attempted assignment or transfer by any party hereto shall be
null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
and the other Loan Documents (including all or a portion of its Term Loans at
the time owing to it); provided that (in each case with respect to the Facility)
any such assignment shall be subject to the following conditions:

 

132



--------------------------------------------------------------------------------

(i)    Minimum Amounts.

(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Term Loans at the time owing to it or contemporaneous
assignments to related Approved Funds (determined after giving effect to such
assignments) that equal at least the amount specified in paragraph (b)(i)(B) of
this Section in the aggregate or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and

(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the principal outstanding balance of the Term Loans of the
assigning Lender subject to each such assignment, determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $5,000,000 in the case
of any assignment in respect of the Facility, unless each of the Administrative
Agent and, so long as no Event of Default has occurred and is continuing, the
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed).

(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement and the other Loan Documents with respect to
the Term Loans assigned.

(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:

(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof; and

(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of any Term Loan to a Person that is not a Lender, an Affiliate of a Lender or
an Approved Fund.

(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive

 

133



--------------------------------------------------------------------------------

such processing and recordation fee in the case of any assignment. The assignee,
if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.

(v)    No Assignment to Certain Persons. No such assignment shall be made (A) to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries, (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural Person (or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of a natural
person).

(vi)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (A) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (B) acquire (and fund as
appropriate) its full pro rata share of all Loans in accordance with its
Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 11.06(c) below of this Section, from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.05 and 11.04 with respect to
facts and circumstances occurring prior to the effective date of such
assignment); provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) below of this Section.

 

134



--------------------------------------------------------------------------------

(c)    Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it (or the equivalent thereof in
electronic form) and a register for the recordation of the names and addresses
of the Lenders, and the Commitments of, and principal amounts (and stated
interest) of the Term Loans owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, absent manifest error, and the Borrower, the Administrative Agent
and the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement. The Register shall be available for inspection by the Borrower and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person, a Defaulting Lender or a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of a natural Person, or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Term Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, and the Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. For the avoidance of doubt, each Lender shall be responsible for the
indemnity under Section 11.04(c) without regard to the existence of any
participations.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.01 that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01 and 3.05 (subject
to the requirements and limitations therein, including the requirements under
Section 3.01(e) (it being understood that the documentation required under
Section 3.01(e) shall be delivered to the Lender who sells the participation))
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section; provided that such
Participant (A) agrees to be subject to the provisions of Section 11.13 as if it
were an assignee under paragraph (b) of this Section and (B) shall not be
entitled to receive any greater payment under Section 3.01, with respect to any
participation, than the Lender from whom it acquired the applicable
participation would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the

 

135



--------------------------------------------------------------------------------

applicable participation. To the extent permitted by law, each Participant also
shall be entitled to the benefits of Section 11.08 as though it were a Lender;
provided that such Participant agrees to be subject to Section 2.13 as though it
were a Lender. Each Lender that sells a participation shall, acting solely for
this purpose as a non-fiduciary agent of the Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Term Loans
or other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note or Notes, if any) to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank;
provided that no such pledge or assignment shall release such Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

 

11.07

Treatment of Certain Information; Confidentiality.

(a)    Treatment of Certain Information. Each of the Administrative Agent and
the Lenders agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (i) to its Affiliates,
its auditors and its Related Parties (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (ii) to the
extent required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (iii) to the extent required by applicable Laws or regulations
or by any subpoena or similar legal process, (iv) to any other party hereto,
(v) in connection with the exercise of any remedies hereunder or under any other
Loan Document or any action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder,
(vi) subject to an agreement containing provisions substantially the same as
those of this Section, to (A) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights and obligations
under this Agreement or (B) any actual or prospective party (or its Related
Parties) to any swap, derivative or other transaction under which payments are
to be made by reference to the Borrower and its obligations, this Agreement or
payments hereunder, (vii) on a confidential basis to (A) any rating agency in
connection with rating the Borrower or its Subsidiaries or

 

136



--------------------------------------------------------------------------------

the credit facilities provided hereunder or (B) the provider of any electronic
delivery service used by the Administrative Agent to deliver Borrower Materials
or notices to the Lenders or (C) [reserved], or (viii) with the consent of the
Borrower or to the extent such Information (1) becomes publicly available other
than as a result of a breach of this Section or (2) becomes available to the
Administrative Agent, any Lender, or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower. For purposes of
this Section, “Information” means all information received from the Borrower or
any Subsidiary relating to the Borrower or any Subsidiary or any of their
respective businesses, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the Borrower or any Subsidiary, provided that, in the case of
information received from the Borrower or any Subsidiary after the date hereof,
such information is clearly identified at the time of delivery as confidential.
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information. In addition, the Administrative Agent and the Lenders
may disclose the existence of this Agreement and information about this
Agreement to market data collectors, similar service providers to the lending
industry and service providers to the Agents and the Lenders in connection with
the administration of this Agreement, the other Loan Documents and the
Commitments.

(b)    Non-Public Information. Each of the Administrative Agent and the Lenders
acknowledges that (i) the Information may include material non-public
information concerning a Loan Party or a Subsidiary, as the case may be, (ii) it
has developed compliance procedures regarding the use of material non-public
information and (iii) it will handle such material non-public information in
accordance with applicable Law, including United States federal and state
securities Laws.

(c)    Press Releases. The Loan Parties and their Affiliates agree that they
will not in the future issue any press releases or other public disclosure using
the name of the Administrative Agent or any Lender or their respective
Affiliates or referring to this Agreement or any of the Loan Documents without
the prior written consent of the Administrative Agent, unless (and only to the
extent that) the Loan Parties or such Affiliate is required to do so under law
and then, in any event the Loan Parties or such Affiliate will consult with such
Person before issuing such press release or other public disclosure.

(d)    Customary Advertising Material. The Loan Parties consent to the
publication by the Administrative Agent or any Lender of customary advertising
material relating to the transactions contemplated hereby using the name,
product photographs, logo or trademark of the Loan Parties.

 

11.08

Right of Setoff.

If an Event of Default shall have occurred and be continuing, each Lender, and
each of their respective Affiliates is hereby authorized at any time and from
time to time, after obtaining the prior written consent of the Administrative
Agent, to the fullest extent permitted by applicable

 

137



--------------------------------------------------------------------------------

Law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, or any such
Affiliate to or for the credit or the account of the Borrower or any other Loan
Party against any and all of the obligations of the Borrower or such Loan Party
now or hereafter existing under this Agreement or any other Loan Document to
such Lender or their respective Affiliates, irrespective of whether or not such
Lender or Affiliate shall have made any demand under this Agreement or any other
Loan Document and although such obligations of the Borrower or such Loan Party
may be contingent or unmatured, secured or unsecured, or are owed to a branch,
office or Affiliate of such Lender different from the branch, office or
Affiliate holding such deposit or obligated on such indebtedness; provided that
in the event that any Defaulting Lender shall exercise any such right of setoff,
(a) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.15
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, and the Lenders, and (b) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The rights of each Lender and their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender or their respective Affiliates may have. Each Lender
agrees to notify the Borrower and the Administrative Agent promptly after any
such setoff and application, provided that the failure to give such notice shall
not affect the validity of such setoff and application.

 

11.09

Interest Rate Limitation.

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Term Loans or, if it exceeds such unpaid principal,
refunded to the Borrower. In determining whether the interest contracted for,
charged, or received by the Administrative Agent or a Lender exceeds the Maximum
Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

 

11.10

Counterparts; Integration; Effectiveness.

This Agreement and each of the other Loan Documents may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement, the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent or a Lender, constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear

 

138



--------------------------------------------------------------------------------

the signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement or any other Loan Document, or
any certificate delivered thereunder, by fax transmission or e-mail transmission
(e.g. “pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Agreement or such other Loan Document or certificate.
Without limiting the foregoing, to the extent a manually executed counterpart is
not specifically required to be delivered under the terms of any Loan Document,
upon the request of any party, such fax transmission or e-mail transmission
shall be promptly followed by such manually executed counterpart.

 

11.11

Survival of Representations and Warranties.

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of the making of a Term Loan, and shall continue in full
force and effect as long as any Term Loan or any other Obligation hereunder
shall remain unpaid or unsatisfied.

 

11.12

Severability.

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, then such provisions shall be deemed to be in effect
only to the extent not so limited.

 

11.13

Replacement of Lenders.

If the Borrower is entitled to replace a Lender pursuant to the provisions of
Section 3.07, or if any Lender is a Defaulting Lender or a Non-Consenting Lender
or if any other circumstance exists hereunder that gives the Borrower the right
to replace a Lender as a party hereto, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by,
Section 11.06), all of its interests, rights (other than its existing rights to
payments pursuant to Section 3.01) and obligations under this Agreement and the
related Loan Documents to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:

 

139



--------------------------------------------------------------------------------

(a)    the Borrower shall have paid to the Administrative Agent the assignment
fee (if any) specified in Section 11.06(b);

(b)    such Lender shall have received payment of an amount equal to 100% of the
outstanding principal of its Term Loans, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder and under the other Loan Documents
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts);

(c)    in the case of any such assignment resulting from a claim for payments
required to be made pursuant to Section 3.01, such assignment will result in a
reduction in such compensation or payments thereafter;

(d)    such assignment does not conflict with applicable Laws; and

(e)    in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

11.14

Governing Law; Jurisdiction; Etc.

(a)    GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (EXCEPT, AS TO
ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b)    SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT,
ANY LENDER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR
THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT
OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES
HERETO IRREVOCABLY AND

 

140



--------------------------------------------------------------------------------

UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE
AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c)    WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. THE BORROWER
AND EACH OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

11.15

Waiver of Jury Trial.

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (a) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (b) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

141



--------------------------------------------------------------------------------

11.16

Subordination.

Each Loan Party (a “Subordinating Loan Party”) hereby subordinates the payment
of all obligations and indebtedness of any other Loan Party owing to it, whether
now existing or hereafter arising, including but not limited to any obligation
of any such other Loan Party to the Subordinating Loan Party as subrogee of the
Secured Parties or resulting from such Subordinating Loan Party’s performance
under this Guaranty, to the indefeasible payment in full in cash of all
Obligations. If the Secured Parties so request, any such obligation or
indebtedness of any such other Loan Party to the Subordinating Loan Party shall
be enforced and, if an Event of Default has occurred and is continuing,
performance received by the Subordinating Loan Party as trustee for the Secured
Parties and the proceeds thereof shall be paid over to the Secured Parties on
account of the Obligations, but without reducing or affecting in any manner the
liability of the Subordinating Loan Party under this Agreement. Without
limitation of the foregoing, so long as no Default has occurred and is
continuing, the Loan Parties may make and receive payments with respect to
Intercompany Debt; provided, that in the event that any Loan Party receives any
payment of any Intercompany Debt at a time when such payment is prohibited by
this Section, such payment shall be held by such Loan Party, in trust for the
benefit of, and shall be paid forthwith over and delivered, upon written
request, to the Administrative Agent.

 

11.17

No Advisory or Fiduciary Responsibility.

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Borrower and each other Loan Party
acknowledges and agrees, and acknowledges its Affiliates’ understanding, that:
(a) (i) the arranging and other services regarding this Agreement provided by
the Administrative Agent and any Affiliate thereof, the other Agents and the
Lenders are arm’s-length commercial transactions between the Borrower, each
other Loan Party and their respective Affiliates, on the one hand, and the
Administrative Agent and, as applicable, its Affiliates and the Lenders and
their Affiliates (collectively, solely for purposes of this Section, the
“Lenders”), on the other hand, (ii) each of the Borrower and the other Loan
Parties has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (iii) the Borrower and each other Loan
Party is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Loan
Documents; (b) (i) the Administrative Agent and its Affiliates and each Lender
each is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary, for Borrower, any other Loan Party or
any of their respective Affiliates, or any other Person and (ii) neither the
Administrative Agent, any of its Affiliates nor any Lender has any obligation to
the Borrower, any other Loan Party or any of their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (c) the
Administrative Agent and its Affiliates and the Lenders may be engaged in a
broad range of transactions that involve interests that differ from those of the
Borrower, the other Loan Parties and their respective Affiliates, and neither
the Administrative Agent, any of its Affiliates nor any Lender has any
obligation to disclose any of such interests to the Borrower, any other Loan
Party

 

142



--------------------------------------------------------------------------------

or any of their respective Affiliates. To the fullest extent permitted by law,
each of the Borrower and each other Loan Party hereby waives and releases any
claims that it may have against the Administrative Agent, any of its Affiliates
or any Lender with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transactions contemplated
hereby.

 

11.18

Electronic Execution.

The words “delivery,” “execute,” “execution,” “signed,” “signature,” and words
of like import in any Loan Document or any other document executed in connection
herewith shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that notwithstanding anything contained
herein to the contrary the Administrative Agent is under no obligation to agree
to accept electronic signatures in any form or in any format unless expressly
agreed to by the Administrative Agent pursuant to procedures approved by it;
provided further without limiting the foregoing, upon the request of the
Administrative Agent, any electronic signature shall be promptly followed by
such manually executed counterpart.

 

11.19

USA PATRIOT Act Notice.

Each Lender that is subject to the PATRIOT Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower and the other Loan Parties that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “PATRIOT Act”), it is required to obtain, verify and
record information that identifies each Loan Party, which information includes
the name and address of each Loan Party and other information that will allow
such Lender or the Administrative Agent, as applicable, to identify each Loan
Party in accordance with the PATRIOT Act. The Borrower and the Loan Parties
agree to, promptly following a request by the Administrative Agent or any
Lender, provide all such other documentation and information that the
Administrative Agent or such Lender requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the PATRIOT Act.

 

11.20

Acknowledgement and Consent to Bail-In of EEA Financial Institutions.

Solely to the extent any Lender that is an EEA Financial Institution is a party
to this Agreement and notwithstanding anything to the contrary in any Loan
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any Lender that is
an EEA Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the Write-Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

 

143



--------------------------------------------------------------------------------

(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and

(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)    a reduction in full or in part or cancellation of any such liability;

(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

11.21

Time of the Essence.

Time is of the essence of the Loan Documents.

 

11.22

ENTIRE AGREEMENT.

THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG
THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS,
OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS AMONG THE PARTIES.

 

11.23

Acknowledgement Regarding Any Supported QFCs.

To the extent that the Loan Documents provide support, through a guarantee or
otherwise, for any Swap Contract or any other agreement or instrument that is a
QFC (such support, “QFC Credit Support”, and each such QFC, a “Supported QFC”),
the parties acknowledge and agree as follows with respect to the resolution
power of the Federal Deposit Insurance Corporation under the Federal Deposit
Insurance Act and Title II of the Dodd-Frank Wall Street Reform and Consumer
Protection Act (together with the regulations promulgated thereunder, the “U.S.
Special Resolution Regimes”) in respect of such Supported QFC and QFC Credit
Support (with the provisions below applicable notwithstanding that the Loan
Documents and any Supported QFC may in fact be stated to be governed by the laws
of the State of New York and/or of the United States or any other state of the
United States):

 

144



--------------------------------------------------------------------------------

(a)    In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

(b)    As used in this Section 11.23, the following terms have the following
meanings:

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 

11.24

Intercreditor Agreement.

(a)    EACH LENDER PARTY HERETO (I) UNDERSTANDS, ACKNOWLEDGES AND AGREES THAT IT
(AND EACH OF ITS SUCCESSORS AND ASSIGNS) AND EACH OTHER LENDER (AND EACH OF
THEIR SUCCESSORS AND ASSIGNS) SHALL BE BOUND BY THE INTERCREDITOR AGREEMENT,
(II) AUTHORIZES AND DIRECTS THE COLLATERAL AGENT TO ENTER INTO THE INTERCREDITOR
AGREEMENT ON ITS BEHALF, AND (III) AGREES THAT ANY ACTION TAKEN BY AGENT
PURSUANT TO THE INTERCREDITOR AGREEMENT SHALL BE BINDING UPON SUCH LENDER.

 

145



--------------------------------------------------------------------------------

(b)    THE PROVISIONS OF THIS SECTION 11.24 ARE NOT INTENDED TO SUMMARIZE OR
FULLY DESCRIBE THE PROVISIONS OF THE INTERCREDITOR AGREEMENT. REFERENCE MUST BE
MADE TO THE INTERCREDITOR AGREEMENT TO UNDERSTAND ALL TERMS AND CONDITIONS
THEREOF. EACH LENDER IS RESPONSIBLE FOR MAKING ITS OWN ANALYSIS AND REVIEW OF
THE INTERCREDITOR AGREEMENT AND THE TERMS AND PROVISIONS THEREOF, AND NO AGENT
OR ANY OF AFFILIATES MAKES ANY REPRESENTATION TO ANY LENDER AS TO THE
SUFFICIENCY OR ADVISABILITY OF THE PROVISIONS CONTAINED IN THE INTERCREDITOR
AGREEMENT. A COPY OF THE INTERCREDITOR AGREEMENT MAY BE OBTAINED FROM COLLATERAL
AGENT.

(c)    THE INTERCREDITOR AGREEMENT IS AN AGREEMENT SOLELY AMONGST THE SECURED
PARTIES (AS DEFINED IN THE INTERCREDITOR AGREEMENT) AND THEIR RESPECTIVE AGENTS
(INCLUDING THEIR SUCCESSORS AND ASSIGNS) AND IS ACKNOWLEDGED AND AGREED TO BY
THE LOAN PARTIES AS PARTY THERETO. AS MORE FULLY PROVIDED THEREIN, THE
INTERCREDITOR AGREEMENT CAN ONLY BE AMENDED BY THE PARTIES THERETO IN ACCORDANCE
WITH THE PROVISIONS THEREOF.

(d)    IN THE EVENT OF ANY CONFLICT BETWEEN THIS AGREEMENT AND THE INTERCREDITOR
AGREEMENT, THE INTERCREDITOR AGREEMENT SHALL GOVERN.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

 

146



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed and delivered as of the
date set forth above.

 

BORROWER:     ARMSTRONG FLOORING, INC., a Delaware corporation     By: /s/
Douglas B. Bingham                                     Name: Douglas B. Bingham
    Title: Senior Vice President and Chief Financial Officer GUARANTOR:     AFI
LICENSING LLC, a Delaware limited liability company     By: /s/ Douglas B.
Bingham                                     Name: Douglas B. Bingham     Title:
Vice President and Treasurer



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT AND COLLATERAL AGENT:    

PATHLIGHT CAPITAL LP, as Administrative

Agent and Collateral Agent

    By: Pathlight GP LLC     Its: General Partner        By: /s/ Katie
Hendricks                                             Name: Katie Hendricks    
Title: Managing Director     Address:     18 Shipyard Drive, Suite 2C    
Hingham, MA 02043



--------------------------------------------------------------------------------

LENDER:    

PATHLIGHT CAPITAL FUND I LP, as a

Lender

    By: Pathlight Partners GP LLC     Its: General Partner     By:   /s/ Katie
Hendricks                                             Name: Katie Hendricks    
Title: Managing Director     Address:     18 Shipyard Drive, Suite 2C    
Hingham, MA 02043



--------------------------------------------------------------------------------

Schedule 7.11

(a)    Minimum Availability. At all times until the application of the South
Gate Prepayment Amount pursuant to Section 2.05(b) and at all times thereafter
when the Outstanding Amount of all Revolving Loans and Swingline Loans (each as
defined in the ABL Credit Agreement as in effect on the date hereof) is zero
Dollars, Borrowers shall not permit Availability (calculated without giving
effect to the amount of the Availability Block then in effect pursuant to the
ABL Credit Agreement) to be less than $30,000,000.

(b)    Minimum Consolidated Cash Flow. From and after the fiscal quarter ending
September 30, 2020, at all times when the Outstanding Amount of all Revolving
Loans and Swingline Loans exceeds zero Dollars ($0), the Loan Parties shall not
permit Consolidated Cash Flow as of each Measurement Period set forth in the
table below to be less than the amount set forth opposite such Measurement
Period in the table below:

 

Measurement Period ending

   Minimum Consolidated
Cash Flow  

September 30, 2020

   $ (39,345,000 ) 

December 31, 2020

   $ (54,450,000 ) 

March 31, 2021

   $ (71,925,000 ) 

June 30, 2021

   $ (70,600,000 ) 

September 30, 2021

   $ (69,915,000 ) 

December 31, 2021

   $ (67,800,000 ) 

March 31, 2022

   $ (52,900,000 ) 

June 30, 2022

   $ (35,575,000 ) 

September 30, 2022

   $ (22,300,000 ) 

December 31, 2022

   $ (10,800,000 ) 